                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 1 of 137. PageID #: 146
                                                               2022-CC00969

                       MISSOURI CIRCUIT COURT
             TWENTY-SECOND JUDICIAL CIRCUIT, ST. LOUIS CITY

DEKALB COUNTY,                            )
                                          )
                Plaintiff,                )
                                          )
      V.                                  )
                                          )
ALLERGAN PLC                              )   Case No.:
Serve: Clonshaugh Business &              )
Technology Park                           )   Division No.:
    Dublin, D17 E400, Ireland             )
                                          )   JURY TRIAL DEMANDED
ALLERGAN USA, INC.                        )
Serve: C T Corporation System             )
   120 South Central Avenue               )
   Clayton, MO 63105                      )
                                          )
ACTAVIS PLC                               )
Serve: 5 Giralda Farms                    )
   Madison, NJ 07940                      )
                                          )
ACTAVIS, INC.                             )
Serve: 5 Giralda Farms                    )
   Madison, NJ 07940                      )
                                          )
WATSON PHARMACEUTICALS, INC.              )
n/k/a ACTAVIS, INC.                       )
Serve: 5 Giralda Farms                    )
   Madison, NJ 07940                      )
                                          )
WATSON LABORATORIES, INC.                 )
Serve: 400 Interpace Parkway, Bldg. A     )
   Parsippany NY 07054                    )
                                          )
ACTAVIS LLC                               )
Serve: 5 Giralda Farms                    )
   Madison, NJ 07940                      )
                                          )
                                          )
                                          )
                                          )




                                                                 Exhibit B
  1201400.1/81715.01001
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 2 of 137. PageID #: 147




ACTAVIS PHARMA, INC. f/k/a                 )
WATSON PHARMA, INC.                        )
Serve: Corporate Creations Network Inc.    )
   12747 Olive Boulevard, Ste. 300         )
   St. Louis, MO 63141                     )
                                           )
TEVA PHARMACEUTICAL                        )
INDUSTRIES, LTD.                           )
Serve: 1090 Horsham Road                   )
   North Wales, PA 19454                   )
   Attn: Deborah Griffin                   )
                                           )
TEVA PHARMACEUTICALS USA,                  )
INC.                                       )
Serve: Corporate Creations Network Inc.    )
   12747 Olive Boulevard, Ste. 300         )
   St. Louis, MO 63141                     )
                                           )
CEPHALON, INC.                             )
Serve: Corporate Creations Network Inc.    )
   3411 Silverside Road, Tatnall           )
   Building, Ste. 104                      )
   Wilmington, DE 19810                    )
                                           )
ENDO HEALTH SOLUTIONS INC.                 )
Serve: The Corporation Trust Company       )
   Corporation Trust Center                )
   1209 Orange Street                      )
   Wilmington, DE 19801                    )
                                           )
ENDO PHARMACEUTICALS, INC.                 )
Serve: The Corporation Trust Company       )
   Corporation Trust Center                )
   1209 Orange Street                      )
   Wilmington, DE 19801                    )
                                           )
PAR PHARMACEUTICAL                         )
COMPANIES, INC.                            )
Serve: C T Corporation System              )
   28 Liberty Street                       )
   New York, NY 10005                      )
                                           )
                                           )



 1201400.1/81715.01001                 2
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 3 of 137. PageID #: 148




PAR PHARMACEUTICALS, INC.                 )
Serve: C T Corporation System             )
       28 Liberty Street                  )
       New York, NY 10005                 )
                                          )
JANSSEN PHARMACEUTICALS, INC.             )
Serve: C T Corporation System             )
   120 South Central Avenue               )
   Clayton, MO 63105                      )
                                          )
ORTHO-MCNEIL-JANSSEN                      )
PHARMACEUTICALS, INC. n/k/a               )
JANSSEN PHARMACEUTICALS, INC.             )
Serve: C T Corporation System             )
   120 South Central Avenue               )
   Clayton, MO 63105                      )
                                          )
JANSSEN PHARMACEUTICA, INC.               )
n/k/a JANSSEN PHARMACEUTICALS,            )
INC.                                      )
Serve: Missouri Secretary of State        )
   600 West Main                          )
   Jefferson City, MO 65102               )
                                          )
JOHNSON & JOHNSON                         )
Serve: S.M. Rosenberg                     )
   One Johnson & Johnson Plaza            )
   New Brunswick, NJ 08933                )
                                          )
MALLINCKRODT, PLC                         )
Serve: 3 Lotus Park                       )
   The Causeway                           )
   Staines-Upon-Thames, Surrey TW18       )
   3 AG                                   )
   United Kingdom                         )
                                          )
MALLINCKRODT LLC                          )
Serve: C T Corporation System             )
   120 South Central Avenue               )
   Clayton, MO 63105                      )
                                          )
                                          )
                                          )



 1201400.1/81715.01001                3
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 4 of 137. PageID #: 149




SPECGX LLC                                )
Serve: C T Corporation System             )
   120 South Central Avenue               )
   Clayton, MO 63105                      )
                                          )
NOVARTIS PHARMACEUTICALS                  )
CORPORATION f/k/a SANDOZ, INC.            )
Serve: CSC-Lawyers Incorporating          )
Service Company                           )
   221 Bolivar Street                     )
   Jefferson City, MO 65101               )
                                          )
MYLAN N.V.                                )
Serve: Corporation Service Company        )
   600 N. 2nd Street, Ste. 401            )
   Harrisburg, PA 17101                   )
                                          )
MYLAN PHARMACEUTICALS, INC.               )
Serve: C T Corporation System             )
   1627 Quarrier Street                   )
   Charleston, WV 25311                   )
                                          )
MYLAN INSTITUTIONAL, INC.                 )
Serve: C T Corporation System             )
   208 So Lasalle Street, Ste. 814        )
   Chicago, IL 60604                      )
                                          )
HIKMA PHARMACEUTICALS USA,                )
INC. f/k/a WEST-WARD                      )
PHARMACEUTICALS CORP.                     )
Serve: C T Corporation System             )
    120 South Central Avenue              )
    Clayton, MO 63105                     )
                                          )
JOHN KAPOOR, an individual                )
Serve: 6610 N 29th Place                  )
   Phoenix, AZ 85016                      )
                                          )
MICHAEL BABICH, an individual             )
Serve: 18391 North 97th Place             )
   Scottsdale, AZ 85255                   )
                                          )
                                          )



 1201400.1/81715.01001                4
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 5 of 137. PageID #: 150




AMERISOURCEBERGEN                           )
CORPORATION                                 )
Serve: C T Corporation System               )
   120 South Central Avenue                 )
   Clayton, MO 63105                        )
                                            )
AMERISOURCEBERGEN DRUG                      )
CORPORATION                                 )
Serve: C T Corporation System               )
   120 South Central Avenue                 )
   Clayton, MO 63105                        )
                                            )
CARDINAL HEALTH, INC.                       )
Serve: C T Corporation                      )
   4400 Easton Commons Way, Ste. 125        )
   Columbus, OH 43219                       )
                                            )
CARDINAL HEALTH 5, LLC                      )
Serve: C T Corporation System               )
   120 South Central Avenue                 )
   Clayton, MO 63105                        )
                                            )
CARDINAL HEALTH 100, INC.                   )
Serve: C T Corporation System               )
   120 South Central Avenue                 )
   Clayton, MO 63105                        )
                                            )
CARDINAL HEALTH 108, LLC                    )
Serve: C T Corporation System               )
   120 South Central Avenue, Ste. 400       )
   Clayton, MO 63105                        )
                                            )
CARDINAL HEALTH 110, LLC                    )
Serve: C T Corporation System               )
   120 South Central Avenue                 )
   Clayton, MO 63105                        )
                                            )
CARDINAL HEALTH 113, LLC                    )
Serve: C T Corporation System               )
   120 South Central Ave                    )
   Clayton, MO 63105                        )
                                            )
                                            )



 1201400.1/81715.01001                  5
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 6 of 137. PageID #: 151




CARDINAL HEALTH 122, LLC                  )
Serve: C T Corporation System             )
   120 South Central Avenue               )
   Clayton, MO 63105                      )
                                          )
CARDINAL HEALTH 132, LLC                  )
Serve: C T Corporation System             )
   120 South Central Avenue               )
   Clayton, MO 63105                      )
                                          )
CARDINAL HEALTH 200, LLC                  )
Serve: C T Corporation System             )
   120 South Central Avenue               )
   Clayton, MO 63105                      )
                                          )
CARDINAL HEALTH 201, INC.                 )
Serve: C T Corporation System             )
   120 South Central Avenue               )
   Clayton, MO 63105                      )
                                          )
CARDINAL HEALTH 414, LLC                  )
Serve: C T Corporation System             )
   120 South Central Avenue               )
   Clayton, MO 63105                      )
                                          )
CARDINAL HEALTH PHARMACY                  )
SERVICES, LLC                             )
Serve: C T Corporation System             )
   120 South Central Avenue               )
   Clayton, MO 63105                      )
                                          )
PHARMACY BUYING ASSOCIATION,              )
INC.                                      )
Serve: Nick Smock                         )
   6300 Enterprise Road                   )
   Kansas City, MO 64120                  )
                                          )
and DOES 1 through 1000,                  )
                                          )
                Defendants.               )




 1201400.1/81715.01001                6
                                                                                              Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 7 of 137. PageID #: 152




                                           PETITION

       Plaintiff DeKalb County, Missouri (“Plaintiff” or “DeKalb County”), for its Petition

against Defendants ALLERGAN PLC; ALLERGAN USA, INC.; ACTAVIS PLC;

ACTAVIS, INC.; WATSON PHARMACEUTICALS, INC. n/k/a ACTAVIS, INC.;

WATSON LABORATORIES, INC.; ACTAVIS LLC; ACTAVIS PHARMA, INC. f/k/a

WATSON PHARMA, INC.; TEVA PHARMACEUTICAL INDUSTRIES, LTD.; TEVA

PHARMACEUTICALS USA, INC.; CEPHALON, INC.; ENDO HEALTH SOLUTIONS

INC.; ENDO PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICALS, INC.;

ORTHO-MCNEIL-JANSSEN                   PHARMACEUTICALS,         INC.   n/k/a    JANSSEN

PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN

PHARMACEUTICALS, INC.; JOHNSON & JOHNSON; MALLINCKRODT, PLC;

MALLINCKRODT               LLC;     SPECGX     LLC;    NOVARTIS   PHARMACEUTICALS

CORPORATION                f/k/a     SANDOZ,        INC.;   MYLAN      N.V.;     MYLAN

PHARMACEUTICALS,                   INC.;   MYLAN        INSTITUTIONAL       INC.;     PAR

PHARMACEUTICAL COMPANIES, INC.; PAR PHARMACEUTICALS, INC.;

HIKMA PHARMACEUTICALS USA INC. f/k/a WEST-WARD PHARMACEUTICALS

CORP.;       JOHN         KAPOOR,      MICHAEL        BABICH;   AMERISOURCEBERGEN

CORPORATION; AMERISOURCEBERGEN DRUG CORPORATION; CARDINAL

HEALTH, INC.; CARDINAL HEALTH 5, LLC; CARDINAL HEALTH 100, INC.;

CARDINAL HEALTH 108, LLC; CARDINAL HEALTH 110, LLC; CARDINAL

HEALTH 113, LLC; CARDINAL HEALTH 122, LLC; CARDINAL HEALTH 132, LLC;

CARDINAL HEALTH 200, LLC; CARDINAL HEALTH 201, INC.; CARDINAL



  1201400.1/81715.01001                         7
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
      Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 8 of 137. PageID #: 153




HEALTH 414, LLC; CARDINAL HEALTH PHARMACY SERVICES, LLC;

PHARMACY BUYING ASSOCIATION, INC.; and DOES 1 through 1000, states and

alleges as follows:

I.        INTRODUCTION
          1.        Opiates 1 are killing people every day in this country and Missourians have
not been spared. Each of the Defendants in this action engaged in an industry-wide effort
to downplay the addictive and deadly potential effects of the misuse of prescription opioids.
The opioid epidemic has hit every community in Missouri hard, including DeKalb County.
DeKalb County brings this Petition seeking redress for the societal and financial damage
it has suffered at the hands of those directly responsible for the crisis—the manufacturers
and distributors of prescription opioids.
          2.        This case is about corporate greed. Simply stated, each of the Defendants
put its desire for profits above the health and well-being of others across the United States.
Communities across the country, including DeKalb County and its citizens, have paid
dearly as a result.




                                 —
          The term “opiate” technically refers only to chemicals that occur naturally in the
          1

opium plant, including morphine, codeine, thebaine and papaverine. “Opioid,” by contrast,
refers instead to compounds that have the same effect as opiates but do not occur naturally
in the opium plant, such as heroin, oxycodone, hydrocodone, hydromorphone and
oxymorphone (“semi-synthetic” opioids) as well as methadone, fentanyl, meperidine and
tramadol (“synthetic” opioids).




     1201400.1/81715.01001                        8
                                                                                                    Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 9 of 137. PageID #: 154




       3.        This case is not about taking away medically-necessary opioids from the
patients who need them. Plaintiff does not ask the Court to decide whether opioids are
clinically appropriate, nor does Plaintiff seek to blame the well-meaning healthcare
providers and suppliers who prescribed opioids to their patients in good faith. Instead,
Plaintiff only asks that this Court hold the Defendants accountable for the damage they
caused to DeKalb County that Defendants were always in the best position to prevent.
       A.        The Manufacturer Defendants’ Two-Part Scheme to Increase Opioid
       Sales
       4.        First, as part of a broader scheme to target municipalities in the United States
where the elements most conducive to opioid addiction were prevalent, Defendants
ALLERGAN PLC; ALLERGAN USA, INC.; ACTAVIS PLC; ACTAVIS, INC.;
WATSON           PHARMACEUTICALS,            INC.    n/k/a    ACTAVIS,      INC.;    WATSON
LABORATORIES, INC.; ACTAVIS LLC; ACTAVIS PHARMA, INC. f/k/a WATSON
PHARMA, INC.; MALLINCKRODT, PLC; MALLINCKRODT LLC; SPECGX LLC;
TEVA PHARMACEUTICAL INDUSTRIES, LTD.; TEVA PHARMACEUTICALS
USA, INC.; CEPHALON, INC.; ENDO HEALTH SOLUTIONS INC.; ENDO
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICALS, INC.; ORTHO-
MCNEIL-JANSSEN                PHARMACEUTICALS,                   INC.     n/k/a      JANSSEN
PHARMACEUTICALS, INC.; JANSSEN PHARMACEUTICA, INC. n/k/a JANSSEN
PHARMACEUTICALS,                 INC.;     JOHNSON           &     JOHNSON;         NOVARTIS
PHARMACEUTICALS CORPORATION f/k/a SANDOZ, INC.; MYLAN N.V.;
MYLAN PHARMACEUTICALS, INC.; MYLAN INSTITUTIONAL, INC.; PAR
PHARMACEUTICAL COMPANIES, INC.; PAR PHARMACEUTICAL, INC.; HIKMA
PHARMACEUTICALS USA INC. f/k/a WEST-WARD PHARMACEUTICALS CORP.;
and the individual defendants JOHN KAPOOR; and MICHAEL BABICH (the
“Manufacturer Defendants”), targeted the State of Missouri, including the citizens of
DeKalb County. The Manufacturer Defendants developed and engaged in a sophisticated,



  1201400.1/81715.01001                          9
                                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 10 of 137. PageID #: 155




manipulative scheme designed to increase the number of opioid prescriptions written
across the state, including in DeKalb County. Defendants’ scheme was particularly well-
suited to DeKalb County, because of DeKalb County’s rural location and, therefore, limited
access to a variety of health care resources and services that are generally offered in more
populated counties. Additionally, DeKalb County is home to economically and medically
vulnerable populations that Defendants knew were uniquely predisposed to opioid
addiction, including the elderly.
       5.        Second, the Manufacturer Defendants dramatically increased the number of
opioid prescriptions in DeKalb County and across the country by (1) concealing the truth
about the risk of addiction and death associated with long-term use of their products, and
(2) pressuring their respective sales forces to deceive and encourage local prescribers to
flood Missouri—and DeKalb County—with an abundance of opioids. In 2017, Missouri
providers wrote 71.8 opioid prescriptions for every 100 persons compared to the United
States average rate of 58.7 prescriptions for every 100 persons. 2
       B.        The Distributor Defendants Turned a Blind Eye to the Manufacturers’
Scheme
       6.        Defendants         AMERISOURCEBERGEN                    CORPORATION;
AMERISOURCEBERGEN DRUG CORPORATION; CARDINAL HEALTH, INC.;
CARDINAL HEALTH 5, LLC; CARDINAL HEALTH 100, INC.; CARDINAL
HEALTH 108, LLC; CARDINAL HEALTH 110, LLC; CARDINAL HEALTH 113, LLC;
CARDINAL HEALTH 122, LLC; CARDINAL HEALTH 132, LLC; CARDINAL
HEALTH 200, LLC; CARDINAL HEALTH 201, INC.; CARDINAL HEALTH 414,
LLC; CARDINAL HEALTH PHARMACY SERVICES, LLC; and PHARMACY
BUYING ASSOCIATION, INC. (the “Distributor Defendants”) shipped prescription
                              —
       2
         National Institutes of Health (“NIH”), National Institute on Drug Abuse,
Missouri Opioid Summary, DrugAbuse.gov (Mar. 2019),
https://www.drugabuse.gov/opioid-summaries-by-state/missouri-opioid-summary.



  1201400.1/81715.01001                      10
                                                                                                    Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 11 of 137. PageID #: 156




opioids throughout the country, including Missouri and DeKalb County specifically.
Rather than meet their obligations under Missouri law to report suspicious orders of
controlled substances, the Distributor Defendants willfully ignored impossibly large orders
being shipped to locations where it was inconceivable that any legitimate medical need
could have required the quantities shipped.         They failed to report these suspicious
shipments despite their clear statutory and common law obligations to do so, and in
contravention of their own internal policies and procedures. The Distributor Defendants’
breaches of their respective reporting obligations were willful, motivated by their desire to
maximize profits, and were committed without consideration of the cost to DeKalb County
or its citizenry.
        C.        The Devastating Effects of Defendants’ Conduct
        7.        Each of the Defendants was fully aware that its products placed patients at
an unreasonable risk of opioid-related addiction and/or death. Despite this knowledge, the
Manufacturer Defendants continue to misrepresent the risks associated with prescription
opioids and their efforts to influence physicians with the goal of increasing sales of
prescription opioids to DeKalb County citizens. Likewise, the Defendants continue to
breach their duties under Missouri law to monitor, report, and prevent suspicious shipments
of prescription opioids. This conduct precipitated the opioid crisis that has ravaged
Plaintiff’s communities for years, and will continue to do so for many years, even decades,
to come. Defendants’ scheme has succeeded—Defendants have made untold billions of
dollars from prescription opioids. Meanwhile, the death toll they have caused in DeKalb
County and elsewhere is unconscionable.
        8.        DeKalb County dedicates substantial portions of its tax revenue to provide
and pay for a broad array of services for its population, including, but not limited to, health
care, law enforcement, and other public services. However, as a result of the opioid
epidemic, DeKalb County has been significantly hampered in its ability to continue to
provide the requisite level of service in each of these categories for its citizens. This creates



   1201400.1/81715.01001                       11
                                                                                                   Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 12 of 137. PageID #: 157




a perverse dichotomy. The overburdened service areas require a greater share of DeKalb
County’s scarce tax dollars, while at the same time, the crisis itself decreases the tax dollars
DeKalb County can generate. That is because opioid addiction takes productive members
of society out of the economy, usually due to death or the inability to work. Simply put,
most who become addicted to opioids are no longer able to work, and therefore are no
longer able to care for their families, earn a paycheck or spend money in the same way they
did before they fell victim to addiction. This predictable downward spiral means DeKalb
County’s tax revenues have suffered. These harms are the direct and proximate result of
Defendants’ scheme to increase their profits without regard for the end users of
Defendants’ drugs, or the municipalities that must bear the brunt of the increased demand
for their services brought on by the epidemic.
       9.        Things were not always this way in DeKalb County. Though Defendants
have been manufacturing, marketing, distributing, and/or selling prescription opioids for
decades—including brand-name drugs like OxyContin, Percocet, and Duragesic, as well
as generic formulations of these drugs such as oxycodone, hydrocodone, and fentanyl—
only since the late 1990s have Defendants’ powerful narcotic painkillers been used to treat
more than just short-term, acute or cancer-related pain. Indeed, for the vast majority of the
twentieth century, Defendants’ drugs were considered too addictive and debilitating for
patients suffering from long-term (chronic) pain due to non-cancer conditions like arthritis,
fibromyalgia and migraines. 3
       10.       In the late 1990s, however, and continuing today, Defendants began a
sophisticated marketing and distribution scheme premised on deception to persuade
patients that opioids can and should be used to treat chronic pain. Defendants spent, and
some continue to spend, millions of dollars on promotional activities and materials that
falsely deny or trivialize the risks of opioids and overstate the benefits of opioids. As to
                              —
       3
            In this Petition, “chronic pain” refers to non-cancer pain lasting three months or
longer.



  1201400.1/81715.01001                        12
                                                                                                    Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 13 of 137. PageID #: 158




the risks, Defendants falsely and misleadingly: (1) downplayed the serious risk of
addiction; 4 (2) promoted the concept of “pseudoaddiction,” falsely claiming that signs of
addiction should be treated with more opioids; (3) exaggerated the effectiveness of
screening tools in preventing addiction; (4) claimed that opioid dependence and withdrawal
are easily managed; (5) denied the risks of higher opioid dosages; and (6) exaggerated the
effectiveness of abuse-deterrent opioid formulations to prevent abuse by—inter alia—
falsely claiming these opioids “cannot be crushed.” Defendants also falsely touted the
benefits of long-term opioid use, including its supposed ability to improve function and
quality of life, even though there was no credible evidence to support those benefits—a
fact that Defendants not only knew at all times relevant to this action, but effectively
suppressed and concealed.
       11.       Indeed, at all times relevant to this action, Defendants knew their
longstanding and ongoing misrepresentations of the risks and benefits of opioids were not
supported by or were directly contrary to the scientific evidence. Moreover, regulators and
the medical community at large have come to recognize the serious risks posed by opioid
pain medications. Indeed, according to recently established and widely accepted clinical
guidelines for opioid therapy, “[t]he science of opioids for chronic pain is clear: for the
vast majority of patients, the known, serious, and too-often-fatal risks far outweigh the
unproven and transient benefits.” 5
       12.       Opioid manufacturers, including Defendant Endo Pharmaceuticals, Inc., has
also entered into agreements with public entities that prohibit them from making many of
                              —
       4
          Addiction is classified as a spectrum of “substance use disorders” that range from
misuse and abuse of drugs to addiction. Patients suffer negative consequences wherever
they fall on this spectrum. In this Petition, “addiction” refers to the entire range of substance
abuse disorders. (See, e.g., American Society of Addiction Medicine (“ASAM”), Public
Policy Statements, Terminology Related to the Spectrum of Unhealthy Substance Use, p.
1-2 (July 2013),
https://www.asam.org/docs/default-source/public-policy-statements/1-terminology-
spectrum-sud-7-13.pdf?sfvrsn=d93c69c2.
        5
          Thomas R. Frieden et al., Reducing the Risks of Relief—The Opioid Prescribing
Guideline, 374 New Eng. J. Med. 1501-1504 (2016).



  1201400.1/81715.01001                        13
                                                                                              Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 14 of 137. PageID #: 159




the misrepresentations identified in this Petition in other jurisdictions. Yet, even now,
Defendants continue to misrepresent the risks and benefits of long-term opioid use in
Missouri, including in DeKalb County, and continue to fail to correct their past
misrepresentations.
       13.       Specifically, Defendants concealed what their own internal documents and
communications show they already knew, and had known for decades: not only were
Defendants’ opioids both medically unnecessary and, in fact, life-threatening for non-
cancer patients with chronic pain, but further, none of Defendants’ representations about
the manageability or prevention of opioid addiction was true. As set forth in detail below,
for decades, the Manufacturer and Distributor Defendants have made and continue to make
a series of inaccurate claims about the risks and benefits associated with their opioids,
essentially bribing Key Opinion Leader (“KOL”) groups to substantiate the veracity of
Defendants’ false statements. In creating the illusion that prescription opioids were a low
risk treatment option for chronic pain relative to non-opioid pharmacologic approaches.
Defendants successfully targeted vulnerable patient populations like the elderly.
Defendants further tainted the sources that many healthcare providers and patients in
DeKalb County relied upon for guidance, including treatment guidelines, continuing
medical education programs, medical conferences and seminars, and scientific articles. As
a result, Defendants successfully transformed the way doctors treat chronic pain in DeKalb
County, opening the floodgates of opioid prescribing and use. This explosion in opioid
prescriptions and use has padded Defendants’ profit margins at the expense of chronic pain
patients.




  1201400.1/81715.01001                      14
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 15 of 137. PageID #: 160




       14.       The explosion in opioid prescriptions and use caused by Defendants has led
to a public health crisis in Missouri and, in particular, DeKalb County. Missouri faces
skyrocketing opioid addiction and opioid-related overdoses and deaths as well as
devastating social and economic consequences. This public health crisis is a public
nuisance because it is an offense against the public order and economy and violates the
public’s right to life, health, and the use of property, while, at the same time, annoys,
injures, endangers, renders insecure, interferes with, or obstructs the rights or property of
the whole community, or neighborhood, or of any considerable number of persons. Public
rights include the public health, the public safety, the public peace, the public comfort, or
the public convenience. The effects of Defendants’ deceptive marketing scheme are
catastrophic and are only getting worse. These effects are devastating in Missouri. In
2010, Missouri had the 7th highest prescription drug overdose mortality rate in the country.
In 2016, nearly three Missourians died each day from an opioid overdose at a rate of 1 out
of every 66 deaths, a significant increase from 1 out of every 89 deaths in 2015. 6 In 2017,
there were approximately 951 opioid or heroin-related deaths in Missouri at a rate of 16.5
                              —
       6
        Missouri Hospital Association, The Economic Cost of the Opioid Epidemic in
Missouri (January 2018), https://www.mhanet.com/mhaimages/HIDIHealthStats/
Feb2018HealthStats_Special_OpioidsEconomy.pdf.



  1201400.1/81715.01001                       15
                                                                                                   Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 16 of 137. PageID #: 161




deaths per 100,000 people, higher than the national rate of 14.6 deaths per 100,0000
people. 7 In 2018, a reported 1,132 Missourians lost their lives due to opioid overdose at a
rate of 1 out of every 56 deaths, a significant increase from 2017. 8 Indeed, in February
2016, regulators acknowledged that “[t]hings are getting worse, not better, with the
epidemic of opioid misuse, abuse and dependence.”
       15.       There is little doubt that Defendants’ deceptive marketing and distribution
scheme has precipitated this public health crisis in Missouri, including in DeKalb County,
by dramatically increasing opioid prescriptions and use. An oversupply of prescription
opioids has provided a source for illicit use or sale of opioids (the supply), while the
widespread use of opioids has created a population of patients physically and
psychologically dependent on them (the demand). And when those patients can no longer
afford or legitimately obtain opioids, they often turn to the street to buy prescription opioids
or even heroin.
       16.       Defendants’ deceptive marketing and distribution scheme have had further
foreseeable impacts on DeKalb County. As a result of Defendants’ conduct, DeKalb
County must devote increased resources to mitigate the incidence of drug and property
crimes committed by individuals in order to feed their opioid-related addictions. Tax
dollars are being used to maintain the public safety of places where these individuals
attempt to congregate, including parks, schools and public lands. Tax dollars are also
required to fight the infectious diseases brought on by opioid addicts. Hepatitis B and C,
HIV, sexually transmitted disease and methicillin-resistant Staphylococcus aureus
(“MRSA”) have been demonstrated to be spread by opioid abuse.
                              —
       7
         National Institute on Drug Abuse, Missouri Opioid Summary,
https://www.drugabuse.gov/opioid-summaries-by-state/missouri-opioid-summary.
       8
           Missouri Department of Health & Senior Services, Missouri Opioids Information,
available at: https://health.mo.gov/data/opioids/.




  1201400.1/81715.01001                       16
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 17 of 137. PageID #: 162




        17.       Defendants’ willful and wrongful conduct has further impacted DeKalb
County by creating a public nuisance in DeKalb County, which Defendants foresaw, yet
deliberately ignored. Defendants were aware at all relevant times when they deceptively
marketed their products as non-addictive that such addiction would be highly difficult to
overcome.
        18.       The role of Defendants’ deceptive marketing and distribution scheme in
causing this public health crisis has become well-recognized in recent years. In her May
2014 testimony to the Senate Caucus on International Narcotics Control on behalf of
regulators, Dr. Nora Volkow explained that “aggressive marketing by pharmaceutical
companies” is “likely to have contributed to the severity of the current prescription drug
abuse problem.” 9 In the years since her comments were initially published, Dr. Volkow’s
message has become the dominant view of the top experts and influencers in the medical
community, who are finally realizing just how addictive Defendants’ opioids are, and how
devastating the economic and social costs of Defendants’ intentional deception have
been. 10
        19.       Absent the Manufacturer Defendants’ deceptive marketing scheme and the
Distributor Defendants’ improper distribution, the opioid use, misuse, abuse, and addiction
in DeKalb County would not have become so widespread, and the opioid epidemic that
now exists would have been averted or much less severe.
        20.       By falsely downplaying the risks and grossly exaggerating the benefits of
long-term opioid use through their deceptive marketing claims, despite their knowledge of
the falsity of those claims, and by improperly distributing prescription opioids as set forth
                               —
        9
           N. Volkow, M.D., America’s Addiction to Opioids: Heroin and Prescription Drug
Abuse,       National     Institute    on    Drug     Abuse,      (May       14,      2014),
https://archives.drugabuse.gov/testimonies/2014/americas-addiction-to-opioids-heroin-
prescription-drug-abuse.
        10
            E. O’Brien, Here’s What it Would Cost to Fix the Opioid Crisis, According to 5
Experts, Time Money (Nov. 27, 2017), http://time.com/money/5032445/cost-fix-opioid-crisis/.



   1201400.1/81715.01001                      17
                                                                                                   Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
      Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 18 of 137. PageID #: 163




herein, Defendants have not only engaged in false advertising and unfair competition, but
they have also created or assisted in the creation of a public nuisance.
           21.       Accordingly, Defendants’ conduct, both individually and collectively, has
violated and continues to violate Missouri’s public nuisance laws. DeKalb County does
not ask this Court to weigh the risks and benefits of long-term opioid use. Instead, DeKalb
County seeks an order requiring Defendants to cease their unlawful promotion and
distribution of opioids, to correct their misrepresentations, and to abate the public nuisance
they have created. To redress and punish Defendants’ previous and current violations of
law that cause and continue to cause harm to DeKalb County and its citizens, DeKalb
County seeks a judgment requiring Defendants to pay civil penalties, and any fees or costs
permitted under law, in an amount to be determined at trial.
           22.       By this action, DeKalb County further seeks to recoup tax dollars spent for
the consequences of Defendants’ wrongful conduct in causing the opioid epidemic and its
impact on DeKalb County, and to abate the opioid nuisance so DeKalb County will not be
required to spend further taxpayer dollars on the epidemic wrought by Defendants.
II.        PARTIES
           A.        Plaintiff
           23.       DeKalb County, Missouri, by and through its attorneys hereto, brings this
action so as to protect the public from false and misleading advertising, unlawful, unfair,
and fraudulent business practices, and a public nuisance. Pursuant to Missouri law, DeKalb
County, Missouri is a citizen of Missouri.
           24.       DeKalb County is located in northwestern Missouri and is comprised of the
cities of Amity, Cameron, Clarksdale, Maysville, Osborn, Stewartsville, Union Star, and
Weatherby. DeKalb County is home to approximately 12,547 citizens, the majority of
which are families and seniors. Known as both a “community with rich history” and “a
community built to serve,” DeKalb County appeals to those individuals looking for a small-
town atmosphere and an active, close-knit family community. The City of Maysville



      1201400.1/81715.01001                       18
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 19 of 137. PageID #: 164




serves not only as the county seat of DeKalb County, but is also home to many small
businesses and cultural sites such as the DeKalb County Historical Society. Additionally,
DeKalb County provides its citizens with various family-friendly events and opportunities
to connect with the rest of the community throughout the year such as the annual Country
Harvest, Easter Egg Hunt, and Family Trivia Night.
       B.        Manufacturer Defendants
                 1.       Actavis/Allergan
       25.       Defendant Allergan plc is a public limited company incorporated in Ireland
with its principal place of business in Dublin, Ireland. Actavis plc acquired Allergan plc
in March 2015, and the combined company changed its name to Allergan plc in June 2015.
Before that, Watson Pharmaceuticals, Inc. acquired Actavis, Inc. in October 2012, and the
combined company changed its name to Actavis, Inc. as of January 2013 and then Actavis
plc in October 2013. Defendant Allergan USA, Inc. is a Delaware corporation with its
principal place of business in Madison, New Jersey and is a wholly-owned subsidiary of
Allergan plc. Defendant Actavis, LLC is a limited liability company, formed in Delaware,
headquartered in New Jersey, and, on information and belief, has members who are citizens
of New Jersey and Pennsylvania. Defendant Watson Laboratories, Inc. is a Nevada
corporation with its principal place of business in Corona, California, and is a wholly-
owned subsidiary of Allergan plc (f/k/a Actavis, Inc., f/k/a Watson Pharmaceuticals, Inc.).
Defendant Actavis Pharma, Inc. (f/k/a Actavis, Inc.) is registered to do business in Missouri
as a Delaware corporation with its principal place of business in New Jersey, and was
formerly known as Watson Pharma, Inc. Defendant Actavis plc is a Delaware limited
liability company with its principal place of business in Parsippany, New Jersey. Each of
these Defendants is owned by Allergan plc, which uses them to market and sell its drugs
in the United States, including in Missouri and DeKalb County specifically.              Upon
information and belief, Allergan plc exercises control over these marketing and sales
efforts and profits from the sale of Allergan/Actavis products ultimately inure to its benefit.



  1201400.1/81715.01001                       19
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 20 of 137. PageID #: 165




(Allergan plc, Allergan USA, Inc., Actavis plc, Actavis, Inc., Actavis LLC, Actavis
Pharma, Inc., Watson Pharmaceuticals, Inc., Watson Pharma, Inc., and Watson
Laboratories, Inc. are referred to in this Petition as “Actavis.”)
       26.       Actavis manufactures, promotes, sells, and distributes opioids, including the
branded drugs Kadian and Norco, a generic version of Kadian, and generic versions of
Duragesic and Opana, in the U.S. and Missouri and DeKalb County specifically. Actavis
acquired the rights to Kadian from King Pharmaceuticals, Inc., on December 30, 2008 and
began marketing Kadian in 2009.
                 2.       Cephalon
       27.       Defendant Cephalon, Inc. (“Cephalon”) is a Delaware corporation with its
principal place of business in Frazer, Pennsylvania. Defendant Teva Pharmaceutical
Industries, Ltd. (“Teva Ltd.”) is an Israeli corporation with its principal place of business
in Petah Tikva, Israel. In 2011, Teva Ltd. acquired Cephalon, Inc. Defendant Teva
Pharmaceuticals USA, Inc. (“Teva USA”) is a Delaware corporation and is a wholly owned
subsidiary of Teva Ltd. in Pennsylvania. It is registered to do business in Missouri.
       28.       Cephalon manufactures, promotes, sells, and distributes opioids such as
Actiq and Fentora in the United States, including in Missouri and DeKalb County
specifically. Both Actiq and Fentora are over 100-times more powerful than morphine.
Thus, Actiq has been approved only for the “management of breakthrough cancer pain in
patients 16 years and older with malignancies who are already receiving and who are
tolerant to around-the-clock opioid therapy for the underlying persistent cancer pain.”
Similarly, Fentora is approved only for the “management of breakthrough pain in cancer
patients 18 years of age and older who are already receiving and who are tolerant to around-
the-clock opioid therapy for their underlying persistent cancer pain.” Neither Actiq nor
Fentora are appropriate treatments for chronic pain.




  1201400.1/81715.01001                        20
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 21 of 137. PageID #: 166




                 3.       Teva
       29.       Teva Ltd., Teva USA, and Cephalon work together closely to market and sell
Cephalon products in the United States, including in Missouri and DeKalb County
specifically. Teva Ltd. conducts all sales and marketing activities for Cephalon in the
United States through Teva USA and has done so since its October 2011 acquisition of
Cephalon. Teva Ltd. and Teva USA hold out Actiq and Fentora as Teva products to the
public. Teva USA sells all former Cephalon branded products through its “specialty
medicines” division. The approved prescribing information and medication guide, which
is distributed with Cephalon opioids, discloses that the guide was submitted by Teva USA,
and directs physicians to contact Teva USA to report adverse events.
       30.       All of Cephalon’s promotional websites, including those for Actiq and
Fentora, display Teva Ltd.’s logo. Teva Ltd.’s financial reports list Cephalon’s and Teva
USA’s sales as its own, and its year-end report for 2012—the year immediately following
the Cephalon acquisition—attributed a 22% increase in its specialty medicine sales to “the
inclusion of a full year of Cephalon’s specialty sales,” including inter alia sales of Fentora.
Through interrelated operations like these, Teva Ltd. operates in the United States through
its subsidiaries Cephalon and Teva USA. The United States is the largest of Teva Ltd.’s
global markets, representing 53% of its global revenue in 2015, and, were it not for the
existence of Teva USA and Cephalon, Teva Ltd. would conduct those companies’ business
in the United States itself. Upon information and belief, Teva Ltd. directs the business
practices of Cephalon and Teva USA, and their profits inure to the benefit of Teva Ltd. as
controlling shareholder.         Teva has engaged in consensual commercial dealings with
DeKalb County’s citizens and has purposefully availed itself of the advantages of
conducting business with and within DeKalb County. Teva Pharmaceutical Industries,
Ltd., Teva Pharmaceuticals USA, Inc., and Cephalon, Inc. are referred to as “Cephalon”
for the remainder of this Petition.




  1201400.1/81715.01001                        21
                                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 22 of 137. PageID #: 167




       31.       Notably, on May 26, 2019, Teva Pharmaceuticals agreed to settle its lawsuit
brought by the Oklahoma Attorney General on behalf of the State of Oklahoma for $85
million dollars which accuses Teva (and other manufacturers) of creating a public nuisance
through its production and marketing of prescription opioids. 11 DeKalb County alleges
similar claims against Teva and its subsidiaries in this Petition.
                 4.       Endo/Par
       32.       Defendant Endo Health Solutions Inc. is a Delaware corporation with its
principal place of business in Malvern, Pennsylvania. Defendant Endo Pharmaceuticals,
Inc. is a wholly owned subsidiary of Endo Health Solutions Inc. and is a Delaware
corporation with its principal place of business in Malvern, Pennsylvania. (Endo Health
Solutions Inc. and Endo Pharmaceuticals Inc. are referred to as “Endo”).
       33.       Endo develops, markets, and sells prescription drugs, including the brand-
name opioids Opana/Opana ER, Percodan, Percocet, and Zydone. Endo also manufactures
and sells generic opioids—i.e., oxymorphone, oxycodone, hydrocodone, morphine, and
codeine—in the United States in the United States and Missouri, by itself and through its
subsidiaries, Qualitest Pharmaceuticals, Inc. and Par Pharmaceuticals, Inc. Opioids made
up roughly $403 million of Endo’s overall revenue of $3 billion in 2012. Opana ER, for
instance, yielded $1.15 billion in revenue from 2010 and 2013, and it accounted for 10%
of Endo’s total revenue in 2012.
       34.       Defendants Par Pharmaceutical, Inc. and Par Pharmaceutical Companies,
Inc. (collectively, “Par”) are New York corporations with their principal places of business
in New York. Par was acquired by Endo in 2015. Par is the fifth largest manufacturer of
generic pharmaceuticals in the world, including oxycodone, oxymorphone, and
                               —
       11
          Oklahoma Attorney General, Press Release—Attorney General Hunter
Announces   Settlement with  Teva    Pharmaceuticals,   (May   26,  2019),
http://www.oag.ok.gov/attorney-general-hunter-announces-settlement-with-teva-
pharmaceuticals.




  1201400.1/81715.01001                       22
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 23 of 137. PageID #: 168




hydrocodone. At all times relevant, Par manufactured and marketed prescription opioids
throughout the United States, including in Missouri and DeKalb County specifically. Par
has engaged in consensual commercial dealings with DeKalb County’s residents and has
purposefully availed itself of the advantages of conducting business with and within
DeKalb County. On information and belief, in 2013, Par pleaded guilty to misbranding its
drugs. For the remainder of this Petition, Endo and Par are collectively referred to as
“Endo.”
                 5.       Janssen
         35.     Defendant Janssen Pharmaceuticals, Inc. (formerly known as Ortho-McNeil-
Janssen Pharmaceuticals, Inc. and Janssen Pharmaceutica, Inc.) is registered to do business
in Missouri as a Pennsylvania corporation with its principal place of business in Titusville,
New Jersey, and is a wholly owned subsidiary of Defendant Johnson & Johnson (“J&J”),
a New Jersey corporation with its principal place of business in New Brunswick, New
Jersey. These entities, which are collectively referred to herein as “Janssen,” acted in
concert with one another—as agents and/or principals of one another—in connection with
the conduct described herein. J&J is the only company that owns more than 10% of Janssen
Pharmaceuticals’ stock, and corresponds with regulators regarding Janssen’s products.
Upon information and belief, J&J controls the sale and development of Janssen
Pharmaceuticals’ drugs and Janssen’s profits inure to J&J’s benefit. The Janssen and J&J
parties are collectively referred to as “Janssen.”
         36.     Janssen manufactures, promotes, sells, and distributes drugs in the U.S. and
Missouri, and DeKalb County specifically, including the opioid Duragesic. Before 2009,
Duragesic accounted for at least $1 billion in annual sales. Until January 2015, Janssen
developed, marketed, and sold the opioids Nucynta and Nucynta ER, which also generated
substantial sales revenue for the company, accounting for $172 million in sales in 2014
alone.




  1201400.1/81715.01001                       23
                                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 24 of 137. PageID #: 169




                 6.       Johnson & Johnson
       37.       Defendant Johnson & Johnson (“J&J”), a New Jersey corporation with its
principal place of business in New Brunswick, New Jersey, imposes a code of conduct on
Janssen as a pharmaceutical subsidiary of J&J. The “Every Day Health Care Compliance
Code of Conduct” posted on Janssen's website is a J&J company-wide document that
describes Janssen as one of the “pharmaceutical Companies of Johnson and Johnson” and
as one of the “Johnson & Johnson Pharmaceutical Affiliates.” It governs how “[a]ll
employees of Johnson & Johnson Pharmaceutical Affiliates,” including those of Janssen,
“market, sell, promote, research, develop, inform and advertise Johnson & Johnson
Pharmaceutical Affiliates' products.” All Janssen officers, directors, employees, and sales
associates must certify that they have “read, understood and will abide by” the code of
conduct. Thus, the code of conduct governs all forms of marketing at issue in this case.
       38.       In addition, J&J made payments to front groups, discussed herein, who
perpetuated and disseminated Defendants’ misleading marketing messages regarding the
risks and benefits of opioids. 12
                 7.       Mallinckrodt/SpecGX
       39.       Defendant Mallinckrodt plc is an Irish public limited company headquartered
in Staines-upon-Thames, United Kingdom, with its U.S. headquarters in St. Louis,
Missouri. Mallinckrodt plc was incorporated in January 2013 for the purpose of holding
the pharmaceuticals business of Covidien plc, which was fully transferred to Mallinckrodt
in June of that year. Mallinckrodt began as a U.S.-based company, with the founding of
Mallinckrodt & Co. in 1867, Tyco International Ltd. acquired the company in 2000. In
                               —
       12
         U.S. Senate Homeland Security & Governmental Affairs Committee, Ranking
Member's Office, Staff Report, Fueling an Epidemic, Report Two, Exposing the Financial
Ties Between Opioid Manufacturers and Third Party Advocacy Groups, n. 23 (“Payments
from Janssen include payments from Johnson & Johnson Health Care Systems, Inc.”).




  1201400.1/81715.01001                       24
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 25 of 137. PageID #: 170




2008, Tyco Healthcare Group separated from Tyco International Ltd. and renamed itself
Covidien.
       40.       Defendant Mallinckrodt LLC is a limited liability company formed in
Delaware and headquartered with its principal place of business in St. Louis, Missouri.
According to the company’s regulatory filings, Cathi M. Ponciroli is the designated
manager of Mallinckrodt LLC, with a business address located in Hazelwood, Missouri.
Therefore, Mallinckrodt LLC is a citizen of the State of Missouri for jurisdictional
purposes. Mallinckrodt LLC is a wholly owned subsidiary of Mallinckrodt, plc.
       41.       Defendant SpecGX LLC (“SpecGX”) is a limited liability company formed
in Delaware and headquartered with its principal place of business in St. Louis, Missouri.
SpecGX is a wholly owned subsidiary of Mallinckrodt plc. According to the company’s
regulatory filings, Marvin Haselhorst is the designated member or manager of SpecGX
with a business address located in Webster Groves, Missouri, and SpecGX registered its
address at 3600 North Second Street, St. Louis, Missouri 63147. Consequently, SpecGX
is a citizen of the State of Missouri for jurisdiction purposes and this matter is properly
venued in St. Louis City.
       42.       Together, Mallinckrodt plc, Mallinckrodt LLC, and SpecGX LLC
(collectively, “Mallinckrodt”) manufacture, market, and sell drugs in the United States,
including in Missouri and DeKalb County specifically. As of 2012, it was the largest U.S.
supplier of opioid pain medications. In particular, it is one of the largest manufacturers of
oxycodone in the U.S.
       43.       Mallinckrodt currently manufactures and markets two branded opioids:
Exalgo, which is extended-release hydromorphone, sold in 8, 12, 16, and 32 mg dosage
strengths, and Roxicodone, which is oxycodone, sold in 15 and 30 mg dosage strengths.
In addition, Mallinckrodt previously developed, promoted, and sold the following branded
opioid products: Magnacet, TussiCaps, and Xartemis XR.




  1201400.1/81715.01001                      25
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 26 of 137. PageID #: 171




       44.       While it has sought to develop its branded opioid products, Mallinckrodt has
long been a leading manufacturer of generic opioids. Mallinckrodt estimated that, in 2015,
it received approximately 25% of one regulator’s entire annual quota for controlled
substances that it manufactures. Mallinckrodt also estimated, based on health data for the
same period, that its generics claimed an approximately 23% market share of opioid and
oral solid dose medications.
       45.       Mallinckrodt operates a vertically integrated business in the United States:
(1) importing raw opioid materials, (2) manufacturing generic opioid products, primarily
at its facility in Hobart, New York, and (3) marketing and selling its products to drug
distributors, specialty pharmaceutical distributors, retail pharmacy chains, pharmaceutical
benefit managers that have mail-order pharmacies, and hospital buying groups throughout
the United States, including in Missouri and DeKalb County specifically.
                 8.         Sandoz
       46.       A subsidiary of Novartis International          AG,   Defendant     Novartis
Pharmaceuticals Corporation f/k/a Sandoz, Inc. (“Sandoz”) is headquartered in Princeton,
New Jersey and develops, manufactures, markets and distributes generic pharmaceutical
products, including fentanyl. At all times relevant, Sandoz manufactured and marketed
prescription opioids throughout the United States, including in Missouri and DeKalb
County specifically. On information and belief, Sandoz is a top manufacturer of fentanyl
to DeKalb County.
                 9.         Mylan
       47.       Defendant Mylan Institutional Inc. (“Mylan Institutional”) is an Illinois
corporation headquartered in Rockford, Illinois.           Mylan manufactures and markets
pharmaceutical            products.   Defendant    Mylan   Pharmaceuticals,   Inc.   (“Mylan
Pharmaceuticals”) is based in Morgantown, West Virginia, and is also a major
manufacturer and marketer of opioids in DeKalb County. Both Mylan Institutional and
Mylan Pharmaceuticals are subsidiaries of Defendant Mylan N.V., the second-largest



  1201400.1/81715.01001                           26
                                                                                             Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 27 of 137. PageID #: 172




generic and specialty pharmaceuticals company in the world, registered in the Netherlands
with principal executive offices in Hatfield, Hertfordshire, UK and a global center in
Canonsburg, Pennsylvania. (Mylan Institutional, Mylan Pharmaceuticals, and Mylan N.V.
shall collectively be referred to as “Mylan.”) At all times relevant, Mylan manufactured
and marketed prescription opioids throughout the United States, including in Missouri and
DeKalb County specifically. On information and belief, Mylan is a top manufacturer of
fentanyl, oxycodone, morphine, and codeine in DeKalb County.
       48.       In 2000, Mylan agreed to pay $100 million to resolve allegations that it
conspired to deny its competitors certain necessary ingredients to manufacture several
widely-prescribed medications, including treatments for opioid use disorder and opioid
addiction. As alleged in petitions filed by thirty-two State Attorneys General and the
District of Columbia, Mylan’s conduct caused substantial price increases in, and
improperly limited the supply of, these treatments.
                 10.      West-Ward Pharmaceuticals Corp.
       49.       Defendant     Hikma   Pharmaceuticals   USA     Inc.   f/k/a   West-Ward
Pharmaceuticals Corp. is headquartered in Eatontown, New Jersey and manufactures,
markets and/or distributes opioids such as fentanyl and morphine.               West-Ward
Pharmaceuticals Corp. (“West-Ward”) is a wholly owned subsidiary of Hikma
Pharmaceuticals plc, and represented 51% of Hikma’s group sales in 2014. Since acquiring
Baxter Healthcare Corporation’s Multi-Source Injectables division in 2011, West-Ward
has become the second largest injectable supplier by volume in the country. At all times
relevant, West-Ward manufactured and marketed prescription opioids throughout the
United States, including in Missouri and DeKalb County specifically.
       50.       In 2013, West-Ward was forced to pay penalties for shirking the company’s
legal obligation to make timely payments to drug discount programs that provide
vulnerable patient population with affordable access to pharmaceuticals, and also agreed
to pay $10,000,000 to resolve allegations that West-Ward had also been inflating



  1201400.1/81715.01001                      27
                                                                                                   Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 28 of 137. PageID #: 173




prescription drug prices since 1995, effectively overcharging some of its most vulnerable
patient populations.
                 11.      The Insys Individual Defendants: John Kapoor and Michael
                          Babich
       51.       Insys Therapeutics, Inc. (“Insys”) is a Delaware corporation with its principal
place of business in Chandler, Arizona and is registered to do business in Missouri. Insys
manufactures, markets, sells and distributes nationwide several types of opioids, including
Subsys—a fentanyl sublingual spray and semi-synthetic opioid antagonist—as well as
Syndros, a cannabinoid medicine used in adults to treat common side-effects of opioid use,
particularly for patients whose nausea and vomiting have not improved with usual anti-
nausea and vomiting medicines. Subsys and Syndros were approved for widespread use
in 2012 and 2016, respectively.
       52.       Subsys is indicated “for the management of breakthrough pain in cancer
patients 18 years of age and older who are already receiving and are tolerant to opioid
therapy for their underlying persistent cancer pain.” 13 The indication also specifies that
“Subsys is intended to be used only in the care of cancer patients and only by oncologists
and pain specialists who are knowledgeable of and skilled in the use of Schedule II opioids
to treat cancer pain.” In addition, the indication provides that “[p]atients must remain on
around-the-clock opioids when taking SUBSYS.” Subsys is contraindicated for, among
other ailments, the “[m]anagement of acute or postoperative pain including
headache/migraine and dental pain.” It is available in 100 mcg, 200 mcg, 400 mcg, 600
mcg and 800 mcg dosage strengths.
                               —
       13
          The indication provides that “[p]atients considered opioid tolerant are those who
are taking around-the-clock medicine consisting of at least 60 mg of oral morphine daily,
at least 25 mcg of transdermal fentanyl/hour, at least 30 mg of oral oxycodone daily, at
least 8 mg of oral hydromorphone daily or an equianalgesic dose of another opioid daily
for a week or longer.”




  1201400.1/81715.01001                         28
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 29 of 137. PageID #: 174




       53.       Insys’s revenue is derived almost entirely from Subsys. According to its
Form 10-K for 2015, Insys reported revenues of $331 million. Of that total, $329.5 million
was derived from sales of Subsys. The majority of Insys’s sales of Subsys are through
wholesalers, including Defendants AmerisourceBergen and Cardinal Health. In 2015,
those wholesalers respectively comprised 20% and 14% of Insys’s total gross sales of
Subsys.
       54.       On June 7, 2019, the pharmaceutical arm of Insys formally pled guilty to
federal charges connected to allegations that the company bribed doctors to prescribe a
powerful opioid to patients who did not need it, as part of a $225 million dollar deal entered
into with the federal government in United States District Court for the District of
Massachusetts. 14
       55.       Defendant John Kapoor is the founder and majority owner of Insys. In
October of 2017, Kapoor was arrested and charged with various violations of fraud and
abuse laws as well as conspiracy for his alleged participation in a nationwide scheme to
bribe healthcare providers in various states, including Missouri, to prescribe Subsys. On
May 2, 2019, he was found guilty of these charges in connection with running a nation-
wide bribery scheme. 15 He is a citizen of Phoenix, Arizona, and a current member of the
Board of Directors of Insys.
       56.       Defendant Michael Babich is the former CEO and President of Insys. In
2017, he was also arrested on charges of various violations of fraud and abuse laws as well
as conspiracy in connection with running a nationwide bribery scheme to increase sales of
                              —
       14
               https://www.law360.com/articles/1166925/insys-pleads-guilty-to-fraud-in-
opioid-bribe-scheme.
       15
          Emanuel, Gabrielle, Opioid Executive John Kapoor Found Guilty in Landmark
Bribery Case (May 2, 2019), https://www.npr.org/2019/05/02/711346081/opioid-
executive-john-kapoor-found-guilty-in-landmark-bribery-case.




  1201400.1/81715.01001                      29
                                                                                             Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 30 of 137. PageID #: 175




Subsys. In January 2019, Babich pleaded guilty to these charges. 16 He is a citizen of
Scottsdale, Arizona.
       C.        Distributor Defendants
                 1.       AmerisourceBergen
       57.       Defendant AmerisourceBergen Drug Corporation is a publicly traded
company headquartered in Pennsylvania and incorporated under the laws of Delaware. It
is registered to do business in Missouri. Defendant AmerisourceBergen Corporation is the
parent company of AmerisourceBergen Drug Corporation. (AmerisourceBergen Drug
Corporation and AmerisourceBergen Corporation shall collectively be referred to as
“AmerisourceBergen.”) AmerisourceBergen is in the chain of distribution of prescription
opioids. At all relevant times, AmerisourceBergen was in the business of distributing
substantial amounts of prescription opioids to providers and retailers. AmerisourceBergen
has engaged in consensual commercial dealings in DeKalb County, and has purposefully
availed itself of the advantages of conducting business with and within DeKalb County.
                 2.       Cardinal Health
       58.       Defendant Cardinal Health, Inc. is an Ohio pharmacy wholesaler and drug
distribution corporation with its headquarters located in Dublin, Ohio. Defendant Cardinal
Health 100, Inc. is an Indiana corporation with its principal place of business located in
Dublin, Ohio. Defendant Cardinal Health 108, LLC is a limited liability company, formed
in Delaware, with its principal place of business located in LaVergne, Tennessee. Upon
information and belief, at least one of Cardinal Health 108, LLC’s members is a citizen of
Ohio. Defendants Cardinal Health 110, LLC; Cardinal Health 200, LLC; Cardinal Health
414, LLC; and Cardinal Health 5, LLC are limited liability companies formed in Delaware,
                               —
       16
          Jonathan Saltzman, Former CEO says Insys founder pushed for higher doses of
opioid, BOSTON GLOBE (Feb. 12, 2019), https://www2.bostonglobe.com/
business/2019/02/12/former-ceo-says-insys-founder-pushed-for-higher-doses-opioid/aZ
hLcDEnayOO3dzPlFn9gN/story.html.




  1201400.1/81715.01001                       30
                                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 31 of 137. PageID #: 176




with their principal place of business in Dublin, Ohio. Upon information and belief, at
least one of Cardinal Health 110, LLC’s; Cardinal Health 200, LLC’s; Cardinal Health
414, LLC’s; and Cardinal Health 5, LLC’s members is a citizen of Ohio. Defendant
Cardinal Health 201, Inc. is a for-profit Delaware corporation with its principal place of
business in Dublin, Ohio. Defendant Cardinal Health 122, LLC is a limited liability
company formed in Delaware, with its principal place of business in Ellicott City,
Maryland. On information and belief, at least one of Cardinal Health 122, LLC’s members
is a citizen of Ohio. Defendants Cardinal Health 132, LLC and Cardinal Health Pharmacy
Services, LLC are limited liability companies formed in Delaware, with their principal
place of business in Houston, Texas. Upon information and belief, at least one of Cardinal
Health 132, LLC’s and Cardinal Health Pharmacy Services, LLC’s members is a citizen of
Ohio. Defendant Cardinal Health 113, LLC is a limited liability company formed in
Wisconsin, with its principal place of business in Germantown, Wisconsin.             Upon
information and belief, at least one of Cardinal Health 113, LLC’s members is a citizen of
Ohio. (Cardinal Health, Inc.; Cardinal Health 100, Inc.; Cardinal Health 108, LLC;
Cardinal Health 110, LLC; Cardinal Health 200, LLC; Cardinal Health 201, Inc.; Cardinal
Health 414, LLC; Cardinal Health 5, LLC; Cardinal Health 122, LLC; Cardinal Health
132, LLC; Cardinal Health Pharmacy Services, LLC; and Cardinal Health 113, LLC are
all registered to do business in Missouri and shall collectively be referred to as “Cardinal
Health.”) At all relevant times, Cardinal Health was in the business of distributing
substantial amounts of prescription opioids to providers and retailers. Cardinal Health has
engaged in consensual commercial dealings in DeKalb County, and has purposefully
availed itself of the advantages of conducting business with and within DeKalb County.
Cardinal Health is in the chain of distribution of prescription opioids.
                 3.       Pharmacy Buying Association
       59.       Defendant Pharmacy Buying Association, Inc. (“PBA”) is a Missouri
corporation with its principal place of business in Kansas City, Missouri. PBA provides



  1201400.1/81715.01001                      31
                                                                                              Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 32 of 137. PageID #: 177




services to community pharmacies, independent retail pharmacy chains, hospitals, and
clinics, including purchasing, inventory management, branding, and cost-efficiency
services.
       60.       At all times relevant, PBA distributed prescription opioids throughout the
United States, including in Missouri and DeKalb County specifically. On information and
belief, PBA’s share of the opioid market in DeKalb County is substantial, both in terms of
the number of opioid pills distributed by PBA as well as PBA’s proportional share of the
overall MME market in DeKalb County. PBA is a top distributor of fentanyl, oxycodone,
oxymorphone, hydrocodone, morphine, methadone, codeine, tapentadol, dihydrocodeine,
and meperidine in DeKalb County.
       61.       The Defendants AmerisourceBergen, Cardinal Health, and PBA are
collectively referred to as the “Distributor Defendants.” Manufacturers of opioids have
transferred prescription opioids to the Distributor Defendants for years. The Distributor
Defendants dominate 85 to 90 percent of all revenues from drug distribution in the United
States, estimated to be at $378.4 billion in 2015. The Distributor Defendants supplied
opioids to hospitals, pharmacies (including their own retail stores), doctors and other
healthcare providers, which then dispensed the drugs to patients in Missouri, including in
DeKalb County. The Distributor Defendants have had substantial contacts and business
relationships with the citizens of DeKalb County. The Distributor Defendants have
purposefully availed themselves of business opportunities within DeKalb County.
       D.        DOE Defendants
       62.       The true names and capacities, whether individual, plural, corporate,
partnership, associate, or otherwise, of DOES 1 through 1000, inclusive, are unknown to
DeKalb County who therefore sues said Defendants by such fictitious names. The full
extent of the facts linking such fictitiously sued Defendants is unknown to DeKalb County.
DeKalb County is informed and believes and thereon alleges that each of the Defendants
designated herein as a DOE was, and is, negligently, recklessly, and/or intentionally



  1201400.1/81715.01001                       32
                                                                                                    Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 33 of 137. PageID #: 178




responsible for the events and happenings hereinafter referred to, and thereby negligently,
recklessly, and/or intentionally legally and proximately caused the hereinafter described
injuries and damages to DeKalb County. DeKalb County will hereafter seek leave of the
Court to amend this Petition to show the fictitiously sued Defendants’ true names and
capacities, after the same have been ascertained.
III.    JURISDICTION AND VENUE
        63.       This Court has subject matter jurisdiction by grant of authority under the
Constitution of the State of Missouri.
        64.       This Court has personal jurisdiction over Defendants. Plaintiff is a “resident”
of the State of Missouri. Defendants regularly transact business in the State of Missouri
and engage in tortious activities, including false and misleading advertising and unlawful,
unfair, and deceptive business practices, and create or assist in the creation of a public
nuisance in Missouri, including in DeKalb County. Further, Defendants, individually,
through its agents, and through its co-conspirators, have placed into the stream of
commerce addictive prescription opioids, with the knowledge that those products would
be marketed, distributed, and sold in the State of Missouri. Because Defendants have
regularly transacted business activities in Missouri; have purposefully directed business
activities to Missouri; and have engaged in unlawful practices and caused injury in
Missouri, this Court also has personal jurisdiction over Defendants under the United States
Constitution.         Each Defendant has promoted, marketed, sold, and/or distributed
prescription opioids in the State of Missouri or directed such promotion, marketing, selling,
and/or distribution to the State of Missouri.
        65.       Venue is proper in the Circuit Court of St. Louis City. Defendant SpecGX
registers its address within this venue, located at 3600 North Second Street, St. Louis,
Missouri 63147. Pursuant to Mo. Rev. Stat. §508.010.6, Plaintiff may properly commence
and prosecute to a final judgment within the county in which a defendant resides. Further,
SpecGX conducts business and continues to conduct business in DeKalb County.



   1201400.1/81715.01001                         33
                                                                                                     Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 34 of 137. PageID #: 179




          66.    Plaintiff’s causes of action assert no federal question or statute, and therefore
do not arise under federal law. Plaintiff asserts only state law causes of action. Plaintiff
specifically denies any intent to state a cause of action arising under the laws of the United
States of America, including any claim for injunctive relief available under federal law.
IV.       FACTUAL ALLEGATIONS
          A.     Background on Pain Medicine
          67.    The practice of medicine centers on informed risk management. Prescribers
must weigh the potential risks and benefits of each treatment option, as well as risk of non-
treatment. Accordingly, the safe and effective treatment of chronic pain requires that a
physician be able to weigh the relative risk of prescribing opioids against both (a) the
relative benefits that may be expected during the course of opioid treatment and (b) the
risks and benefits of alternatives.
          68.    Opium has been recognized as a tool to relieve pain for millennia; so has the
magnitude of its potential for abuse, addiction, and its dangers. Opioids are related to
illegal drugs like opium and heroin. In fact, some types of fentanyl, a widely-distributed
opioid in the United States, have now been made illegal in China.
          69.    During the Civil War, opioids gained popularity among doctors and
pharmacists for their ability to reduce anxiety and relieve pain—particularly on the
battlefield—and they were popularly used in a wide variety of commercial products
ranging from pain elixirs to cough suppressants and beverages. By 1900, an estimated
300,000 people were addicted to opioids in the United States. Both the number of opioid
addicts and the difficulty in weaning patients from opioids made clear their highly addictive
nature.
          70.    Due to concerns about their addictive properties, opioids have been regulated
for decades. The labels for scheduled opioid drugs carry black box warnings of potential
addiction and “[s]erious, life-threatening, or fatal respiratory depression,” as the result of
an excessive dose.



  1201400.1/81715.01001                         34
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 35 of 137. PageID #: 180




          71.    Studies and articles from the 1970s and 1980s also made the reasons to avoid
opioids clear. Scientists observed poor outcomes from long-term opioid therapy in pain
management programs; opioids’ mixed record in reducing pain long-term and failure to
improve patients’ function; greater pain complaints as most patients developed tolerance
to opioids; opioid patients’ diminished ability to perform basic tasks; their inability to make
use of complementary treatments like physical therapy due to the side effects of opioids;
and addiction. Leading authorities discouraged, and even prohibited, the use of opioid
therapy for chronic pain.
          72.    Despite the fact that opioids are now routinely prescribed, there has never
been evidence of their safety and efficacy for long-term use. On the contrary, evidence
shows that opioid drugs are not effective to treat chronic pain and may worsen patients’
health.     Increasing duration of opioid use is strongly associated with an increasing
prevalence of mental health conditions (depression, anxiety, post-traumatic stress disorder,
or substance abuse), increased psychological distress, and greater health care utilization.
          73.    Opioids are highly addictive. Patients using opioids for more than a few days
can experience severe withdrawal symptoms if they stop taking the drugs, including:
anxiety, insomnia, pain, blurry vision, rapid heartbeat, chills, panic attacks, nausea,
vomiting, and tremors. Withdrawal can last so long and be so painful that it is difficult to
stop taking opioids.
          74.    Putting patients on opioids puts them at risk. Patients who take opioids at
higher doses and for longer periods face higher and higher risk of addiction and death.
Relative to the general population, the risk of opioid-death is 35-times higher for patients
receiving three consecutive months of opioid therapy. Each of the Defendants named in
this Petition disregarded the well-known and frightening statistics regarding opioid abuse
and chose to ignore them in the name of profits.




  1201400.1/81715.01001                        35
                                                                                             Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 36 of 137. PageID #: 181




        B.        The Manufacturer Defendants’ Impact on the Perception and
                  Prescribing of Opioids
        75.       Before the Manufacturer Defendants began the marketing campaign
complained of herein, the generally accepted standards of medical practice dictated that
opioids should only be used short-term, for acute pain, or for patients nearing the end of
life.   The Manufacturer Defendants changed this perception and took advantage of
addiction to make money. The Manufacturer Defendants’ marketing campaign resulted in
skyrocketing opioid prescriptions. The shocking increase in prescriptions has been a gold
mine for the Manufacturer Defendants. It has been a tragedy for patients and DeKalb
County’s citizenry.        DeKalb County has lost citizens young and old to the opioid
epidemic—too many children in DeKalb County have lost their parents and too many
parents have buried their children. Too many grandparents are raising their grandchildren.
        76.       Patients who survive addiction need lengthy, difficult, and expensive
treatment. People who are addicted to opioids are often unable to work. The addiction of
parents can force their children into foster care. Babies are born addicted to opioids, a
condition known as Neonatal Abstinence Syndrome (“NAS”), because they are exposed to
the drugs in the womb. Addiction in young adults in Missouri is also on the rise. In 2017,
the peak age group for heroin- and non-heroin-involved overdose deaths was 25 to 34
compared to 2011-2015, where the peak age group for overdose deaths was 45 to 54. 17
Additionally, the Manufacturer Defendants’ misconduct has imposed heavy costs on
Missourians and the citizens of DeKalb County at the tune of approximately $12.6 billion
dollars as of 2016. 18
                               —
        17
          Bureau of Vital Statistics, Missouri Department of Health and Senior Services,
2017 Missouri Resident Overdose Deaths, https://health.mo.gov/data/opioids/pdf/opioid-
dashboard-slide-10.pdf.
      18
         Missouri Hospital Association, The Economic Cost of the Opioid Epidemic in
Missouri (January 2018), https://www.mhanet.com/mhaimages/HIDIHealthStats/
Feb2018HealthStats_Special_OpioidsEconomy.pdf.




   1201400.1/81715.01001                     36
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 37 of 137. PageID #: 182




       C.        The Manufacturer Defendants Engaged in a Deceptive Marketing
                 Scheme to Increase Profits
       77.       To profit from their highly addictive drugs, the Manufacturer Defendants
engaged in deadly and illegal practices to deceive doctors and patients.            First, the
Manufacturer Defendants deceived DeKalb County doctors and patients to get more people
on their highly addictive drugs. Second, the Manufacturer Defendants misled them to take
higher and more dangerous doses. Third, the Manufacturer Defendants deceived them to
stay on their drugs for longer and more harmful periods of time.
       78.       The Manufacturer Defendants targeted vulnerable people who could be
introduced to opioids, including elderly patients and people who had never taken opioids
before. The Manufacturer Defendants targeted these vulnerable patients even though the
risks of long-term opioid use were significantly greater for them. Existing evidence shows
that elderly patients taking opioids suffer from elevated fall and fracture risks, greater risk
of hospitalization, and increased vulnerability to adverse drug effects and interactions.
Clinical guidelines for opioid therapy therefore conclude that there are “special risks of
long-term opioid use for elderly patients” and recommended that prescribers use
“additional caution and increased monitoring” to minimize the risks of opioid use in elderly
patients.
       79.       All the while, the Manufacturer Defendants peddled falsehoods to keep
patients away from safer alternatives. Even when the Manufacturer Defendants knew
people in DeKalb County were addicted and dying, the Manufacturer Defendants treated
doctors and patients as “targets” to sell more drugs.
       80.       Each part of the scheme earned the Manufacturer Defendants more money
from opioid sales and caused more addiction and death in DeKalb County. And each
Manufacturer Defendant participated in and profited from the scheme in DeKalb County,
as set forth below.




  1201400.1/81715.01001                       37
                                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 38 of 137. PageID #: 183




       D.        The Manufacturer Defendants Funneled Misrepresentations Through
                 Sales Representatives, Advertisements, and Third-Parties
       81.       DeKalb County patients continue to visit emergency rooms and/or die after
taking the Manufacturer Defendants’ drugs because DeKalb County was subject to the
Manufacturer Defendants’ massive deceptive sales campaign.              The Manufacturer
Defendants deceptively marketed their branded opioids directly to healthcare providers and
patients in DeKalb County.          The Manufacturer Defendants also deployed sales
representatives to spread their false and misleading statements about the risks and benefits
of opioids for the treatment of long-term chronic pain throughout Missouri and,
specifically, in DeKalb County.
       82.       These representatives were the Manufacturer Defendants’ most powerful
tools of deception by using them to conduct face to face meetings with DeKalb County
healthcare providers and pharmacists in an effort to promote opioids. During these sales
visits, the Manufacturer Defendants’ representatives made false and misleading claims
directly to the professionals who care for DeKalb County patients. The Manufacturer
Defendants assigned representatives to DeKalb County and gave them lists of DeKalb
County doctors to visit. The ‘scripts’ used by these representatives were approved and
closely monitored by Manufacturer Defendants.
       83.       Each of these visits cost the Manufacturer Defendants money. But the
Manufacturer Defendants made this money back many times over, because they convinced
doctors to prescribe their addictive drugs. The Manufacturer Defendants rewarded high
prescribing doctors with meals, money, and gifts. The Manufacturer Defendants’ sales
representatives who generated the most prescriptions won bonuses and prizes. These
representatives have spread and continue to spread misinformation regarding the risks and
benefits of opioids to hundreds of thousands of doctors, and other healthcare providers,
including those in DeKalb County.




  1201400.1/81715.01001                      38
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 39 of 137. PageID #: 184




       84.       The Manufacturer Defendants’ representatives have been reprimanded for
their deceptive promotions. A July 2010 “Dear Doctor” letter mandated by regulators
required Actavis to acknowledge to the doctors to whom it marketed its drugs that
“[b]etween        June    2009   and   February   2010,    Actavis    sales   representatives
distributed…promotional materials that…omitted and minimized serious risks associated
with [Kadian],” including the risk of “[m]isuse, [a]buse, and [d]iversion of [o]pioids” and,
specifically, the risk that “[o]pioid[s] have the potential for being abused and are sought by
drug abusers and people with addiction disorders and are subject to criminal diversion.”
       85.       The Manufacturer Defendants also conducted and continue to conduct
advertising campaigns touting the purported benefits of their branded drugs. For example,
the Manufacturer Defendants spent more than $14 million on medical journal advertising
of opioids in 2011, nearly triple what they spent in 2001. This amount included $8.3
million by Purdue (which is not a defendant herein, but which engaged in the kind of
conduct that inspired and informed the conduct of other named manufacturer defendants),
$4.9 million by Janssen, and $1.1 million by Endo.
       86.       A number of the Manufacturer Defendants’ branded ads deceptively
portrayed the benefits of opioids for chronic pain. For example, since at least May 21,
2011, Endo has distributed and made available on its website, opana.com, a pamphlet
promoting Opana ER with photographs depicting patients with physically demanding jobs
like construction workers and chefs, misleadingly implying that the drug would provide
long-term pain-relief and functional improvement. Purdue (which is not a defendant
herein, but which engaged in the kind of conduct that inspired and informed the conduct
of other named manufacturer defendants) also ran a series of ads, called “Pain vignettes,”
for OxyContin in 2012 in medical journals. These ads featured chronic pain patients and
recommended OxyContin for each.           One ad described a “54-year old writer with
osteoarthritis of the hands” and implied that OxyContin would help the writer work more




  1201400.1/81715.01001                      39
                                                                                                   Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 40 of 137. PageID #: 185




effectively. Endo and Purdue agreed in late 2015 and 2016 to halt these misleading
representations in New York, but they continue to disseminate them in Missouri.
           87.    Similarly, despite Subsys’ limited indication and the potent danger
associated with fentanyl, Insys falsely and misleadingly marketed Subsys to doctors as an
effective treatment for back pain, neck pain and other off-label breakthrough pain
conditions. As of June 2012, Insys defined “breakthrough pain” in cancer patients to
include mild pain: a “flare of mild-to-severe pain in patients with otherwise stable
persistent pain,” based on a misleading citation to a paper written by Dr. Russell
Portenoy. 19 Insys trained and instructed its sales representatives to use the false definition
of breakthrough pain and specifically to use a core visual aid, including the improper
definition, whenever they detailed Subsys to a healthcare provider or provider’s office.
           88.    According to a 2014 article in The New York Times, only 1% of prescriptions
for Subsys were written by oncologists. Approximately half the prescriptions were written
by pain specialists, with others, including dentists and podiatrists, writing prescriptions as
well. 20
           89.    On September 6, 2017, Senator Claire McCaskill’s report, “Fueling an
Epidemic: Insys Therapeutics and the System Manipulation of Prior Authorization” was
published. The report found that Insys manipulated the prior authorization process       21
                                                                                              by
                               —
            Portenoy’s paper, which was featured in the 1990 issue of Pain, actually defined
           19

breakthrough pain as “a transitory increase in pain to greater than moderate intensity—
i.e., to an intensity of ‘severe’ or ‘excruciating’) . . . on a baseline pain of moderate
intensity or less.” Russell K. Portenoy & Neil A. Hagen, Breakthrough pain: Definition,
prevalence and characteristics, 41(3) Pain 273-81 (July 1990).
         20
            Katie Thomas, Doubts Raised About Off-Label Use of Subsys, a Strong
Painkiller, N.Y. TIMES (May 13, 2014), https://www.nytimes.com/2014/05/14/business/
doubts-raised-about-off-label-use-of-subsys-a-strong-painkiller.html.
         21
            Prior authorization (PA) is any process by which physicians and other health care
providers must obtain advance approval from a health plan before a specific procedure,
service, device, supply or medication is delivered to the patient to qualify for payment
coverage. (American Medical Association, Prior authorization: The current landscape, p.
1            (2015),          https://www.ama-assn.org/sites/ama-assn.org/files/corp/media-


   1201400.1/81715.01001                       40
                                                                                                   Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 41 of 137. PageID #: 186




misleading pharmacy benefit managers about the role of Insys in the prior authorization
process and the presence of breakthrough cancer pain in potential Subsys patients. 22
       90.       On September 12, 2017, Senator McCaskill convened a Roundtable
Discussion on Opioid Marketing. During the hearing, Senator McCaskill stated:

       “The opioid epidemic is the direct result of a calculated marketing and sales
       strategy developed in the 90’s, which delivered three simple messages to
       physicians. First, that chronic pain was severely undertreated in the United
       States. Second, that opioids were the best tool to address that pain. And
       third, that opioids could treat pain without risk of serious addiction. As it
       turns out these messages were exaggerations at best and outright lies at worst.
                                         *      *      *
       Our national opioid epidemic is complex, but one explanation for this crisis
       is simple, pure greed.” 23

       91.       Less than two years later, Insys’ former chief executive officer pleaded guilty
to participating in a nationwide scheme to bribe doctors in exchange for prescribing
Subsys. 24
       92.       The Manufacturer Defendants 25 also identified doctors to serve, for payment,
on their speakers’ bureaus and to attend programs with speakers and meals paid for by the
Manufacturer Defendants. These speaker programs provided: (1) an incentive for doctors
to prescribe a particular opioid (so they might be selected to promote the drug); (2)
                               —
browser/premium/ psa/prior-authorization-toolkit_0.pdf.
         22
             HSGAC Minority Staff Report, Insys Therapeutics and the Systemic
Manipulation of Prior Authorization (2017).
         23
            See, LIVESTREAM: Insys Opioid Sales and Marketing Practices Roundtable,
September 12, 2017, at 31:03-31:37, https://www.youtube.com/watch?v=k9mrQa8_vAo
(last accessed Mar. 17, 2019).
         24
            Nate Raymon, Former Insys CEO pleads guilty to opioid kickback scheme,
REUTERS (Jan. 9, 2019), https://www.reuters.com/article/us-insys-opioids/former-insys-
ceo-pleads-guilty-to-opioid-kickback-scheme-idUSKCN1P312L.
         25
            Upon information and belief, Actavis continued to carry out speaker programs
after it acquired Kadian.




  1201400.1/81715.01001                         41
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 42 of 137. PageID #: 187




recognition and compensation for the doctors selected as speakers; and (3) an opportunity
to promote the drug through the speaker to his or her peers. These speakers give the false
impression that they are providing unbiased and medically accurate presentations when
they are, in fact, presenting a script prepared by the Manufacturer Defendants. On
information and belief, these presentations conveyed misleading information, omitted
material information, and failed to correct the Manufacturer Defendants’ prior
misrepresentations about the risks and benefits of opioids.
       93.       Each Manufacturer Defendant devoted and continues to devote massive
resources to direct sales contacts (“detailing”) with doctors.         In 2014 alone, the
Manufacturer Defendants spent $168 million on detailing branded opioids to doctors. This
amount is twice as much as the Manufacturer Defendants spent on detailing in 2000. The
amount includes $34 million by Janssen, $10 million by Endo, and $2 million by Actavis.
       94.       The Manufacturer Defendants also deceptively marketed opioids in Missouri
through unbranded advertising—i.e., advertising that promotes opioid use generally but
does not name a specific opioid. This advertising was ostensibly created and disseminated
by independent third parties. But by funding, directing, reviewing, editing, and distributing
this unbranded advertising, the Manufacturer Defendants controlled the deceptive
messages disseminated by these third parties and acted in concert with them to falsely and
misleadingly promote opioids for the treatment of chronic pain. 26
       95.       The Manufacturer Defendants marketed through third-party, unbranded
advertising to avoid regulatory scrutiny because that advertising is not submitted to and
typically is not reviewed by regulators. The Manufacturer Defendants also used third-
party, unbranded advertising to give the false appearance that the deceptive messages came
from an independent and objective source. Like tobacco companies, the Manufacturer
Defendants used third parties that they funded, directed, and controlled to carry out and
                              —
       26
          The phrase “acted in concert” includes conspiring to achieve some end and aiding
and abetting in the commission of acts necessary to achieve some end.



  1201400.1/81715.01001                      42
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 43 of 137. PageID #: 188




conceal their scheme to deceive doctors and patients about the risks and benefits of long-
term opioid use for chronic pain.
       96.       The Manufacturer Defendants’ deceptive unbranded marketing often
contradicted what they said in their branded materials reviewed by regulators.           For
example, Endo’s unbranded advertising contradicted its concurrent, branded advertising
for Opana ER:

                          Pain: Opioid Therapy        Opana ER Advertisement
                              (Unbranded)                   (Branded)
                                                        “All patients treated with
                                                         opioids require careful
                                                      monitoring for signs of abuse
                     “People who take opioids as       and addiction, since use of
                      prescribed usually do not        opioid analgesic products
                         become addicted.”            carries the risk of addiction
                                                        even under appropriate
                                                             medical use.”


       97.       The Manufacturer Defendants also spoke through a small circle of doctors
who, upon information and belief, were selected, funded, and elevated by the Manufacturer
Defendants because their public positions supported the use of opioids to treat chronic pain.
These doctors became known as “key opinion leaders” or “KOLs.” The Manufacturer
Defendants paid these KOLs to serve as consultants or on their advisory boards and to give
talks or present continuing medical education programs (“CMEs”), and their support
helped these KOLs become respected industry experts. As they rose to prominence, these
KOLs touted the benefits of opioids to treat chronic pain, repaying the Manufacturer
Defendants by advancing their marketing goals. KOLs’ professional reputations became
dependent on continuing to promote a pro-opioid message, even in activities that were not
directly funded by the Manufacturer Defendants.
       98.       Pro-opioid doctors are one of the most important avenues that the
Manufacturer Defendants use to spread their false and misleading statements about the



  1201400.1/81715.01001                          43
                                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 44 of 137. PageID #: 189




risks and benefits of long-term opioid use for chronic pain. The Manufacturer Defendants
know that doctors rely heavily and more uncritically on their peers for guidance, and KOLs
provide the false appearance of unbiased and reliable support for chronic opioid therapy.
For example, the New York Attorney General (“NY AG”) found in its settlement with
Purdue, which is owned and controlled by the Sackler family (neither of which/whom are
defendants in this case, but which engaged in the kind of conduct that inspired and informed
the conduct of other named manufacturer defendants) that through March 2015, the Purdue
website, “In the Face of Pain,” failed to disclose that doctors who provided testimonials on
the site were paid by Purdue and concluded that Purdue’s failure to disclose these financial
connections potentially misled consumers regarding the objectivity of the testimonials.
KOLs have written, consulted on, edited, and lent their names to books and articles, and
have given speeches and CMEs supportive of chronic opioid therapy. The Manufacturer
Defendants created opportunities for KOLs to participate in research studies Defendants
suggested or chose and then cited and promoted favorable studies or articles by their KOLs.
By contrast, the Manufacturer Defendants did not support, acknowledge, or disseminate
publications of doctors unsupportive or critical of chronic opioid therapy.
       99.       The Manufacturer Defendants’ KOLs also served on committees that
developed treatment guidelines that strongly encourage the use of opioids to treat chronic
pain and on the boards of pro-opioid advocacy groups and professional societies that
develop, select, and present CMEs. These guidelines and CMEs were not supported by the
scientific evidence at the time they were created, and they are not supported by the
scientific evidence today. The Manufacturer Defendants were able to direct and exert
control over each of these activities through their KOLs. The medical community at large
as well as several regulatory agencies and government entities confirm and recognize that
treatment guidelines can “change prescribing practices.”
       100.      The Manufacturer Defendants also entered into arrangements with seemingly
unbiased and independent patient and professional organizations to promote opioids for the



  1201400.1/81715.01001                      44
                                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 45 of 137. PageID #: 190




treatment of chronic pain. Under the direction and control of Defendants, these “Front
Groups”—which include, but are not limited to, the American Pain Foundation (“APF”)
and the American Academy of Pain Medicine—generated treatment guidelines, unbranded
materials, and programs that favored chronic opioid therapy. These guidelines, materials,
and programs were not supported by the evidence at the time they were created, and they
are not supported by the scientific evidence today. These Front Groups also assisted the
Manufacturer Defendants by responding to negative articles, by advocating against
regulatory changes that would limit opioid prescribing in accordance with the scientific
evidence, and by conducting outreach to vulnerable patient populations targeted by the
Manufacturer Defendants.
       101.      These Front Groups depended on the Manufacturer Defendants for funding
and, in some cases, for survival. Defendants also exercised control over programs and
materials created by these groups by collaborating on, editing, and approving their content,
and by funding their dissemination. Despite this, the Front Groups held themselves out as
independent and serving the needs of their members—whether patients were suffering from
pain or doctors were treating those patients.
       102.      The Manufacturer Defendants worked together, through Front Groups, to
spread their deceptive messages about the risks and benefits of long-term opioid therapy.
For example, the Manufacturer Defendants combined their efforts through the Pain Care
Forum (“PCF”), which began in 2004 as an APF project.               PCF is comprised of
representatives from opioid manufacturers (including Endo, Janssen/J&J, and Purdue) and
various Front Groups, almost all of which received substantial funding from the
Manufacturer Defendants. Among other projects, PCF worked to ensure that legally
mandated educational projects on opioids were not unacceptably negative and did not
require mandatory participation by prescribers, which the Manufacturer Defendants
determined would reduce prescribing. PCF also worked to address a perceived “lack of




  1201400.1/81715.01001                         45
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 46 of 137. PageID #: 191




coordination” among its members and developed “key” messages that were disseminated
in programs and industry-run websites.
       E.        The Manufacturer Defendants Deceived Healthcare Providers and
                 Patients to Get More People on Highly Addictive Drugs, at Higher
                 Doses, for Longer Periods
       103.      To convince prescribers and patients around the country, including in
Missouri, that opioids can and should be used to treat chronic pain, the Manufacturer
Defendants had to convince them that long-term opioid use is both safe and beneficial. The
Manufacturer Defendants deceived those doctors and patients about the risks and benefits
of long-term opioid use. The Manufacturer Defendants, through Front Groups, KOLS, and
advertisements, made claims that were not supported by or were contrary to the scientific
evidence—most frequently, these claims downplayed the risks of addiction in order to
convince patients and doctors alike that prescription opioids should be used more regularly.
Even though pronouncements by and guidance from regulators based on that evidence
confirm that their claims were false and misleading, DeKalb County is informed and
believes that the Manufacturer Defendants have not corrected them and continue to spread
them today, including as set forth specifically below.
                 1.       Deception About Addiction
       104.      The Manufacturer Defendants always knew that their opioids carry grave
risks of addiction and death. Instead of being honest about these risks, the Manufacturer
Defendants obscured them, including by falsely stating and implying that “appropriate
patients” won’t get addicted. To convince doctors and patients that opioids are safe, the
Manufacturer Defendants deceptively trivialized and failed to disclose the risks of long-
term opioid use, particularly the risk of addiction, through a series of misrepresentations
that have been conclusively debunked by regulators and the medical community at large.
       105.      First, the Manufacturer Defendants falsely claimed that the risk of addiction
is low and that addiction is unlikely to develop when opioids are prescribed, as opposed to



  1201400.1/81715.01001                        46
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 47 of 137. PageID #: 192




obtained illicitly; and failed to disclose the greater risk of addiction with prolonged use of
opioids. Some illustrative examples of these false and misleading claims that were made
by, are continuing to be made by, and/or have not been corrected by the Manufacturer
Defendants after May 21, 2011, are described below:
                 a. Actavis’ predecessor caused a patient education brochure to be
                    distributed in 2007 that claimed opioid addiction is possible, but “less
                    likely if you have never had an addiction problem.” Upon information
                    and belief, based on Actavis acquisition of its predecessor’s marketing
                    materials along with the rights to Kadian, Actavis continued to use this
                    brochure in 2009 and beyond.

                 b. Purdue, which is owned and controlled by the Sacklers (neither of
                    which/whom are defendants in this case, but which engaged in the kind
                    of conduct that inspired and informed the conduct of other named
                    manufacturer defendants), and Cephalon sponsored APF’s Treatment
                    Options: A Guide for People Living with Pain (2007), which instructed
                    that addiction is rare and limited to extreme cases of unauthorized dose
                    escalations, obtaining duplicative opioid prescriptions from multiple
                    sources, or theft.

                 c. Endo sponsored a website, Painknowledge.com, which claimed in 2009
                    that “[p]eople who take opioids as prescribed usually do not become
                    addicted.” Another Endo website, PainAction.com, stated “Did you
                    know? Most chronic pain patients do not become addicted to the opioid
                    medications that are prescribed for them.”

                 d. Endo and Cephalon distributed a pamphlet with the Endo logo entitled
                    Living with Someone with Chronic Pain, which stated that: “Most health
                    care providers who treat people with pain agree that most people do not
                    develop an addiction problem.” A similar statement appeared on the
                    Endo website www.opana.com.

                 e. Janssen/J&J reviewed, edited, approved, and distributed a patient
                    education guide entitled Finding Relief: Pain Management for Older
                    Adults (2009), which described as “myth” the claim that opioids are
                    addictive, and asserted as fact that “[m]any studies show that opioids are
                    rarely addictive when used properly for the management of chronic pain.”

                 f. Janssen ran a website, Prescriberesponsibly.com (last updated July 2,
                    2015), which claims that concerns about opioid addiction are
                    “overestimated.”



  1201400.1/81715.01001                        47
                                                                                              Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 48 of 137. PageID #: 193




                 g. Purdue, which is owned and controlled by the Sacklers (neither of
                    which/whom are defendants in this case, but which engaged in the kind
                    of conduct that inspired and informed the conduct of other named
                    manufacturer defendants), sponsored APF’s A Policymaker’s Guide to
                    Understanding Pain & Its Management which claims that less than 1%
                    of children prescribed opioids will become addicted and that pain is
                    undertreated due to “misconceptions about opioid addiction[].”

                 h. Detailers for Endo, Teva, Janssen, and Purdue in Missouri have
                    minimized or omitted and continue to minimize or omit any discussion
                    with prescribing clinicians or their medical staff in Missouri
                    communities, including DeKalb County, about the risk of addiction;
                    falsely claiming that abuse-deterrent formulations “cannot be crushed,”
                    downplaying the potential that these opioids could be abused; and
                    routinely did not correct the misrepresentations noted above.

       106.      Moreover, Purdue, in a pamphlet for doctors, Providing Relief, Preventing
Abuse: A Reference Guide to Controlled Substance Prescribing Practices, wrote that
addiction “is not caused by drugs.” Instead, Purdue, which is owned and controlled by the
Sacklers (neither of which/whom are defendants in this case, but which engaged in the kind
of conduct that inspired and informed the conduct of other named manufacturer
defendants), assured doctors that addiction happens when the wrong patients get drugs and
abuse them: “it is triggered in a susceptible individual by exposure to drugs, most
commonly through abuse.” 27
       107.      Purdue, which is owned and controlled by the Sacklers (neither of
which/whom are defendants in this case, but which engaged in the kind of conduct that
inspired and informed the conduct of other named manufacturer defendants), also
promoted its opioids to DeKalb County patients with marketing that was designed to
obscure the risk of addiction and even the fact that Purdue was behind the campaign.
                              —
       27
          Purdue Pharma LP, Providing Relief, Preventing Abuse (2008), pg. 12; see also
K. Nelson, Purdue Pharma lawsuit: Terms you need to know to understand OxyContin
blitz, Knox News (July 13, 2018), https://www.knoxnews.com/story/news
/health/2018/07/13/ purdue-pharma-lawsuit-terms-know-understand-oxycontin-
blitz/779173002/.



  1201400.1/81715.01001                       48
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 49 of 137. PageID #: 194




Purdue created a website, In the Face of Pain, that promoted pain treatment by urging
patients to “overcome” their “concerns about addiction.” Testimonials on the website that
were presented as personal stories were in fact by Purdue consultants, whom Purdue had
paid tens of thousands of dollars to promote its drugs. 28
       108.      Another publication from Purdue, which is owned and controlled by the
Sacklers, was the Resource Guide for People with Pain, which falsely assured patients and
doctors that opioid medications are not addictive:
                 “Many people living with pain and even some healthcare providers
                 believe that opioid medications are addictive. The truth is that
                 when properly prescribed by a healthcare professional and taken
                 as directed, these medications give relief—not a ‘high’.” 29

       109.      Purdue, which is owned and controlled by the Sacklers, falsely denied the
risk of addiction, falsely implied that addiction requires patients to get “high,” and falsely
promised that patients would not get addicted if they took opioids as prescribed.
       110.      Purdue (which is not a defendant in this case, but which engaged in the kind
of conduct that inspired and informed the conduct of other named manufacturer
defendants) funded and distributed many more publications that were similarly misleading.
Exit Wounds misleadingly claimed: “Long experience with opioids shows that people who
are not predisposed to addiction are unlikely to become addicted to opioid pain
medications.” 30
       111.      Similarly, while Janssen/J&J repeatedly disclaimed responsibility for its part
in causing the opioid crisis, insisting that “[e]verything that we have done with our products
when we’ve promoted opioid products…was appropriate and responsible,” internal
memoranda and communications between high-level executives at Janssen show the
company funded and pushed bogus research to lend false credibility to a series of
                               —
       28
            Purdue Pharma LP, In the Face of Pain (Oct. 24, 2011).
       29
            Purdue Pharma LP, Resource Guide for People with Pain, p. 8 (2009).
       30
            Purdue Pharma LP, Exit Wounds, p. 107 (2009).



  1201400.1/81715.01001                        49
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 50 of 137. PageID #: 195




dangerous fictions, claiming that “[m]any studies show that opioids are rarely addictive
when used properly for the management of chronic pain,” and enabling “Janssen’s
representatives [to] promote[] Nucynta and Nucynta ER as safer, milder, and less addictive
than competitor opioids like OxyContin.” 31
         112.    In 2017, Mallinckrodt agreed to settle for $35 million, allegations regarding
excessive sales of oxycodone in Florida. According to these allegations, even though
Mallinckrodt knew that its oxycodone was being diverted for illicit use, it nonetheless
continued to incentivize and supply these suspicious sales, and it failed to notify regulators
of the suspicious orders in violation of Mallinckrodt’s legal obligations. Similarly, in 2008,
Cephalon pleaded guilty to criminal violations for its misleading promotion of Actiq and
two other drugs and agreed to pay $425 million.
         113.    In August 2019, Johnson & Johnson was found liable of: (a) having engaged
in false and misleading marketing of both their drugs and opioids more generally; and (b)
creating, contributing to, and perpetuating a public nuisance under Oklahoma law. This
determination resulted in a $572 million verdict that represents just one year of abatement
expenses in one state.
         114.    Over and over, Defendants said opioids could be given to “trusted” patients
without risk of addiction. To promote their drugs, the Manufacturer Defendants pushed
the myth that addiction is a character flaw, and “trustworthy” people do not get addicted to
drugs.
         115.    These claims are contrary to longstanding scientific evidence and recently
established clinical guidelines for opioid therapy. These guidelines provide that there is
“extensive evidence” of the “possible harms of opioids (including opioid use disorder [an
alternative term for opioid addiction]).” The guidelines indicate that “[o]pioid pain
                               —
          M. Aron, Deceptively Marketing Opioids, NJTV News (Nov. 13, 2018),
         31

https://www.njtvonline.org/news/video/state-sues-johnson-johnson-subsidiary-for-
deceptively-marketing-opioids/.



  1201400.1/81715.01001                        50
                                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 51 of 137. PageID #: 196




medication use presents serious risks, including…opioid use disorder” and that “continuing
opioid therapy for 3 months substantially increases risk for opioid use disorder.”
       116.      The falsity of the Manufacturer Defendants’ claims about the low risk of
addiction was further exposed when regulators announced changes to the labels for ER/LA
opioids in 2013 and for IR opioids in 2016. These announcements emphasized that “most
opioid drugs have ‘high potential for abuse’” and that opioids “are associated with a
substantial risk of misuse, abuse, NOWS [neonatal opioid withdrawal syndrome],
addiction, overdose, and death.” Thus, because of the “known serious risks” associated
with long-term opioid use, including “risks of addiction, abuse, and misuse, even at
recommended doses, and because of the greater risks of overdose and death,” opioids
should be used only “in patients for whom alternative treatment options” like non-opioid
drugs have failed. These regulators further acknowledged that the risk is not limited to
patients who seek drugs illicitly; addiction “can occur in patients appropriately prescribed
[opioids].”
       117.      The New York Attorney General, in a 2016 settlement agreement with Endo,
found that opioid “use disorders appear to be highly prevalent in chronic pain patients
treated with opioids, with up to 40% of chronic pain patients treated in specialty and
primary care outpatient centers meeting the clinical criteria for an opioid use disorder.”
Endo had claimed until at least April 2012 on its www.opana.com website that “[m]ost
healthcare providers who treat patients with pain agree that patients treated with prolonged
opioid medicines usually do not become addicted,” but the NY AG found that Endo had
no evidence for that statement. Consistent with this, Endo agreed not to “make statements
that…opioids generally are non-addictive” or “that most patients who take opioids do not
become addicted” in New York.           On information and belief, Endo made similar
representations to healthcare providers and patients in and around DeKalb County,
Missouri. However, Endo has not yet been restricted from making these statements in
Missouri.



  1201400.1/81715.01001                      51
                                                                                                   Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 52 of 137. PageID #: 197




                 2.       Deception to Get Vulnerable Patients on Opioids
       118.      To expand the market for opioids, the Manufacturer Defendants also trained
their representatives to target vulnerable populations and encourage doctors to put them on
opioids, without disclosing the risks. The Manufacturer Defendants deceptively promoted
opioids for elderly patients, patients who had never taken opioids, and patients with
osteoarthritis—putting thousands of more patients at risk.
       Elderly Patients
       119.      The Manufacturer Defendants knew that prescribing opioids to elderly
patients increase their risk of death. Elderly patients are at a greater risk of dangerous
interactions between drugs. They are also at a greater risk of respiratory depression—in
which patients suffocate and die. But the Manufacturer Defendants saw the opportunity to
earn millions of dollars by getting elderly patients on opioids because the public would pay
through Medicare. For instance, Purdue’s (not a defendant herein) internal documents
show it targeted “Patients over the age of 65 as more…coverage is achieved.” 32
       Opioid-Naïve Patients
       120.      The Manufacturer Defendants also targeted patients who were not already
taking opioids, described in the field as “opioid-naïve.” The Manufacturer Defendants
unfairly and deceptively marketed their drugs as appropriate treatments for opioid-naïve
patients, without disclosing that they face even higher risks of overdose and death.




       121.      For instance, Purdue trained its sales reps to promote their drugs specifically
for opioid-naïve patients. In training calls, Purdue managers instructed:
                                —
       32
            Purdue Pharma LP, Pain Products Presentation, p. 12 (Jan. 28, 2015).




  1201400.1/81715.01001                         52
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 53 of 137. PageID #: 198




        “Your opportunity here is with the naïve community, let’s use the naïve trial to
         make the case.”

        “You created an epiphany with the doctor today (potentially) by reviewing the
         opiate naïve patient profile. What made him more apt to write this for his
         patient, being an amiable doctor, is the fact that he would not have to talk
         patients out of their short-acting [opioids].”

        “This was an example of what a good call looks like…[Dr.] was particularly
         interested in the RM case study of Marjorie, which generated a robust discussion
         of opioid naïve patients…”

       122.      Purdue (not a defendant herein, but which engaged in the kind of conduct
that inspired and informed the conduct of other named manufacturer defendants) also
promoted its drugs for opioid-naïve patients using the deceptive term “first line opioid.”
“First line” is a medical term for the preferred first step in treating a patient. Opioids are
not an appropriate first line therapy.




       123.      The Manufacturer Defendants also found vulnerable opioid-naïve patients by
targeting prescribers with the least training in the risks of opioids. The Manufacturer



  1201400.1/81715.01001                       53
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 54 of 137. PageID #: 199




Defendants determined that nurse practitioners, physician assistants, and primary care
doctors were especially responsive to sales reps, so the Manufacturer Defendants targeted
them to sell more drugs.
       Osteoarthritis Patients
       124.      The Manufacturer Defendants knew or should have known that opioids were
not appropriate to treat nonmalignant pain in non-cancer patients, including patients
suffering from osteoarthritis. Opioids are not approved to treat osteoarthritis. For instance,
Purdue conducted a single study on osteoarthritis for Butrans, and it failed. Purdue
admitted in internal documents that its opioids “are not indicated for a specific disease”
and “it is very important that you never suggest to your HCP [health care professional] that
OxyContin is indicated for the treatment of a specific disease state such as Rheumatoid
Arthritis or Osteoarthritis.”
       125.      Nevertheless, to meet their business goals, the Manufacturer Defendants
trained their sales representatives to mislead healthcare providers and patients by
promoting opioids for osteoarthritis.
       126.      The Manufacturer Defendants also directed their sales reps to use marketing
materials that highlight patients with osteoarthritis, even though their drugs were never
indicated for that disease.
                 3.       The Manufacturer Defendants Deceived Doctors and Patients to
                          Use Higher and Higher Doses
       127.      The impetus behind the Manufacturer Defendants’ scheme is as simple as it
is nefarious. Enticed by the exponentially greater profits that would result from increases
in opioid dose mix, the Manufacturer Defendants deceived prescribing medical
practitioners and patients across the nation—and in DeKalb County—about the risks and
benefits of opioids for the long-term treatment of chronic pain.          The Manufacturer
Defendants dishonestly encouraged these prescribers to provide long-term opioid therapy
to patients for whom such treatment was inappropriate, such as patients suffering from



  1201400.1/81715.01001                       54
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 55 of 137. PageID #: 200




long-term chronic pain due to osteoarthritis.      As set forth below, the Manufacturer
Defendants’ deceptive scheme was wildly successful, increasing the supply of highly
addictive prescription opioids, both in the State of Missouri generally and in DeKalb
County specifically.
       128.      The Manufacturer Defendants—including, but not limited to, Defendant
Endo—also falsely instructed healthcare providers and patients in Missouri communities,
including DeKalb County, that the signs of addiction are actually signs of undertreated pain
and should be treated by prescribing more opioids. Defendants called this phenomenon
“pseudoaddiction”—a made-up, misleading and scientifically unsubstantiated term coined
by Dr. David Haddox, who went to work for Purdue, and popularized by Dr. Russell
Portenoy, a KOL for Endo, Janssen, Teva, and Purdue. Through aggressive marketing
campaigns to DeKalb County prescribers and patients, the Manufacturer Defendants used
the concept of “pseudoaddiction” as a lever to mislead prescribers and their patients into
believing that certain warning signs of opioid addiction 33 were neither indicative of “true”
addiction nor cause for alarm. To the contrary, the Manufacturer Defendants repeatedly
claimed these warning signs were manifestations of undertreated pain, which should be
addressed by prescribing more opioids. Importantly, at all times relevant to this action, the
Manufacturer Defendants both knew the concept of “pseudoaddiction” was false and yet
actively sought to conceal the truth from healthcare providers and patients in Missouri and
in DeKalb County, sabotaging these providers’ ability to protect their patients from opioid
addiction and concomitant injuries and make informed decisions about whether or not
opioids were appropriate for their patients. Some illustrative examples of these deceptive
claims that were made by, are continuing to be made by, and/or have not been corrected by
the Manufacturer Defendants are described below:
                             —
       33
          E.g., demanding more opioids, engaging in manipulative behavior to obtain drugs,
requesting specific drugs, hoarding drugs during periods of reduced symptoms, using drugs
to treat another symptom, etc.



  1201400.1/81715.01001                      55
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 56 of 137. PageID #: 201




               a. Cephalon, Endo, and Purdue, which is owned and controlled by the
                  Sacklers, sponsored Responsible Opioid Prescribing (2007), which
                  taught that behaviors such as “requesting drugs by name”, “demanding
                  or manipulative behavior,” seeing more than one doctor to obtain opioids,
                  and hoarding, are all signs of pseudoaddiction, rather than true addiction.
                  Responsible Opioid Prescribing remains for sale online.

               b. Janssen sponsored, funded, and edited the Let’s Talk Pain website, which
                  in 2009 stated: “pseudoaddiction…refers to patient behaviors that may
                  occur when pain is under-treated…Pseudoaddiction is different from true
                  addiction because such behaviors can be resolved with effective pain
                  management.”

               c. Endo sponsored a National Initiative on Pain Control (NIPC) CME
                  program in 2009 titled Chronic Opioid Therapy: Understanding Risk
                  While Maximizing Analgesia, which promoted pseudoaddiction by
                  teaching that a patient’s aberrant behavior was the result of untreated
                  pain. Endo substantially controlled NIPC by funding NIPC projects;
                  developing, specifying, and reviewing content; and distributing NIPC
                  materials.

               d. Purdue, which is owned and controlled by the Sacklers (neither of
                  which/whom are defendants in this case, but which engaged in the kind
                  of conduct that inspired and informed the conduct of other named
                  manufacturer defendants), published a pamphlet in 2011 entitled
                  Providing Relief, Preventing Abuse, which described pseudoaddiction as
                  a concept that “emerged in the literature” to describe the inaccurate
                  interpretation of [drug-seeking behaviors] in patients who have pain that
                  has not been effectively treated.”

               e. Purdue, which is owned and controlled by the Sacklers (neither of
                  which/whom are defendants in this case, but which engaged in the kind
                  of conduct that inspired and informed the conduct of other named
                  manufacturer defendants), sponsored a CME program entitled “Path of
                  the Patient, Managing Chronic Pain in Younger Adults at Risk for Abuse”
                  in 2011. In a role play exercise, a chronic pain patient with a history of
                  drug abuse tells his doctor that he is taking twice as many hydrocodone
                  pills as directed. The narrator notes that because of pseudoaddiction, the
                  doctor should not assume the patient is addicted even if he persistently
                  asks for a specific drug, seems desperate, hoards medicine, or
                  “overindulges in unapproved escalating doses.” The doctor treats this
                  patient by prescribing a high-dose, long-acting opioid.




1201400.1/81715.01001                        56
                                                                                                   Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 57 of 137. PageID #: 202




                 f. Purdue, which is owned and controlled by the Sacklers (neither of
                    which/whom are defendants in this case, but which engaged in the kind
                    of conduct that inspired and informed the conduct of other named
                    manufacturer defendants), and Cephalon sponsored APF’s Treatment
                    Options: A Guide for People Living with Pain (2007), which states:
                    “Pseudo-addiction describes patient behaviors that may occur when pain
                    is undertreated…Pseudo-addiction can be distinguished from true
                    addiction in that this behavior ceases when pain is effectively treated.”
       129.      The medical community now rejects the concept of pseudoaddiction and
does not recommend that opioid dosages be increased if a patient is not experiencing pain
relief. To the contrary, widely accepted opioid treatment guidelines now provide that
“[p]atients who do not experience clinically meaningful pain relief early in treatment…are
unlikely to experience pain relief with longer-term use,” and that physicians should
“reassess[] pain and function within 1 month” in order to decide whether to “minimize
risks of long-term opioid use by discontinuing opioids” because the patient is “not
receiving a clear benefit.”
       130.      Even one of the Manufacturer Defendants has effectively repudiated the
concept of pseudoaddiction. In finding that “[t]he pseudoaddiction concept has never been
empirically validated and in fact has been abandoned by some of its proponents,” the NY
AG, in its 2016 settlement with Endo, reported that “Endo’s Vice President for
Pharmacovigilance and Risk Management testified to [the NY AG] that he was not aware
of any research validating the ‘pseudoaddiction’ concept” and acknowledged the difficulty
in distinguishing “between addiction and ‘pseudoaddiction.’” 34          Consistent with this
testimony, Endo agreed not to “use the term ‘pseudoaddiction’ in any training or
marketing” in New York. 35
       131.      The Manufacturer Defendants also falsely promised prescribers and their
patients that addiction risk screening tools, patient contracts, urine drug screens, and similar
                              —
       34
         In the Matter of Endo Health Solutions Inc., et al., Assurance No. 15-228, p. 7, ¶
23 (NY AG, Mar. 1, 2016), https://www.ag.ny.gov/pdfs/ENDO_AOD_030116-
Fully_Executed.pdf.
      35
         Id., p. 15, ¶ 41.e.



  1201400.1/81715.01001                       57
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 58 of 137. PageID #: 203




strategies would both allow these prescribers to reliably identify and safely prescribe
opioids to patients who are predisposed to addiction and be efficacious enough to
essentially rule out the risk of opioid addiction (even in the context of long-term opioid
therapy). These misrepresentations were especially insidious because the Manufacturer
Defendants aimed them at general practitioners and family doctors who lack the time and
expertise to closely manage higher-risk patients on opioids. The Manufacturer Defendants’
misrepresentations made these doctors feel more comfortable prescribing opioids to their
patients, and patients more comfortable starting on opioid therapy for chronic pain. Some
illustrative examples of these deceptive claims that were made by, are continuing to be
made by, and/or have not been corrected by the Manufacturer Defendants after March 21,
2011 are described below:
                 a. Endo paid for a 2007 supplement in the Journal of Family Practice written
                    by a doctor who became a member of Endo’s speakers bureau in 2010.
                    The supplement, entitled Pain Management Dilemmas in Primary Care:
                    Use of Opioids, emphasized the effectiveness of screening tools, claiming
                    that patients at high risk of addiction could safely receive chronic opioid
                    therapy using a “maximally structured approach” involving toxicology
                    screens and pill counts.

                 b. Purdue, which is owned and controlled by the Sacklers (neither of
                    which/whom are defendants in this case, but which engaged in the kind
                    of conduct that inspired and informed the conduct of other named
                    manufacturer defendants), sponsored a November 2011 webinar,
                    Managing Patient’s Opioid Use: Balancing the Need and Risk, which
                    claimed that screening tools, urine tests, and patient agreements prevent
                    “overuse of prescriptions” and “overdose deaths.”

                 c. As recently as 2015, Purdue, which is owned and controlled by the
                    Sacklers (neither of which/whom are defendants in this case, but which
                    engaged in the kind of conduct that inspired and informed the conduct of
                    other named manufacturer defendants), has represented in scientific
                    conferences that “bad apple” patients—and not opioids—are the source
                    of the addiction crisis and that once those “bad apples” are identified,
                    doctors can safely prescribe opioids without causing addiction.




  1201400.1/81715.01001                        58
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 59 of 137. PageID #: 204




       132.      Consistent with what the Manufacturer Defendants already knew—but failed
to disclose—at all times relevant to this action, opioid treatment guidelines now confirm
that the Manufacturer Defendants’ statements were false, misleading, and unsupported at
the time they were made by the Manufacturer Defendants. These guidelines note that there
are no studies assessing the effectiveness of risk mitigation strategies—such as screening
tools, patient contracts, urine drug testing, or pill counts widely believed by doctors to
detect and deter abuse—“for improving outcomes related to overdose, addiction, abuse, or
misuse.” As a result, opioid treatment guidelines now recognize that available risk
screening tools “show insufficient accuracy for classification of patients as at low or high
risk for [opioid] abuse or misuse” and counsels that prescribers “should not overestimate
the ability of these tools to rule out risks from long-term opioid therapy.” (Emphasis
added.)
                 4.       The Manufacturer Defendants Peddled Falsehoods to Keep
                          Patients Away from Safer Alternatives
                          A.    Deception about Quality of Life
       133.      The Manufacturer Defendants also steered patients away from safer
alternatives with the false claim that its opioids improve patients’ “quality of life.”
                          B.    Deception about Risk of Abuse
       134.      In addition to visiting prescribers and pharmacists hundreds of thousands of
times, the Manufacturer Defendants distributed thousands of copies of its deceptive
publications, including Providing Relief, Preventing Abuse; Resource Guide for People
with Pain; Exit Wounds; Opioid Prescribing: Clinical Tools and Risk Management
Strategies; Responsible Opioid Prescribing; Clinical Issues in Opioid Prescribing; and In
The Face of Pain.
                 5.       The Manufacturer Defendants Downplayed Opioids Withdrawal
       135.      To downplay the risk and impact of addiction and make doctors feel more
comfortable starting patients on opioids, the Manufacturer Defendants falsely claimed that



  1201400.1/81715.01001                       59
                                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 60 of 137. PageID #: 205




opioid dependence can easily be addressed by tapering and that opioid withdrawal is not a
problem and failed to disclose the increased difficulty of stopping opioids after long-term
use. For example, a 2011 non-credit educational program sponsored by Endo, entitled
“Persistent Pain in the Older Adult,” claimed that withdrawal symptoms can be avoided by
tapering a patient’s opioid dose by 10%-20% for 10 days. Purdue, which is owned and
controlled by the Sacklers (neither of which/whom are defendants in this case, but which
engaged in the kind of conduct that inspired and informed the conduct of other named
manufacturer defendants), sponsored APF’s A Policymaker’s Guide to Understanding
Pain & Its Management, which claimed that “[s]ymptoms of physical dependence can
often be ameliorated by gradually decreasing the dose of medication during
discontinuation” without mentioning any hardships that might occur. This publication was
available on APF’s website until the organization dissolved in May 2012. Detailers for
Janssen have told and continue to tell healthcare providers across the country, including in
Missouri and DeKalb County, that their patients would not experience withdrawal if they
stopped using opioids.
       136.      The Manufacturer Defendants deceptively minimized the significant
symptoms of opioid withdrawal that, per widely accepted opioid treatment guidelines,
include drug craving, anxiety, insomnia, abdominal pain, vomiting, diarrhea, sweating,
tremor, rapid heartbeat, spontaneous abortion and premature labor in pregnant women, and
the unmasking or exacerbating of anxiety, depression, and addiction.
       137.      The Manufacturer Defendants also grossly understated the difficulty of
tapering, particularly after long-term opioid use.     Widely accepted opioid treatment
guidelines now emphasize that the duration of opioid use and the dosage of opioids
prescribed should be “limit[ed]” to “minimize the need to taper opioids to prevent
distressing or unpleasant withdrawal symptoms,” because “physical dependence on opioids
is an expected physiologic response in patients exposed to opioids for more than a few
days.” These guidelines further state that “tapering opioids can be especially challenging



  1201400.1/81715.01001                     60
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 61 of 137. PageID #: 206




after years on high dosages because of physical and psychological dependence” and
highlights the difficulties, including the need to carefully identify “a taper slow enough to
minimize symptoms and signs of opioid withdrawal” and to “pause[] and restart[]” tapers
depending on the patient’s response. Likewise, regulators have acknowledged the lack of
any “high-quality studies comparing the effectiveness of different tapering protocols for
use when opioid dosage is reduced or opioids are discontinued.”
         138.    Some prescribers and many patients across the country relied on the truth of
the Manufacturer Defendants’ representations about both the benefits of opioid analgesics
and the risks of opioid addiction. Because each of the Manufacturer Defendants willfully
or recklessly concealed the truth about their products and knew or should have known their
representations were false at the time they were made, DeKalb County and its citizens are
forced to pay the price for Defendants’ misconduct.
                 6.       The Manufacturer Defendants Hid the Greater Risks to Patients
                          at Higher Dosages of Opioids
         139.    The Manufacturer Defendants were in the best position to know, and in fact
did know, that—relative to the general population—the risk of opioid-related death
increases exponentially after a patient takes opioids for several consecutive months.
         140.    Specifically, the Manufacturer Defendants falsely claimed that doctors and
patients could increase opioid dosages indefinitely without added risk and failed to disclose
the greater risks to patients at higher dosages. The ability to escalate dosages was critical
to the Manufacturer Defendants’ efforts to market opioids for long-term use to treat chronic
pain because, absent this misrepresentation, doctors would have abandoned treatment when
patients built up tolerance and lower dosages did not provide pain relief. Some illustrative
examples of these deceptive claims that were made by, are continuing to be made by, and/or
have not been corrected by the Manufacturer Defendants after May 21, 2011, are described
below:




  1201400.1/81715.01001                       61
                                                                                                    Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 62 of 137. PageID #: 207




                      a. Actavis’ predecessor created a patient brochure for Kadian in 2007
                         that stated, “Over time, your body may become tolerant of your
                         current dose. You may require a dose adjustment to get the right
                         amount of pain relief. This is not addiction.” Upon information and
                         belief, based on Actavis’ acquisition of its predecessor’s marketing
                         materials along with the rights to Kadian, Actavis continued to use
                         these materials in 2009 and beyond.

                      b. Purdue, which is owned and controlled by the Sacklers (neither of
                         which/whom are defendants in this case, but which engaged in the
                         kind of conduct that inspired and informed the conduct of other named
                         manufacturer defendants), and Cephalon sponsored APF’s Treatment
                         Options: A Guide for People Living with Pain (2007), which claims
                         that some patients “need” a larger dose of an opioid, regardless of the
                         dose currently prescribed. The guide stated that opioids have “no
                         ceiling dose” and are therefore the most appropriate treatment for
                         severe pain. 36

                      c. Endo sponsored a website, painknowledge.com, which claimed in
                         2009 that opioid dosages may be increased until “you are on the right
                         dose of medication for your pain.” The website was still accessible
                         online after May 21, 2011.

                      d. Endo distributed a pamphlet edited by a KOL entitled Understanding
                         Your Pain: Taking Oral Opioid Analgesics, which was still available
                         after May 21, 2011 on Endo’s website. In Q&A format, it asked “If I
                         take the opioid now, will it work later when I really need it?” The
                         response is, “The dose can be increased…You won’t ‘run out’ of pain
                         relief.”

                      e. Janssen sponsored a patient education guide entitled Finding Relief:
                         Pain Management for Older Adults (2009), which was distributed by
                         its sales force. This guide listed dosage limitations as “disadvantages”
                                —
       36
          The Manufacturer Defendants frequently contrasted the lack of a ceiling dosage
for opioids with the risks of a competing class of analgesics: over-the-counter nonsteroidal
anti-inflammatories (or NSAIDs). The Manufacturer Defendants deceptively describe the
risks from NSAIDs while failing to disclose the risks from opioids. (See, e.g., Case
Challenges in Pain Management: Opioid Therapy for Chronic Pain (Endo) (describing
massive gastrointestinal bleeds from long-term use of NSAIDs and recommending
opioids); Finding Relief: Pain Management for Older Adults (Janssen) (NSAIDs caused
kidney or liver damage and increased risk of heart attack and stroke, versus opioids, which
cause temporary “upset stomach or sleepiness” and constipation).)




  1201400.1/81715.01001                          62
                                                                                                      Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 63 of 137. PageID #: 208




                          of other pain medicines but omitted any discussion of risks of
                          increased opioid dosages.

                      f. Through March 2015, another publication from Purdue, which is
                         owned and controlled by the Sacklers, called In the Face of Pain
                         promoted the notion that if a patient’s doctor does not prescribe what,
                         in the patient’s view, is a sufficient dosage of opioids, he or she should
                         find another doctor who will.

                      g. Purdue, which is owned and controlled by the Sacklers, sponsored a
                         CME entitled Overview of Management Options that is still available
                         for CME credit. The CME was edited by a KOL and taught that
                         NSAIDs and other drugs, but not opioids, are unsafe at high dosages.

       141.      Through a series of internal strategy presentations and other communications
with its sales force and prescriber-accomplices, Manufacturer Defendants aimed to “drive”
patients toward higher doses of opioids for longer periods by dramatically increasing the
supply. They also sought to increase consumer demand for opioids, namely by offering




discounts to patients on their first prescriptions. These discounts proved to be one of the
most powerful tactics to keep patients on opioids longer.
       142.      These claims conflict with the scientific evidence, as confirmed by widely
accepted opioid treatment guidelines. These guidelines admonish practitioners and other
industry stakeholders that while the “[b]enefits of high-dose opioids for chronic pain are
not established,” there are clear “risks for serious harms related to opioid therapy increase
at higher opioid dosages.”
       More specifically, these guidelines explain that “there is now an established body
of scientific evidence showing that overdose risk is increased at higher opioid dosages.”




  1201400.1/81715.01001                           63
                                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 64 of 137. PageID #: 209




Opioid treatment guidelines also provide that “there is an increased risk for opioid use
disorder, respiratory depression, and death at higher dosages.”
       143.      Because “the available data do suggest a relationship between increasing
opioid dose and risk of certain adverse events.”        Specifically, the clinical research
“appear[s] to credibly suggest a positive association between high-dose opioid use and the
risk of overdose and/or overdose mortality.” In fact, a recent study found that 92% of
persons who died from an opioid-related overdose were initially prescribed opioids for
chronic pain. In light of this evidence, prescribing clinicians are now advised to “avoid
increasing dosages” above 90 morphine milligram equivalents (“MMEs”) each day.
       144.      Finally, the Manufacturer Defendants’ deceptive marketing of the so-called
abuse-deterrent properties of some of their opioids has created false impressions that these
opioids can prevent and curb addiction and abuse. Indeed, in a 2014 survey of 1,000
primary care physicians, nearly half reported that they believed abuse-deterrent
formulations are inherently less addictive.
       145.      These abuse deterrent formulations (“AD opioids”) are harder (but not
impossible) to crush, chew, or grind; become gelatinous when combined with a liquid,
making them harder to inject; or contain a counteragent such as naloxone that is activated
if the tablets are tampered. Though at all times relevant to this action the Manufacturer
Defendants falsely claimed that AD opioids “cannot be crushed,” these claims were
conclusively debunked by a study, finding that AD opioids are, in fact, “not impossible” to
abuse. They can be defeated—often quickly and easily—by those determined to do so.
Moreover, they do not stop oral intake, the most common avenue for opioid misuse and
abuse, and do not reduce the rate of misuse and abuse by patients who become addicted
after using opioids long-term as prescribed or who escalate their use by taking more pills
or higher doses.
       146.      Because of these significant limitations on AD opioids and because of the
heightened risk for misconceptions and for the false belief that AD opioids can be



  1201400.1/81715.01001                       64
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 65 of 137. PageID #: 210




prescribed safely, regulators have admonished the Manufacturer Defendants that any
communications from the sponsor companies regarding AD properties must be truthful and
not misleading (based on a product’s labeling), and supported by sound science taking into
consideration the totality of the data for the particular drug. Claims for AD opioid products
that are false, misleading, and/or insufficiently proven do not serve the public health. 37
       147.      Despite this admonition, the Manufacturer Defendants have made and
continue to make misleading claims about the extent to which their AD opioids can prevent
or reduce abuse and addiction.
       148.      For example, Endo has marketed Opana ER as tamper- or crush-resistant and
less prone to misuse and abuse since at least May 21, 2011 even though: (1) Endo’s petition
to approve Opana ER as abuse-deterrent was rejected in 2012; (2) regulators found in 2013
that there was no evidence that Opana ER “would provide a reduction in oral, intranasal or
intravenous abuse”; and (3) Endo’s own studies, which it failed to disclose, showed that
Opana ER could still be ground and chewed.            Endo’s advertisements for the 2012
reformulation of Opana ER falsely claimed that Opana ER could not be crushed, creating
the impression that the drug was more difficult to abuse. On information and belief,
detailers for Endo continue to reiterate these false statements to prescribers and patients
across the country, including prescribers and patients in Missouri and DeKalb County
communities.
       149.      In the 2016 settlement with the NY AG, Endo agreed not to make statements
in New York that Opana ER was “designed to be, or is crush resistant.” The NY AG found
those statements false and misleading because there was no difference in the ability to
extract the narcotic from Opana ER. The NY AG also found that Endo failed to disclose
its own knowledge of the crushability of redesigned Opana ER in its marketing to
formulary committees and pharmacy benefit managers.
                              —
       37
            Ibid.




  1201400.1/81715.01001                       65
                                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 66 of 137. PageID #: 211




       150.      Because Opana ER could be “readily prepared for injection” and was linked
to outbreaks of HIV and a serious blood disease, in 2017, regulators requested that Endo
withdraw Opana ER from the market.
       151.      Likewise, Purdue, which is owned and controlled by the Sacklers (neither of
which/whom are defendants in this case, but which engaged in the kind of conduct that
inspired and informed the conduct of other named manufacturer defendants), has engaged
and continues to engage in deceptive marketing of its AD opioids—i.e., reformulated
Oxycontin and Hysingla—since at least May 21, 2011. Before April 2013, Purdue did not
market its opioids based on their abuse deterrent properties. However, Missouri prescribers
report that detailers from Purdue have regularly used the so-called abuse deterrent
properties of Purdue’s opioid products as a primary selling point to differentiate those
products from their competitors. Specifically, these detailers: (1) claim that Purdue’s AD
opioids prevent tampering and cannot be crushed or snorted; (2) claim that Purdue’s AD
opioids prevent or reduce opioid misuse, abuse, and diversion, are less likely to yield a
euphoric high, and are disfavored by opioid abusers; (3) Purdue’s AD opioids are “safer”
than other opioids; and (4) fail to disclose that Purdue’s AD opioids do not impact oral
abuse or misuse and that its abuse deterrent properties can be defeated.
       152.      These statements and omissions by Purdue, which is owned and controlled
by the Sacklers (neither of which/whom are defendants in this case, but which engaged in
the kind of conduct that inspired and informed the conduct of other named manufacturer
defendants), are false and misleading and conflict with or are inconsistent with the
approved label for Purdue’s AD opioids—which indicates that abusers do seek them
because of their high likability when snorted, that their abuse deterrent properties can be
defeated, and that they can be abused orally notwithstanding their abuse deterrent
properties and which does not indicate that AD opioids prevent or reduce abuse, misuse,
or diversion.




  1201400.1/81715.01001                       66
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 67 of 137. PageID #: 212




       153.      A 2015 study also shows that many opioid addicts are abusing AD opioids
through oral intake or by defeating the abuse deterrent mechanism. Indeed, one-third of
the patients in the study defeated the abuse deterrent mechanism and were able to continue
inhaling or injecting the drug. And to the extent that the abuse of Purdue’s AD opioids
was reduced, those addicts simply shifted to other drugs such as heroin. 38 Despite this, J.
David Haddox, the Vice President of Health Policy for Purdue, falsely claimed in 2016 that
the evidence does not show that Purdue’s AD opioids are being abused in large numbers.
       154.      Similarly, widely accepted clinical guidelines for opioid therapy state that
“[n]o studies” support the notion that “abuse-deterrent technologies [are] a risk mitigation
strategy for deterring or preventing abuse,” noting that the technologies “do not prevent
opioid abuse through oral intake, the most common route of opioid abuse, and can still be
abused by nonoral routes.” Regulatory agencies have further reported that their staff could
not find “any evidence showing the updated opioids [ADFs] actually reduce rates of
addiction, overdoses, or death.” 39
       155.      These false and misleading claims about the abuse deterrent properties of
their opioids are especially troubling. First, the Manufacturer Defendants are using these
claims in a spurious attempt to rehabilitate their image as responsible opioid manufacturers.
Second, these claims are falsely targeting doctors’ concerns about the toll caused by the
explosion in opioid prescriptions and use and encouraging doctors to prescribe AD opioids
under the mistaken belief that these opioids are safer, even though they are not. Finally,
these claims are causing doctors to prescribe more AD opioids—which are far more
                              —
       38
          Cicero, Theodore J., and Matthew S. Ellis, Abuse-deterrent formulations and the
prescription opioid abuse epidemic in the United States: lessons learned from Oxycontin,
72.5 JAMA Psychiatry, 424-30 (2015).
       39
          Perrone, Drugmakers push profitable, but unproven, opioid solution (Dec. 15,
2016), https://publicintegrity.org/state-politics/drugmakers-push-profitable-but-unproven-
opioid-solution/.




  1201400.1/81715.01001                       67
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 68 of 137. PageID #: 213




expensive than other opioid products even though they provide little or no additional
benefit.
       156.      These numerous, longstanding misrepresentations of the risks of long-term
opioid use spread by the Manufacturer Defendants successfully convinced healthcare
providers and patients to discount those risks.
                 7.       The Manufacturer Defendants Grossly Overstated the Benefits of
                          Chronic Opioid Therapy
       157.      To convince doctors and patients that opioids should be used to treat chronic
pain, the Manufacturer Defendants also had to persuade them that there was a significant
upside to long-term opioid use. However, widely accepted clinical guidelines for opioid
therapy now make it clear that there is “insufficient evidence to determine the long-term
benefits of opioid therapy for chronic pain.” (Emphasis added.) In fact, these guidelines
found that “[n]o evidence shows a long-term benefit of opioids in pain and function versus
no opioids for chronic pain with outcomes examined at least 1 year later (with most
placebo-controlled randomized trials ≤ 6 weeks in duration)” and that other treatments
were more or equally beneficial and less harmful than long-term opioid use.
       158.      Likewise, regulators recognize the lack of evidence to support long-term
opioid use. In 2013, for instance, one regulator stated it was “not aware of adequate and
well-controlled studies of opioids use longer than 12 weeks.”              Despite this, the
Manufacturer Defendants falsely and misleadingly touted the benefits of long-term opioid
use and falsely and misleadingly suggested that these benefits were supported by scientific
evidence. On information and belief, not only have the Manufacturer Defendants failed to
correct these false and misleading claims, they continue to make them today in Missouri
and in DeKalb County.
       159.      For example, the Manufacturer Defendants falsely claimed that long-term
opioid use improved patients’ function and quality of life. Some illustrative examples of




  1201400.1/81715.01001                        68
                                                                                                     Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 69 of 137. PageID #: 214




these deceptive claims that were made by, are continuing to be made by, and/or have not
been corrected by the Manufacturer Defendants after May 21, 2011 are described below:
                 a. Actavis distributed an advertisement that claimed that the use of Kadian
                    to treat chronic pain would allow patients to return to work, relieve “stress
                    on your body and your mental health,” and help patients enjoy their lives.

                 b. Endo distributed advertisements that claimed that the use of Opana ER
                    for chronic pain would allow patients to perform demanding tasks like
                    construction work or work as a chef and portrayed seemingly healthy,
                    unimpaired subjects.

                 c. Janssen sponsored and edited a patient education guide entitled Finding
                    Relief: Pain Management for Older Adults (2009)—which states as “a
                    fact” that “opioids may make it easier for people to live normally.” The
                    guide lists expected functional improvements from opioid use, including
                    sleeping through the night, returning to work, recreation, sex, walking,
                    and climbing stairs and states that “[u]sed properly, opioid medications
                    can make it possible for people with chronic pain to ‘return to normal.’”

                 d. Purdue, which is owned and controlled by the Sacklers (neither of
                    which/whom are defendants in this case, but which engaged in the kind
                    of conduct that inspired and informed the conduct of other named
                    manufacturer defendants), ran a series of advertisements for OxyContin
                    in 2012 in medical journals entitled “Pain vignettes,” which were case
                    studies featuring patients with pain conditions persisting over several
                    months and recommending OxyContin for them. The ads implied that
                    OxyContin improves patients’ function.

                 e. Responsible Opioid Prescribing (2007), sponsored and distributed by
                    Endo, Cephalon and Purdue—owned and controlled by the Sacklers—
                    taught that relief of pain by opioids, by itself, improved patients’ function.

                 f. Purdue, which is owned and controlled by the Sacklers, and Cephalon
                    sponsored APF’s Treatment Options: A Guide for People Living with
                    Pain (2007), which counseled patients that opioids “give [pain patients]
                    a quality of life we deserve.”

                 g. Endo’s NIPC website painknowledge.com claimed in 2009 that with
                    opioids, “your level of function should improve; you may find you are
                    now able to participate in activities of daily living, such as work and
                    hobbies, that you were not able to enjoy when your pain was worse.”
                    Elsewhere, the website touted improved quality of life (as well as
                    “improved function”) as benefits of opioid therapy. The grant request



  1201400.1/81715.01001                         69
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 70 of 137. PageID #: 215




                      that Endo approved for this project specifically indicated NIPC’s intent
                      to make misleading claims about function, and Endo closely tracked visits
                      to the site.

                 h. Endo was the sole sponsor, through NIPC, of a series of non-credit
                    educational programs titled Persistent Pain in the Older Patient, which
                    claimed that chronic opioid therapy has been “shown to reduce pain and
                    improve depressive symptoms and cognitive functioning.” The CME
                    was disseminated via webcast.

                 i. Janssen sponsored, funded, and edited a website, Let’s Talk Pain, in 2009,
                    which featured an interview edited by Janssen claiming that opioids
                    allowed a patient to “continue to function.”

                 j. In a 2015 video on Forbes.com discussing the introduction of Hysingla
                    ER, Purdue’s Vice President of Health Policy, J. David Haddox, talked
                    about the importance of opioids, including Purdue’s opioids, to chronic
                    pain patients’ “quality of life,” and complained that government statistics
                    do not take into account that patients could be driven to suicide without
                    pain relief.

                 k. Since at least May 21, 2011, sales representatives for Endo, Teva, and
                    Janssen have conveyed and continue to convey to prescribers in Missouri,
                    including in DeKalb County, the message that opioids will improve
                    patient function.

       160.      These claims find no support in the scientific literature. Regulators and
industry stakeholders have made this clear for years. Most recently, widely accepted
clinical guidelines for opioid therapy concluded that “there is no good evidence that opioids
improve pain or function with long-term use, and…complete relief of pain is unlikely.” As
illustrated below, this conclusion is reinforced throughout these guidelines:
            • “No evidence shows a long-term benefit of opioids in pain and function
              versus no opioids for chronic pain with outcomes examined at least 1 year
              later…”

            • “Although opioids can reduce pain during short-term use, the clinical
              evidence review found insufficient evidence to determine whether pain relief
              is sustained and whether function or quality of life improves with long-term
              opioid therapy.”




  1201400.1/81715.01001                         70
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 71 of 137. PageID #: 216




            • “[E]vidence is limited or insufficient for improved pain or function with
              long-term use of opioids for several chronic pain conditions for which
              opioids are commonly prescribed, such as low back pain, headache, and
              fibromyalgia.”

       161.      Industry guidelines for opioid therapy also note that the risks of addiction
and death “can cause distress and inability to fulfill major role obligations.” As a matter
of common sense (and medical evidence), drugs that can kill patients or commit them to a
life of addiction or recovery do not improve their function and quality of life.
       162.      Consistent with these guidelines, regulators have also repudiated Defendants’
claim that opioids improved function and quality of life. In 2010, for instance, regulators
warned Actavis, in response to its advertising described above, that “[w]e are not aware of
substantial evidence or substantial clinical experience demonstrating that the magnitude of
the effect of the drug [Kadian] has in alleviating pain, taken together with any drug-related
side effects patients may experience…results in any overall positive impact on a patient’s
work, physical and mental functioning, daily activities, or enjoyment of life.” And in 2008,
regulators sent a warning letter to an opioid manufacturer, making it clear “that [the claim
that] patients who are treated with the drug experience an improvement in their overall
function, social function, and ability to perform daily activities…has not been demonstrated
by substantial evidence or substantial clinical experience.”
       163.      The Manufacturer Defendants also falsely and misleadingly emphasized or
exaggerated the risks of competing products like NSAIDs, so that doctors and patients
would look to opioids first for the long-term treatment of chronic pain. For example, the
Manufacturer Defendants, before and after May 21, 2011, have overstated the number of
deaths from NSAIDS and have prominently featured the risks of NSAIDS, while
minimizing or failing to mention the serious risks of opioids.            Once again, these
misrepresentations by the Manufacturer Defendants contravene widely accepted clinical
guidelines for opioid therapy as well as pronouncements by and guidance from regulators.
Indeed, in 2013, the labels for ER/LA opioids were changed to state that opioids should



  1201400.1/81715.01001                        71
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 72 of 137. PageID #: 217




only be used as a last resort “in patients for which alternative treatment options” like non-
opioid drugs “are inadequate.” An identical change was made to the labels of IR opioids
in 2016. And widely accepted clinical guidelines for opioid therapy expressly state that
NSAIDs—not opioids—should be the first-line treatment for chronic pain, particularly
arthritis and lower back pain.
                 8.       The Manufacturer Defendants Engaged in Other Unlawful and
                          Unfair Misconduct
       164.      For over a decade, the Manufacturer Defendants have been able to track the
distribution and prescribing of their opioids down to the retail- and prescriber-levels.
Using—inter alia—their extensive networks of sales representatives and private databases
containing years of prescribing data, the Manufacturer Defendants had and continue to
have intimate knowledge of the prescribing practices of thousands of prescribing clinicians
in Missouri, including clinicians in DeKalb County.
       165.      In stark contrast to repeated admonitions from regulators regarding the
Manufacturer          Defendants’   “obligation   to   design   and   operate   a   system   to
disclose…suspicious orders of controlled substances” and to inform regulators “of
suspicious orders when discovered,” the Manufacturer Defendants have improperly
leveraged their respective sales networks and prescribing databases to identify and
improperly increase marketing efforts to prescribers who have inappropriately prescribed
the Manufacturer Defendants’ opioids without reporting these prescribers to the
appropriate authorities.
       166.      As Dr. Mitchell Katz, director of the Los Angeles County Department of
Health Services, said in a Los Angeles Times article, “[a]ny drug company that has
information about physicians potentially engaged in illegal prescribing or prescribing that
is endangering people’s lives has a responsibility to report it.”
       167.      For instance, Defendant Endo has been cited for its failure to set up an
effective system for identifying and reporting suspicious prescribing. In its settlement



  1201400.1/81715.01001                           72
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 73 of 137. PageID #: 218




agreement with Endo, the NY AG found that Endo failed to require sales representatives
to report signs of abuse, diversion, and inappropriate prescribing; paid bonuses to sales
representatives for detailing prescribers who were subsequently arrested or convicted for
illegal prescribing; and failed to prevent sales representatives from visiting prescribers
whose suspicious conduct had caused them to be placed on a no-call list. The NY AG also
found that, in certain cases where Endo’s sales representatives detailed prescribers who
were convicted of illegal prescribing of opioids after May 21, 2011, those representatives
could have recognized potential signs of diversion and reported those prescribers but failed
to do so.
       168.      In 2000, Mylan agreed to pay $100 million to resolve allegations that it
conspired to deny its competitors certain necessary ingredients to manufacture several
widely-prescribed medications, including treatments for opioid use disorder and opioid
addiction. As alleged in petitions filed by thirty-two State Attorneys General and the
District of Columbia, Mylan’s conduct caused substantial price increases in, and
improperly limited the supply of, these treatments.
       169.      In 2013, West-Ward was forced to pay penalties for shirking the company’s
legal obligation to make timely payments to drug discount programs that provide
vulnerable patient population with affordable access to pharmaceuticals, and also agreed
to pay $10,000,000 to resolve allegations that West-Ward had also been inflating
prescription drug prices since 1995, effectively overcharging some of its most vulnerable
patient populations.
       170.      Despite the clear consequences for their misconduct, for years the
Manufacturer Defendants’ sales representatives have pressed prescribing clinicians to
prescribe their opioids, offering various gifts, rewards and/or other financial incentives to
prescribers, to persuade these clinicians to help the Manufacturer Defendants facilitate their
widespread deception about the risks and benefits of opioids for the long-term treatment of
chronic pain. Indeed, on information and belief, the Manufacturer Defendants’ misconduct



  1201400.1/81715.01001                      73
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 74 of 137. PageID #: 219




is ongoing as they continue to profit from the prescriptions of such prolific prescribers in
Missouri, including in DeKalb County.
       F.        Although the Manufacturer Defendants Knew That Their Marketing of
                 Opioids Was False and Misleading, They Fraudulently Concealed Their
                 Misconduct
       171.      The Manufacturer Defendants, both individually and collectively, made,
promoted, and profited from their misrepresentations about the risks and benefits of opioids
for chronic pain even though they knew that their misrepresentations were false and
misleading. The history of opioids, as well as research and clinical experience over the last
20 years, established that opioids were highly addictive and responsible for a long list of
very serious adverse outcomes. Regulators warned the Manufacturer Defendants of this.
The Manufacturer Defendants had access to scientific studies, detailed prescription data,
and reports of adverse events, including reports of addiction, hospitalization, and deaths—
all of which made clear the harms from long-term opioid use and that patients are suffering
from addiction, overdoses, and death in alarming numbers. More recently, regulators have
issued pronouncements based on the medical evidence that conclusively expose the known
falsity of the Manufacturer Defendants’ misrepresentations, and several Manufacturer
Defendants have recently entered agreements prohibiting them from making some of the
same misrepresentations described in this Petition in New York.
       172.      Moreover, at all times relevant to this Petition, the Manufacturer Defendants
fraudulently concealed their deceptive marketing and unlawful, unfair, and fraudulent
conduct. For example, the Manufacturer Defendants disguised their own role in the
deceptive marketing of chronic opioid therapy by funding and working through third
parties like Front Groups and KOLs. The Manufacturer Defendants purposefully hid
behind the assumed credibility of these individuals and organizations and relied on them
to vouch for the accuracy and integrity of the Manufacturer Defendants’ false and
misleading statements about the risks and benefits of long-term opioid use for chronic pain.



  1201400.1/81715.01001                        74
                                                                                              Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 75 of 137. PageID #: 220




        173.      The Manufacturer Defendants also never disclosed their role in shaping,
editing, and approving the content of information and materials disseminated by these third
parties. The Manufacturer Defendants exerted considerable influence on these promotional
and “educational” materials in emails, correspondence, and meetings with KOLs, Front
Groups, and public relations companies that were not, and have not yet become, public.
For example, painknowledge.org, which is run by the NIPC, did not disclose Endo’s
involvement. Other Manufacturer Defendants, such as Janssen, ran similar websites that
masked their own direct role.
        174.      Finally, the Manufacturer Defendants manipulated their promotional
materials and the scientific literature to make it appear that these items were accurate,
truthful, and supported by objective evidence when they were not. The Manufacturer
Defendants distorted the meaning or import of studies they cited and offered them as
evidence for propositions the studies did not support.        The lack of support for the
Manufacturer Defendants’ deceptive messages was not apparent to medical professionals
who relied upon them in making treatment decisions, nor could it have been detected by
Plaintiff.
        175.      Thus, the Manufacturer Defendants successfully concealed from the medical
community, patients, and health care payors facts sufficient to arouse suspicion of the
claims that Plaintiff now asserts. Plaintiff did not know of the existence or scope of the
Manufacturer Defendants’ industry-wide fraud and could not have acquired such
knowledge earlier through the exercise of reasonable diligence.




   1201400.1/81715.01001                      75
                                                                                              Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 76 of 137. PageID #: 221




       G.        By Knowingly Causing an Explosion in Opioid Prescribing, Use, Misuse,
                 Abuse, and Addiction Through Their Deceptive Marketing Schemes and
                 Unlawful and Unfair Business Practices, Each Manufacturer Defendant
                 Has Created or Assisted in the Creation of a Public Nuisance in DeKalb
                 County
                 1.       The Manufacturer Defendants’ Deceptive Marketing Scheme Has
                          Caused and Continues to Cause a Huge Increase in Opioid
                          Prescriptions and Use in DeKalb County
       176.      The Manufacturer Defendants’ misrepresentations deceived and continue to
deceive doctors and patients in DeKalb County about the risks and benefits of long-term
opioid use. Studies also reveal that some doctors and many patients are not aware of or do
not understand these risks and benefits. Indeed, patients often report that they were not
warned they might become addicted to opioids prescribed to them. As reported in January
2016, a 2015 survey of more than 1,000 opioid patients found that 4 out of 10 were not told
opioids were potentially addictive. Indeed, Missouri residents in treatment for opioid
addiction, including citizens of DeKalb County, were never told that they might become
addicted to opioids when they started taking them, were told that they could easily stop
using opioids, or were told that the opioids they were prescribed were less addictive than
other opioids.
       177.      The Manufacturer Defendants knew and should have known that their
misrepresentations about the risks and benefits of long-term opioid use were false and
misleading when they made them.
       178.      The Manufacturer Defendants’ deceptive marketing scheme and their
unlawful and unfair business practices caused and continue to cause doctors and other
clinicians in DeKalb County to prescribe opioids for the treatment of long-term chronic
pain conditions such as back pain, headaches, arthritis, and fibromyalgia. Absent the
Manufacturer Defendants’ deceptive marketing scheme and their unlawful and unfair



  1201400.1/81715.01001                       76
                                                                                              Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 77 of 137. PageID #: 222




business practices, these clinicians would not have prescribed as many opioids to as many
patients, and there would not have been as many opioids available for misuse and abuse or
as much demand for those opioids.
       179.      The Manufacturer Defendants’ deceptive marketing scheme and their
unlawful and unfair business practices also caused and continue to cause patients in
Missouri, including patients in DeKalb County, to purchase and use opioids for their
chronic pain believing they are safe and effective.         Absent Defendants’ deceptive
marketing scheme, fewer patients would be using opioids long-term to treat chronic pain,
and those patients using opioids would be using less of them.           The Manufacturer
Defendants’ deceptive marketing and their unlawful and unfair business practices have
caused and continue to cause the prescribing and use of opioids to explode in DeKalb
County.
       180.      The Manufacturer Defendants’ deceptive marketing of the abuse-deterrent
properties of their opioids during the past few years has been particularly effective,
including in DeKalb County. Such deceptive marketing has created the false impression
among pain specialists and other prescribers that Defendants’ AD opioids are appropriate
for the long-term treatment of chronic pain, which in turn has increased the number of
prescriptions for these Defendants’ AD opioids. Although sales of AD opioids still
represent only a small fraction of opioids sold (less than 5% of all opioids sold in 2015),
they represent a disproportionate share of opioid sales revenue ($2.4 billion or
approximately 25% in opioid sales revenue in 2015).
       181.      The dramatic increase in opioid prescriptions and use corresponds with the
dramatic increase in the Manufacturer Defendants’ spending on their deceptive marketing
scheme.        The Manufacturer Defendants’ spending on opioid marketing totaled
approximately $91 million in 2000. By 2011, that spending had tripled to $288 million.




  1201400.1/81715.01001                       77
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 78 of 137. PageID #: 223




                 2.       By Causing an Explosion in Opioid Prescriptions and Use, the
                          Manufacturer Defendants Have Created or Assisted in the
                          Creation of a Public Nuisance in DeKalb County
       182.      The escalating number of opioid prescriptions written by healthcare
providers who were deceived by the Manufacturer Defendants’ deceptive marketing
scheme is the cause of a correspondingly dramatic increase in opioid addiction, overdose,
and death throughout the United States and Missouri communities, including in DeKalb
County.
       183.      Representing the regulators in hearings before the Senate Caucus on
International Narcotics Control in May 2014, Dr. Nora Volkow explained that “aggressive
marketing by pharmaceutical companies” is “likely to have contributed to the severity of
the current prescription drug abuse problem.”
       184.      In August 2016, the Surgeon General published an open letter to be sent to
physicians nationwide, enlisting their help in combating this “urgent health crisis” and
linking that crisis to deceptive marketing. He wrote that the push to aggressively treat pain,
and the “devastating” results that followed, had “coincided with heavy marketing to
doctors…[m]any of [whom] were even taught—incorrectly—that opioids are not addictive
when prescribed for legitimate pain.”
       185.      Scientific evidence demonstrates a strong correlation between opioid
prescriptions and opioid abuse. In a 2016 report, one regulator explained that “[o]pioid
pain reliever prescribing has quadrupled since 1999 and has increased in parallel with
[opioid] overdoses.” Patients receiving prescription opioids for chronic pain account for
the majority of overdoses. For these reasons, regulators have concluded that efforts to rein
in the prescribing of opioids for chronic pain are critical “to reverse the epidemic of opioid
drug overdose deaths and prevent opioid-related morbidity.”
       186.      Contrary to the Manufacturer Defendants’ misrepresentations, most opioid
addiction begins with legitimately prescribed opioids. In 2011, 71% of people who abused



  1201400.1/81715.01001                       78
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 79 of 137. PageID #: 224




prescription opioids got them through friends or relatives, not from pill mills, drug dealers
or the internet. Numerous doctors and substance abuse counselors note that many of their
patients who misuse or abuse opioids started with legitimate prescriptions, confirming the
important role that doctors’ prescribing habits have played in the opioid epidemic. As
regulators observed in 2016, the opioid epidemic is getting worse, not better.
       187.      The overprescribing of opioids for chronic pain caused by the Manufacturer
Defendants’ deceptive marketing scheme has also resulted in a dramatic rise in the number
of infants in Missouri who are born addicted to opioids due to prenatal exposure and suffer
from neonatal abstinence syndrome. From 2006 to 2016, there was a 538% increase in
reported cases of NAS in Missouri alone. These infants face painful withdrawal and may
suffer long-term neurologic and cognitive impacts.




       188.      The Manufacturer Defendants’ creation, through false and misleading
advertising and other unlawful and unfair conduct, of a virtually limitless opioid market
has significantly harmed communities across the nation, including DeKalb County and its
citizens. The Manufacturer Defendants’ success in extending the market for opioids to
new patients and chronic pain conditions has created an abundance of drugs available for
non-medical and criminal use and fueled a new wave of addiction and injury. It has been




  1201400.1/81715.01001                       79
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 80 of 137. PageID #: 225




estimated that 60% of the opioids that are abused come, directly or indirectly, through
doctors’ prescriptions.
       189.      The rise in opioid addiction caused by the Manufacturer Defendants’
deceptive marketing scheme has also resulted in an explosion in heroin use. Almost 80%
of those who used heroin in the past year previously abused prescription opioids.
       190.      Many patients who become addicted to opioids will lose their jobs. Some
will lose their homes and their families.          Some will get treatment and fewer will
successfully complete it; many of those patients will relapse, returning to opioids or some
other drug. Of those who continue to take opioids, some will overdose—some fatally,
some not. Others will die prematurely from related causes—falling or getting into traffic
accidents due to opioid-induced somnolence; dying in their sleep from opioid-induced
respiratory depression; suffering assaults while engaging in illicit drug transactions; or
dying from opioid-induced heart or neurological disease.
       191.      Absent each Manufacturer Defendants’ deceptive marketing scheme and
their unlawful and unfair business practices, the public health crisis caused by opioid
misuse, abuse, and addiction in DeKalb County, would have been averted or much less
severe.
       192.      These harms in DeKalb County, caused by the Manufacturer Defendants’
deceptive marketing schemes and unlawful and unfair business practices are a public
nuisance because they are an offense against the public order and economy and violates
the public’s right to life, health, and the use of property, while, at the same time, annoys,
injures, endangers, renders insecure, interferes with, or obstructs the rights or property of
the whole community, or neighborhood, or of any considerable number of persons.
                 3.       The Manufacturer Defendants Knew and Should Have Known
                          That Their Deceptive Marketing Schemes Would Create or Assist
                          in the Creation of This Public Nuisance in DeKalb County
       193.      The Manufacturer Defendants knew and should have known about these



  1201400.1/81715.01001                       80
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 81 of 137. PageID #: 226




harms that their deceptive marketing and unlawful and unfair business practices have
caused and continue to cause in DeKalb County. The Manufacturer Defendants closely
monitored their sales and the habits of prescribing doctors. Their sales representatives,
who visited doctors and attended CMEs, knew which doctors were receiving their
messages and how they were responding. The Manufacturer Defendants also had access
to and watched carefully government and other data that tracked the explosive rise in opioid
use, addiction, injury, and death.         They knew—and, indeed, intended—that their
misrepresentations would persuade healthcare providers in DeKalb County to prescribe,
and patients in DeKalb County to use, their opioids for the long-term treatment of chronic
pain.
                 4.       The Manufacturer Defendants’ Conduct and Role in Creating or
                          Assisting in the Creation of the Public Nuisance Is Not Excused
                          by the Actions of any Third Parties
        194.     The Manufacturer Defendants’ actions are not permitted nor excused by the
fact that their drug labels may have allowed or did not exclude the use of opioids for chronic
pain. Regulatory approval of opioids for certain uses did not give the Manufacturer
Defendants license to misrepresent the risks and benefits of opioids.            Indeed, the
Manufacturer Defendants’ misrepresentations were directly contrary to pronouncements
by and guidance from regulators based on the medical evidence and their own labels.
        195.     Likewise, the Manufacturer Defendants’ causal role was not broken by the
involvement of healthcare providers. Defendants’ marketing efforts were ubiquitous and
highly persuasive. Their deceptive messages tainted virtually every source doctors could
rely on for information and prevented them from making informed treatment decisions.
The Manufacturer Defendants were also able to harness and hijack what doctors wanted to
believe—namely, that opioids represented a means of relieving their patients’ suffering and
of practicing medicine more compassionately.




  1201400.1/81715.01001                        81
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 82 of 137. PageID #: 227




       H.        The Manufacturer Defendants’ Fraudulent Marketing Has Led To
                 Record Profits
       196.      While the use of opioids has taken an enormous toll both on communities
across the nation and on DeKalb County and its citizens, the Manufacturer Defendants
have realized blockbuster profits. In 2014 alone, opioids generated $11 billion in revenue
for drug companies like the Manufacturer Defendants. Indeed, financial information
indicates that each Manufacturer Defendant experienced a material increase in sales,
revenue, and profits from the false and misleading advertising and other unlawful and
unfair conduct described above.
       I.        John Kapoor and Michael Babich Led Insys’s Misconduct
       197.      A corporation’s officers and directors can be jointly and severally liable for
their misconduct. In this case, the Insys Individual Defendants John Kapoor and Michael
Babich made the decisions to break the law; they controlled the unfair and deceptive
conduct; and they personally collected many millions of dollars from the deception.
       198.      John Kapoor (“Kapoor”), the founder and majority owner of Insys, and
Michael Babich (“Babich”), the former CEO and President of Insys, led a nationwide
conspiracy to profit using bribes and fraud to cause the illegal distribution of Subsys.
       199.      Kapoor and Babich conspired to bribe practitioners in various states,
including in Missouri, many of whom operated pain clinics, in order to get them to
prescribe Subsys. In exchange for bribes and kickbacks, the practitioners wrote large
numbers of prescriptions for patients, many of whom were not diagnosed with cancer, and
therefore did not need Subsys.
       200.      Kapoor and Babich also conspired to mislead and defraud health insurance
providers who were reluctant to approve payment for the drug when it was prescribed for
non-cancer patients. They achieved this goal by setting up a “reimbursement unit” which
was dedicated to obtaining prior authorization directly from insurers and pharmacy benefit
managers.



  1201400.1/81715.01001                        82
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 83 of 137. PageID #: 228




       201.      Kapoor and Babich fueled the opioid epidemic by paying doctors to
needlessly prescribe Subsys for patients who did not need it, and without complying with
Missouri law, thus putting patients at risk and contributing to the current opioid crisis.
Kapoor and Babich committed fraud, placing profit before patient safety, to sell a highly
potent and addictive opioid.
       J.        Distributor Defendants’ Violation of Duty
       202.      Distributor      Defendants         AmerisourceBergen          Corporation;
AmerisourceBergen Drug Corporation; Cardinal Health, Inc.; Cardinal Health 5, LLC;
Cardinal Health 100, Inc..; Cardinal Health 108, LLC; Cardinal Health 110, LLC; Cardinal
Health 113, LLC; Cardinal Health 122, LLC; Cardinal Health 132, LLC; Cardinal Health
200, LLC; Cardinal Health 201, Inc.; Cardinal Health 414, LLC; Cardinal Health Pharmacy
Services, LLC; and Pharmacy Buying Association, Inc. have a duty to exercise reasonable
care under the circumstances. This involves a duty not to create a foreseeable risk of harm
to others. Additionally, one who engages in affirmative conduct and thereafter realizes or
should realize that such conduct has created an unreasonable risk of harm to another is
under a duty to exercise reasonable care to prevent the threatened harm.
       203.      Specifically, under Mo. Rev. Stat. §195.050.6, “[e]very person registered to
manufacture, distribute or dispense controlled substances”—i.e., “Registrants”—are
obligated to design and operate a system to disclose to the registrant suspicious orders of
controlled substances, especially opioids. Each of the Distributor Defendants is a registrant
for purposes of this section and, therefore, must satisfy certain reporting requirements of
any and all “suspicious orders.” Orders of controlled substances that are either unusual in
size or frequency, or otherwise substantially deviate from a normal pattern, qualify as
“suspicious orders.”
       K.        Distributor Defendants Knew or Should Have Known They Were
                 Facilitating Widespread Opioid Diversion
       204.      Opioid diversion in the supply chain has always been a widespread problem



  1201400.1/81715.01001                        83
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 84 of 137. PageID #: 229




and has been highly publicized. Numerous publications from regulators and professional
associations have highlighted the epidemic rate of opioid abuse and overdose rates in
Missouri and DeKalb County as well as throughout the United States. Prescription drug
abuse is one of the fastest-growing drug problems in the United States, particularly in
Missouri. In 2010-2011, 4.76%-6.37% of Missourians engaged in non-medical use of pain
relievers.




        205.      To combat the problem of opioid diversion, regulators have provided
guidance to distributors on the requirements of suspicious order reporting in numerous
venues, publications, documents, and final agency actions.
        206.      Since 2006, regulators have conducted one-on-one briefings with distributors
regarding downstream customer sales, their due diligence responsibilities, and their legal
and regulatory responsibilities (including the responsibility to know their customers and
report suspicious orders.) The distributors were provided with data on controlled substance
distribution patterns and trends, including data on the volume of orders, frequency of
orders, and percentage of controlled vs. non-controlled purchases. The distributors were



   1201400.1/81715.01001                       84
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 85 of 137. PageID #: 230




also given case studies, legal findings against other registrants, and profiles of their
customers whose previous purchases may have reflected suspicious ordering patterns.
These materials pointed out “red flags” distributors should look for in order to identify
potential diversion. This initiative was created to help distributors understand their duties
with respect to diversion control.
       207.      For years, regulators have hosted conferences to provide distributors with
updated information about diversion trends and regulatory changes that affect the drug
supply chain, the distributor initiative, and suspicious order reporting. All of the major
distributors—including AmerisourceBergen and Cardinal Health—attended at least one of
these conferences.        The conferences allowed the distributors to ask questions, raise
concerns, and request clarification on policies and procedures intended to prevent opioid
diversion.
       208.      Likewise, regulators have participated in numerous meetings and events with
the legacy Healthcare Distribution Management Association (“HDMA”), now known as
the Healthcare Distribution Alliance (“HDA”), an industry trade association for
wholesalers and distributors.       Regulators have provided guidance to the association
concerning suspicious order monitoring, and the association has published guidance
documents for its members on suspicious order monitoring, reporting requirements, and
the diversion of controlled substances. 40 (HDMA, “Industry Compliance Guidelines:
Reporting Suspicious Orders and Preventing Diversion of Controlled Substances,” (2008).)
       209.      On September 27, 2006 and again on December 27, 2007, regulators sent
letters to all relevant opioid distributors providing guidance on suspicious order monitoring
of controlled substances and the responsibilities and obligations of the registrant to conduct
                               —
       40
           See, e.g., HDA.org, Issues in Distribution, Prescription Drug Abuse and
Diversion (2018) (describing various resources “address[ing] the industry’s approach to
countering diversion and ensuring the safe supply of medicines to licensed entities across
the supply chain”), https://www.hda.org/issues/prescription-drug-abuse-and-diversion.




  1201400.1/81715.01001                       85
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 86 of 137. PageID #: 231




due diligence on controlled substance customers as part of a program to maintain effective
controls against diversion. These letters reminded these distributors that they were required
by law to exercise due diligence to avoid filling orders that may be diverted into the illicit
market. These letters explained that as part of the legal obligation to maintain effective
controls against diversion, the distributor is required to exercise due care in confirming the
legitimacy of all orders prior to filling.
        210.      In late 2007, regulators sent a follow-up letter to all relevant opioid
distributors providing guidance and reinforcing the legal requirements outlined in the
September 2006 correspondence. The letter reminded these distributors that suspicious
orders must be reported when discovered and monthly transaction reports of excessive
purchases did not meet the regulatory criteria for suspicious order reporting. The letter
also advised distributors that they must perform an independent analysis of a suspicious
order prior to the sale to determine if controlled substances would likely be diverted, and
that filing a suspicious order and then completing the sale does not absolve the distributors
from legal responsibility.
        211.      The Distributor Defendants were on notice that their own industry group, the
Healthcare Distribution Management Association, published Industry Compliance
Guidelines titled “Reporting Suspicious Orders and Preventing Diversion of Controlled
Substances” that stressed the critical role of each member of the supply chain in distributing
controlled substances.
        212.      Opioid distributors themselves recognized the magnitude of the problem and,
at least rhetorically, their legal responsibilities to prevent diversion. They have made
statements assuring the public they are supposedly undertaking a duty to curb the opioid
epidemic.
        213.      For example, a Cardinal Health executive recently claimed that it uses
“advanced analytics” to monitor its supply chain; Cardinal Health assured the public it was




   1201400.1/81715.01001                       86
                                                                                                   Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 87 of 137. PageID #: 232




being “as effective and efficient as possible in constantly monitoring, identifying, and
eliminating any outside criminal activity.”
       214.      These assurances, in addition to obligations imposed by law, show that
Distributor Defendants understand and have undertaken a duty to protect the public against
diversion from their supply chains, and to curb the opioid epidemic.
       215.      However, despite these statements and duties, Distributor Defendants have
knowingly or negligently allowed diversion. Their misconduct has resulted in numerous
civil fines and other penalties recovered by state and federal agencies, including actions by
regulators.
       216.      In 2008, Cardinal Health paid a $34 million penalty to settle allegations about
opioid diversion taking place at seven warehouses around the United States. Again in
2012, Cardinal Health reached an administrative settlement to resolve allegations of opioid
diversion between 2009 and 2012 in multiple states. Even more recently, in December
2016, Cardinal Health settled similar allegations of opioid diversion, paying $34 million
plus penalties. During the investigation of Cardinal Health, evidence was discovered that
Cardinal Health’s own investigator warned Cardinal Health against selling opioids to a
particular pharmacy in Florida that was suspected of opioid diversion. Instead of heeding
the investigator’s warning, Cardinal Health increased its opioid shipments to this pharmacy
by almost 2 million doses of oxycodone in just one year, while other comparable
pharmacies were receiving approximately 69,000 doses/year.
       217.      In 2007, AmerisourceBergen lost its license to send controlled substances
from a distribution center amid allegations that it was not controlling shipments of
prescription opioids to Internet pharmacies. Again in 2012, AmerisourceBergen was
implicated for failing to protect against the diversion of particular controlled substances
into non-medically necessary channels. It has been reported that AmerisourceBergen has
been subpoenaed for documents in connection with a grand jury proceeding seeking
information on the company’s “program for controlling and monitoring diversion of



  1201400.1/81715.01001                         87
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 88 of 137. PageID #: 233




controlled substances into channels other than for legitimate medical, scientific and
industrial purposes.”
       218.      Although these Distributor Defendants have been penalized by law
enforcement authorities, these penalties have not changed their conduct. They pay fines as
a cost of doing business in an industry which generates billions of dollars in revenue.
       219.      Plaintiff does not bring causes of action based on violations of federal
statutes and regulations. However, the existence of these complicated regulatory schemes
shows Defendants’ intimate knowledge of the dangers of diversion of prescription opioids
and the existence of a thriving illicit market for these drugs. The Defendants breached their
duties to Plaintiff despite this knowledge and longstanding regulatory guidance of how to
deter and prevent diversion of prescription opioids.
       L.        Each of the Defendants’ Misconduct Has Injured and Continues to Injure

                 DeKalb County and Its Citizens

       220.      In addition to the significant social costs associated with illicit drug use,
Defendants’ predatory and willful misrepresentations in manufacturing, marketing and/or
distributing opioids have imposed significant tax-based economic damages on DeKalb
County, including tax revenue expended incident to providing various public services that
DeKalb County is required to provide to its citizens under Missouri law, including
healthcare- and crime-related costs. These revenues would not have been expended but for
the opioid crisis that Defendants willfully and foreseeably caused in Missouri, generally,
and in DeKalb County, specifically.
       221.      As Defendants’ opioids continue to wreak havoc on communities across the
country and in Missouri, including DeKalb County, citizens are becoming incapacitated by
and/or dying from opioids. DeKalb County has also been deprived of the benefits these
citizens would have conferred to their community but for Defendants’ wrongful conduct.
DeKalb County has lost both the productivity of its citizens who have been hospitalized,
incarcerated, killed, or otherwise incapacitated by opioids as a result of Defendants’



  1201400.1/81715.01001                        88
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 89 of 137. PageID #: 234




deception described in this Petition, including the collection of property and/or sales taxes
these citizens would have paid had Defendants’ simply told the truth about the risks and
benefits of opioids for the long-term treatment of chronic pain.
                 1.       Tax Revenue Expended—Healthcare-Related Costs
       222.      Since 2010 to present day, drugs kill more Missourians than motor vehicle
accidents with 70% of drug overdose deaths attributed to opioid abuse. 41
       223.      While Defendants reaped billions of dollars in profits from their deceptive
conduct, DeKalb County has suffered—and continues to suffer—irreparable damage in the
form of increased healthcare-related costs, which Missouri law requires that DeKalb
County pay, to protect the health and safety of its citizenry. DeKalb County would not
have incurred these costs had Defendants not concealed the dangers (and misrepresented
the benefits) of the relevant opioids.
       224.      In particular, each of the Defendants have directly and proximately caused
DeKalb County to divert precious tax dollars and local resources from DeKalb County’s
general and special revenue funds, in order to address its citizens’ ever-increasing need for
county-funded, opioid-related health and wellness services, including inmates of the
Daviess-DeKalb Regional Jail.
                          (a)   Health Services for DeKalb County Jail Population
       225.      Between 2006 to 2015, Missouri saw a 138% increase in hospitalizations and
emergency department visits due to opioid misuse or abuse. 42 Opioids have a significant
impact upon Missouri’s medical care system due to the volume of encounters involving
                                —
       41
           Reidhead, M. & Porth, L. (2018), A Dangerous Intersection: Drug Overdose
Fatalities Surpass Motor Vehicle Deaths. Missouri Hospital Association,
https://www.mhanet.com/mhaimages/opioid/MVA_v_Opioids/A_Dangerous_Intersectio
n.pdf.
        42
           Missouri Hospital Association, Trends in Hospital Utilization for Opioid
Overuse and Drug-Dependent Newborns in Missouri, p. 4 (2016),
https://www.mhanet.com/mhaimages/opioid/NAS_Research.pdf.




  1201400.1/81715.01001                       89
                                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 90 of 137. PageID #: 235




opioids, and the costs of these encounters. While the full economic burden of opioids upon
the healthcare system is difficult to precisely calculate, a reasonable measure may be
derived using hospital reported charges provided by the Hospital Industry Data Institute.
In 2016, using this approach, the cost of 921 opioid overdose deaths was an estimated $12.1
billion. 43      Thus, in 2016, the average cost per opioid-related death amounts to
$13,029,315.96. In 2017, opioid use and overdose deaths cost the state of Missouri more
than $14 billion, or $38.4 million a day. 44
          226.    Consistent with this general trend, DeKalb County has expended significant
resources in connection with providing healthcare services to the Daviess-DeKalb
Regional Jail population, located in DeKalb County’s City of Pattonsburg. DeKalb County
dedicates substantial general funds to meet the health and wellness needs of inmates,
including opioid-related health services.
          227.    Moreover, as the number of opioid-related hospital encounters of DeKalb
County citizens has ballooned, the costs of treatment and supplies have also increased.
This increase has strained—and continues to strain—Plaintiff’s coffers, which provide the
financial resources needed to respond appropriately to an increasing demand for opioid-
related medical services for jail inmates, including costs for furnishing necessary supplies
such as providing Narcan and Naloxone, specialized training, law enforcement and public
safety.
                  2.       Tax Revenue Expended—Crime-Related Costs
          228.    In addition to imposing on Plaintiff increasing healthcare-related costs,
                                —
           M. Reidhead, The Economic Cost of the Opioid Epidemic in Missouri, Missouri
          43

Hospital Association, p. 2 (Jan. 2018),
https://www.mhanet.com/mhaimages/HIDIHealthStats/Feb2018HealthStats_Special_Opi
oidsEconomy.pdf.
        44
           Lily Lieberman, Missouri’s costs from opioid crisis exceed $14B, Kansas City
Business Journal (Mar. 28, 2019),
https://www.bizjournals.com/kansascity/news/2019/03/28/missouri-s-costs-from-opioid-
crisis-exceed-14b.html.



   1201400.1/81715.01001                       90
                                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 91 of 137. PageID #: 236




Defendants’ scheme has also damaged DeKalb County in the form of increased criminal
justice costs, including those associated with opioid-related arrests, investigations and
other local services provided by the sheriff’s office. Funds necessary to maintain the day-
to-day operating expenses and equipment for these programs come from Plaintiff’s General
Fund. 45
       229.      Because Plaintiff finances the operation of the DeKalb County Sheriff’s
Office through its General Fund, the increased burden on the DeKalb County Sheriff’s
Office resulting from Defendants’ misconduct has likewise damaged Plaintiff.
                          (a)   Opioid-Related Arrests and Investigations
       230.      The effects of Defendants’ deceptive marketing and distribution scheme have
further impacted Plaintiff by creating various public nuisances—including public health
and safety hazards—which Plaintiff is obligated to abate.           Plaintiff has dedicated
substantial tax dollars to maintain the public safety and mitigate the incidence of drug and
property crimes. Many of these drug and property crimes are committed by opioid addicts
who are both actively looking to feed their addictions, as well as suffering from serious
medical and/or physical conditions typically associated with the spread opioid abuse, such
as Hepatitis B and C, HIV, sexually transmitted diseases and methicillin-resistant
staphylococcus aureus (“MRSA”), among other conditions.
       231.      Specifically, the DeKalb County Sheriff’s Office has expended funds and
exerted effort to investigate and respond to opioid-related calls and crimes. From 2016 to
2018, there were 191 reported drug-related arrests in DeKalb County. 46
       232.      From 2014-2018, there were at least 20 reported opioid overdose cases in
                                —
       45
            See, e.g., Missouri State Auditor, Annual Financial Report, Report No. 2019-
090:       DeKalb      County,      Missouri,    FYs     2017-2018,      (Sept.   2019),
https://app.auditor.mo.gov/Repository/Press/2019090199777.pdf.
        46
           Missouri Department of Mental Health, Substance Use and Mental Health
Indicators – DeKalb County 2019, available: https://dmh.mo.gov/media/pdf/substance-
use-and-mental-health-indicators-dekalb-county-2019.



  1201400.1/81715.01001                       91
                                                                                                     Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 92 of 137. PageID #: 237




DeKalb County, many of which required the dedicated time of several sheriff’s department
officers to perform various tasks, including—but not limited to—investigations, arrests,
bookings, report writing, evidence impounding, scene security and follow up time. 47
       233.      Because Plaintiff finances the operation of the DeKalb County Sheriff’s
Office through DeKalb County’s General Fund, the increased criminal-related costs
associated with opioid-related arrests and investigations has likewise damaged Plaintiff.
These costs, which Plaintiff incurred and continues to incur in connection with DeKalb
County’s ongoing efforts to abate the public nuisance Defendants created and/or facilitated
in Plaintiff’s communities, would not have been incurred but for Defendants’ deceptive
and unfair conduct as described in this Petition.
       234.      In abating the opioid nuisance to protect the health and safety of the citizens
of DeKalb County, Plaintiff has suffered pecuniary damages, proximately caused by
Defendants’ misrepresentations and omissions of material fact.
                          (b)   Jail Services
       235.      Increases in jail services costs may also be attributed to Plaintiff’s efforts to
abate the ongoing public nuisance that the Defendants created and/or exacerbated in
DeKalb County. From 2017 to 2019, there were a reported 132 drug-related prison
admissions in DeKalb County. 48 During that same period of time, over 203 DeKalb County
citizens were on drug-related parole or probation. 49
                          (c)   Court Costs
       236.      As the Defendants’ misconduct has continually frustrated Plaintiff’s efforts
                                —
       47
           Missouri Department of Health and Senior Services, ER Visits Due to Opioid
Misuse        by    County      of      Residence      (2014-2018),   available    at:
https://health.mo.gov/data/opioids/pdf/ed-opioid-table.pdf.
        48
            Missouri Department of Mental Health, Substance Use and Mental Health
Indicators – DeKalb County 2019, available at: https://dmh.mo.gov/media/pdf/substance-
use-and-mental-health-indicators-dekalb-county-2019.
        49
           Id.




  1201400.1/81715.01001                         92
                                                                                                       Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 93 of 137. PageID #: 238




to protect the health and safety of its citizenry, DeKalb County has allocated and continues
to allocate substantial sums to finance the operation of both its circuit court and juvenile
court referrals. From 2016 to 2018, there were 6 drug-related offenses committed by
juveniles in DeKalb County. 50 For that same period, there were 29 juvenile out-of-home
placements due to parental drug use, with 55% of those placements occurring in 2018
alone. 51
        237.       As the utilization of these services by DeKalb County citizens has increased
over the years of the opioid crisis, so too have Plaintiff’s allocations to maintain these
important county-funded services and maintain the health and safety of Plaintiff’s citizens.
                   3.      Tax Revenue Forgone
        238.       Tax revenue forgone is a consequence of incapacitation. The principal
events associated with incapacitation include specialty treatment, hospitalization, and
death. As a result of such incapacitation, the citizens of DeKalb County who became
addicted to Defendants’ opioids are unable to work or contribute to DeKalb County’s
financial health through sales, property, and other taxes.
        239.       The lost tax revenue attributable to these patients is especially significant for
Plaintiff, as the vast majority of such patients would—but for their addiction—be
productive members of Plaintiff’s community.
        240.       The opioid epidemic and public nuisance that resulted from Defendants’
deceptive strategy continues to frustrate Plaintiff’s ability to recover from the crisis.
        241.       Leading up to and following the peak years of the opioid crisis, Plaintiff’s
total tax revenue per capita has been largely affected. As set forth below, Defendants’
willful, dishonest scheme made it much more difficult—and significantly more
expensive—for Plaintiff to ameliorate its tax-related damages associated with the
                                 —
        50
             Id.
        51
             Id.




   1201400.1/81715.01001                          93
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 94 of 137. PageID #: 239




incapacitation of both its citizens and others who either died in DeKalb County, or were
incapacitated in DeKalb County.
                          (a)   Hospitalization
       242.      Patients who are hospitalized in connection with opioid-related emergencies
are likewise unable to contribute to the County’s financial health with their labor or through
the payment of taxes. In 2005, 10,847 Missourians visited hospital inpatient or emergency
departments for treatment related to opioid overuse. By 2014, this rate increased by 137%
with 25,711 visits and continues to rise. 52       From 2012-2016, approximately 40,213
Missouri residents visited the Emergency Room due to opioid abuse. 53              Moreover,
according to a 2018 report published by DHHS, opioid-related hospital stays were
consistently longer than those attributable to both hallucinogens and stimulants, including
cocaine and methamphetamine. 54 Longer hospital stays are usually more expensive and
lead to larger losses of productivity for the hospitalized patient.
       243.      Due to DeKalb County’s small population size and rural geography, DeKalb
County residents have limited access to emergency medical care resources. In fact, DeKalb
County does not have its own full-service hospital with an emergency department.
Cameron Regional Medical Center, located within neighboring Clinton County, is DeKalb
County’s closest full-service hospital with an emergency department. Beyond Cameron
Regional Medical Center, the nearest county hospital with an emergency department is
                                —
       52
           Missouri Hospital Association, Alarming Trends in Hospital Utilization for
Opioid Overuse in Missouri (Oct. 2015),
https://www.mhanet.com/mhaimages/HIDIHealthStats/Opioids_HealthStats_1015.pdf.
        53
           Bureau of Health Care Analysis and Data Dissemination, Missouri Department
of Health and Senior Services, https://health.mo.gov/data/opioids/pdf/opioid-dashboard-
slide-16.pdf.
        54
           Laura Radel, Substance Use, the Opioid Epidemic, and the Child Welfare
System: Key Findings from a Mixed Methods Study, U.S. Dept. of Health and Human
Services, Note 78 at p. 4 (Mar. 7, 2018),
https://aspe.hhs.gov/system/files/pdf/258836/SubstanceUseChildWelfareOverview.pdf.




  1201400.1/81715.01001                       94
                                                                                                Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 95 of 137. PageID #: 240




located over 26 miles away in Buchanan County. Because DeKalb County does not have
the funding for specialty healthcare-related services and programs related to opioid abuse
for its citizens, DeKalb County citizens continue to suffer from preventable opioid
overdoses at their own expense, contributing to the loss of productivity for the hospitalized
patient. From 2014-2018, there were at least 20 reported emergency room visits due to
opioid overdoses in DeKalb County. 55 In 2016 alone, DeKalb County citizens reported 2
drug-related hospitalizations and 12 drug-related emergency room visits. 56
                          (b)   Death
       244.      According to government estimates, some 50,000 Americans died from an
opioid overdose in 2016—i.e., 137 people per day, and roughly one person every 12
minutes. 57     The emotional devastation caused by Defendants’ despicable actions is
impossible to quantify; however, as described above, the purely economic consequences
of the opioid epidemic can and have been successfully tracked in terms of lives, lost
productivity, healthcare, criminal justice and other costs. In fact, Missouri’s years of
potential life lost (YPPL) has been consistently higher than the U.S. average for the past
five years due to opioid abuse. 58 Accordingly, in 2017, President Donald Trump’s Council
of Economic Advisers estimated that the economic consequences to the nation of the opioid
                                —
       55
          Bureau of Health Care Analysis and Data Dissemination, Missouri Department
of Health and Senior Services, ER Visits Due to Opioid Misuse By County of Residence
(2014-2018), available at: https://health.mo.gov/data/opioids/pdf/ed-opioid-table.pdf.

       56
            Missouri Department of Mental Health, Community Profile 2019 DeKalb
County, available at: https://dmh.mo.gov/media/pdf/community-profile-2019-dekalb-
county.
        57
           Money.com, Here’s What I Would Cost to Fix the Opioid Crisis, According to 5
Experts (Nov. 27, 2017), http://money.com/money/5032445/cost-fix-opioid-crisis/.
        58
           Bureau of Vital Statistics, Missouri Department of Health and Senior Services
and WONDER, Centers for Disease Control and Prevention,
https://health.mo.gov/data/opioids/pdf/opioid-dashboard-slide-29.pdf.




  1201400.1/81715.01001                      95
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 96 of 137. PageID #: 241




drug epidemic cost the United States $504 billion in 2015 alone, prompting the President
to declare the opioid crisis a nationwide public health emergency.
       245.      Undoubtedly, Plaintiff has been affected by the opioid crisis. From 2014 to
2018, a reported 4,355 Missourians died from opioid-related intoxication causes. 59 During
that same period, DeKalb County citizens have lost their lives to opioid-related intoxication
causes who would not have died but for the Defendants’ misconduct as described in this
Petition.
                          WAIVER OF CERTAIN CLAIMS FOR RELIEF
       246.      DeKalb County expressly disclaims and waives any and all right to recovery,
whether financial, injunctive, or equitable, relating to or arising out of the distribution by
any person of any product, or the provision of any service, pursuant to McKesson
Corporation’s (“McKesson”) Pharmaceutical Prime Vendor Contract (“PPV Contract”)
with the United States Department of Veteran Affairs. Specifically, DeKalb County
expressly disclaims and waives any and all right to recover against any of the Distributor
Defendants under the terms and conditions of any PPV Contract or any similar contract.
       247.      DeKalb County further commits that it will not, in any forum, rely on or raise
the PPV Contract in connection with its allegations and/or prosecution in this matter.
       248.      DeKalb County agrees that should Defendants present evidence sufficient for
the trier of fact to determine that DeKalb County’s injuries were caused, in whole or in
part, by the distribution of products or provision of services through the PPV, Defendants
are entitled to a reduction of their liability proportionately by the extent to which the trier
of fact determines that any injury to DeKalb County was caused by goods or products
distributed and/or services provided through the PPV.
                               —
       59
          Bureau of Vital Statistics, Missouri Department of Health and Senior Services,
Deaths Due to Opioid Overdoses By County of Residence (2014-2018), available at:
https://health.mo.gov/data/opioids/pdf/opioid-table.pdf.




  1201400.1/81715.01001                        96
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
     Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 97 of 137. PageID #: 242




V.        CAUSES OF ACTION
                                             COUNT I
                                          Public Nuisance
                                     (Against All Defendants)
          249.      DeKalb County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Petition as though fully alleged in
this Cause of Action.
          250.      DeKalb County brings a public nuisance action under Missouri’s common
law, which provides that counties in Missouri have the power to suppress all nuisances,
which are, or may be, injurious to the health and welfare of the inhabitants as well as to
recover costs associated with the nuisance.
          251.      In Missouri, a public nuisance is an offense against the public order and
economy of that state and violates the public’s right to life, health, and the use of property,
while, at the same time, annoys, injures, endangers, renders insecure, interferes with, or
obstructs the rights or property of the whole community, or neighborhood, or of any
considerable number of persons. Public rights include the public health, the public safety,
the public peace, the public comfort, or the public convenience.
          252.      Each Defendant has caused actual harm to Plaintiff because of the products
manufactured, marketed, and distributed through deceptive practices and conduct resulting
in a public nuisance often referred to as the “opioid epidemic.”
          253.      Additionally, or in the alternative, Defendants engaged in an agreement and
conspiracy to illicitly market and distribute opioids in Missouri and/or not report illegal
diversions of opioids within DeKalb County. Defendants are jointly and severally liable
for the public nuisance. For example, and as previously described in this Petition,
Defendants funded organizations like the American Pain Association to mislead doctors
and the public about the safety and efficacy of prescription opioids.
          254.      The Defendants acted in concert with one another pursuant to an agreement



     1201400.1/81715.01001                       97
                                                                                                      Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 98 of 137. PageID #: 243




with a common intent and purpose that has resulted in a public nuisance and has directly
contributed to Plaintiff’s damages.
          255.    Plaintiff further alleges that each Defendant is jointly and severally liable for
the public nuisance in DeKalb County because their conduct has caused an offense against
the public order, threatens Plaintiff’s economy, and violates the public’s right to life and
health.
          256.    Defendants, acting in concert and/or in conspiracy with one another,
intentionally, unlawfully, and/or recklessly manufactured, marketed, and distributed
prescription opioids which Defendants knew, or reasonably should have known, would be
improperly diverted, causing widespread distribution of prescription opioids in and/or to
DeKalb County resulting in: addiction and abuse, an elevated level of crime, death and
injuries to the citizens of DeKalb County at the expense of Plaintiff, a higher level of fear,
discomfort and inconvenience within DeKalb County, and direct and indirect costs to
Plaintiff.
          257.    Defendants, acting in concert and/or in conspiracy with one another,
intentionally, unlawfully, and/or recklessly deceived doctors and patients about the risks
and benefits of prescription opioids for the treatment of chronic pain, sabotaging
practitioners’ and prescribers’ ability to protect their patients from opioid-related injuries
and conditions.
          258.    Defendants have unlawfully and/or intentionally caused and permitted highly
addictive drugs under their control to be diverted in a way that injures DeKalb County’s
citizenry at the expense of Plaintiff.
          259.    Defendants have unlawfully and/or intentionally distributed opioids or
caused opioids to be distributed without maintaining effective controls against diversion,
which is illegal. Defendants’ failure to effectively monitor for suspicious orders, report
suspicious orders, and/or stop shipment of suspicious orders, which has created an opioid
epidemic throughout Missouri and, specifically, within DeKalb County.



   1201400.1/81715.01001                         98
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
   Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 99 of 137. PageID #: 244




       260.      The conduct of each Defendant is of a continuing nature and has produced a
permanent or long-lasting effect that, as each Defendant knows or has reason to know, has
and continues to have a substantial effect on the entire community.
       261.      As a direct and proximate result of Defendants’ conduct, Plaintiff’s citizens
have suffered from physical and mental injuries, including death, at Plaintiff’s expense.
The full extent of the destruction caused by the misrepresentations of these drugs has not
yet been quantified because the loss of human life, the resources devoted to administering
and trying to save those lives, and the costs incurred by Plaintiff are far reaching.
       262.      This injury to the public includes, but is not limited to (a) widespread
dissemination of false and misleading information regarding the risks, benefits, superiority
and appropriateness of opioids for the long-term treatment of chronic pain; (b) distortion
of the medical standard of care for treating chronic pain, resulting in a pervasive
overprescribing of opioids and the failure to provide more appropriate pain treatment; (c)
high rates of opioid abuse, injury, overdose, and death, and their impact on DeKalb County
families and communities; (d) increased healthcare costs for individuals, families,
employers, and DeKalb County; (e) lost employee productivity resulting from the
cumulative effects of long-term opioid use, addiction, and death; (f) the creation and
maintenance of a secondary, illicit market for opioids; and (g) greater demand for
emergency services and law enforcement paid for by DeKalb County.
       263.      Defendants knew or should have known that their promotion of opioid use
would create a public nuisance.
       264.      Defendants’ actions were, at least, a substantial factor in opioids becoming
widely available and widely used. Absent Defendants’ actions and omissions described in
this Petition, opioid use would not have become so widespread, and the enormous public
health hazard of opioid overuse and addiction that now exists in DeKalb County would
have been averted.




  1201400.1/81715.01001                        99
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 100 of 137. PageID #: 245




       265.      The health and safety of DeKalb County’s citizens, including those who use,
have used, or will use opioids, as well as those affected by users of opioids, is a matter of
great public interest and of legitimate concern to DeKalb County and the entire state.
       266.      Defendant’ conduct has injuriously affected, and continues to affect, DeKalb
County’s property, patrons, employees, and a considerable number of other people within
DeKalb County, and across the state.
       267.      As a direct and proximate result of Defendants’ conduct, and each of them,
Plaintiff has sustained and will continue to sustain significant costs to address and attempt
to abate this public nuisance in an amount to be determined according to proof at trial. As
alleged herein, Defendants’ misconduct was and remains willful, wanton, reckless and
outrageous given Defendants’ evil motive and/or reckless indifference to both human life
and the rights and safety of Plaintiff and its citizens, resulting in the extensive damages
incurred by Plaintiff and justifying an award of punitive damages in a sum to be determined
at trial that will serve to punish Defendants and to deter Defendants and others from like
conduct.
       268.      Additionally, Plaintiff requests an order providing for abatement of the
public nuisance and enjoining Defendants from such future violations.
                                          COUNT II
                                           Negligence
                                   (Against All Defendants)
       269.      DeKalb County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Petition as though fully alleged in
this Cause of Action.
       270.      Missouri recognizes a legal duty where the foreseeability of harm is such that
harm may result if due care is not exercised. In any action for negligence, the plaintiff
must establish the existence of a duty on the part of the defendant to protect the plaintiff




  1201400.1/81715.01001                        100
                                                                                                   Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 101 of 137. PageID #: 246




from injury, failure of defendant to perform the duty, and that the plaintiff’s injury was
proximately caused by that failure.
       271.      At all times mentioned herein, Defendants were under a duty to exercise
reasonable care in the manufacturing, marketing, and distribution of their opioid products
to ensure that the use of their products did not result in avoidable injuries.
       272.      Each Defendant owed a duty of care to Plaintiff, including but not limited to,
taking reasonable steps to prevent the misuse, abuse, and over-prescription of opioids.
       273.      In violation of this duty, Defendants, and each of them, failed to take
reasonable steps to prevent the misuse, abuse, and over-prescription of opioids by
misrepresenting the risks and benefits associated with opioids and by distributing and
prescribing dangerous quantities of opioids.
       274.      Each of the Manufacturer Defendants’ misrepresentations include falsely
claiming that the risk of opioid addiction was negligible, falsely instructing doctors and
patients that describing more opioids was appropriate when patients presented symptoms
of addiction, falsely claiming that risk-mitigation strategies were so efficacious as to
virtually negate concerns about addiction, falsely claiming that doctors and patients could
increase opioid doses without significant added risk, and falsely claiming that long-term
opioid use could actually restore function and improve a patient’s quality of life without
posing significant additional risks. Each of these misrepresentations made by Defendants
violated a duty of care to DeKalb County.
       275.      Each of the Defendants also owed a duty to report suspicious sales; to not fill
suspicious orders; to abide by any government agreements entered into regarding the same
and to comply with state regulations. Each of these Defendants breached its duty by failing
to design and operate a system that would disclose the existence of suspicious orders of
controlled substances or by failing to report such suspicious orders to the appropriate
regulators.




  1201400.1/81715.01001                        101
                                                                                                       Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 102 of 137. PageID #: 247




        276.      These Defendants knew of the serious problem posed by prescription opioid
diversion and were under a legal obligation to take reasonable steps to prevent diversion.
        277.      The Distributor Defendants negligently distributed suspiciously large
quantities of potent opioids and failed to report such distributions. As such, the Defendants
violated their duty of care by moving these highly addictive products into DeKalb County
in such quantities, facilitating the misuse and abuse of opioids.
        278.      Plaintiff is not asserting a cause of action under the federal Controlled
Substances Act or any other federal controlled substances laws, including—inter alia—
federal statutes and regulations regarding opioid promotion, opioid manufacturing, opioid
distribution, and/or opioid prescribing or dispensing practices.
        279.      As a direct and proximate result of Defendants’ conduct, Plaintiff’s citizens
have suffered from physical and mental injuries, including death, at Plaintiff’s expense.
The full extent of the destruction caused by the misrepresentations of these drugs has not
yet been quantified because the loss of human life, the resources devoted to administering
and trying to save those lives, and the costs incurred by Plaintiff are far reaching.
        280.      As a direct and proximate result of Defendants’ conduct, and each of them,
Plaintiff has sustained and will continue to sustain significant costs in an amount to be
determined according to proof at trial.
        281.      Because Defendants’ misconduct as described in this Petition was and
remains willful, wanton, reckless and outrageous given Defendants’ evil motive and/or
reckless indifference to the rights and safety of Plaintiff and its citizenry, Plaintiff is entitled
to an award of punitive damages in a sum to be determined at trial that will serve to punish
Defendants and to deter Defendants and others from like conduct.
                                           COUNT III
                                       Negligence Per Se
                                    (Against All Defendants)
        282.      DeKalb County re-alleges and incorporates by reference each of the



   1201400.1/81715.01001                        102
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 103 of 137. PageID #: 248




allegations contained in the preceding paragraphs of this Petition as though fully alleged in
this Cause of Action.
       283.      At all times mentioned herein, Defendants were under a duty to exercise due
care in the manufacturing, marketing, and distribution of their opioids.
       284.      Missouri law mandates that the Defendants implement effective controls and
procedures in their supply chains to guard against theft, diversion, and the abuse of
prescription opioids.
       285.      Missouri Code of State Regulations, 20 CSR 2220-5, et seq., governs the
State Board of Pharmacy and statutory requirements for dispensing medication. Missouri
Code of State Regulations, 20 CSR 2220-5.030(3)(I) requires wholesale drug distributors
to establish and maintain inventories and records of all transactions regarding the receipt
and distribution or other disposition of prescription drugs.
       286.      Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(M) requires
wholesale drug distributors to establish written policies and procedures for identifying,
recording, and reporting losses or thefts and for correcting errors and inaccuracies in
inventory.
       287.      Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(M)(5) requires
wholesale drug distributors to report suspicions of diversion or theft.
       288.      Missouri Code of State Regulations, 20 CSR 2220-5.030(3)(M)(5),(7)
requires that any suspected criminal activity or diversion be reported.
       289.      Missouri Code of State Regulations, 20 CSR 2220-5.060 requires wholesale
drug and pharmacy distributors to report the distribution of opioid controlled substances.
       290.      In violation of the above regulations, Defendants failed to adequately design
and operate a system to detect, halt, and/or report suspicious orders of prescription opioids.
       291.      Defendants negligently disseminated massive quantities of prescription
opioids into DeKalb County. Defendants’ conduct, actions, and failure to act moved once-
legal prescription drugs to unlawful channels of distribution or use.



  1201400.1/81715.01001                       103
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 104 of 137. PageID #: 249




       292.      As a direct and proximate result of Defendants’ conduct, actions, and failure
to act, DeKalb County has been inundated with an illegal opioid market, which in turn,
created substantial addiction problems leading to numerous deaths and other injuries, the
costs of which Plaintiff has born, resulting in significant economic damages.
       293.      Defendants negligently distributed enormous quantities of opioids into the
illegal drug market, especially acting as a supplier to illegal drug dealers and permitting
opioids to be trafficked and sold in DeKalb County.
       294.      Defendants’ actions were a substantial factor in making opioids widely
available and widely used by the citizens of DeKalb County. Defendants’ actions were a
substantial factor in doctors and patients inaccurately assessing the risks and benefits of
opioids for chronic pain. Without Defendants’ actions, opioid use would not have been so
widespread and the significant public health hazard of opioid abuse and addiction that
exists could have been averted.
       295.      Defendants knowingly, intentionally, recklessly, and/or negligently
disseminated prescription opioids without effective controls and procedures to guard
against theft, diversion, and/or abuse of prescription opioids.
       296.      Defendants’ nuisance-causing activities include, but are not limited to,
failing to implement effective controls and procedures in their supply chains to guard
against theft, diversion, and misuse of prescription opioids, as well as failing to adequately
design and operate a system to detect, halt, and/or report suspicious orders of prescription
opioids.
       297.      As a direct and proximate result of Defendants’ conduct, Plaintiff’s citizens
have suffered from physical and mental injuries, including death, at Plaintiff’s expense.
The full extent of the destruction caused by the misrepresentations of these drugs has not
yet been quantified because the loss of human life, the resources devoted to administering
and trying to save those lives, and the costs incurred by Plaintiff are far reaching and
ongoing.



  1201400.1/81715.01001                       104
                                                                                                       Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 105 of 137. PageID #: 250




        298.      As a direct and proximate result of Defendants’ conduct, and each of them,
Plaintiff has sustained and will continue to sustain significant costs in an amount to be
determined according to proof at trial.
        299.      Because Defendants’ misconduct as described in this Petition was and
remains willful, wanton, reckless and outrageous given Defendants’ evil motive and/or
reckless indifference to the rights and safety of Plaintiff and its citizenry, Plaintiff is entitled
to an award of punitive damages in a sum to be determined at trial that will serve to punish
Defendants and to deter Defendants and others from like conduct. Indeed, Defendants’
misconduct is particularly reprehensible since—in creating, facilitating and/or failing to
abate the opioid epidemic in Plaintiff’s community—Defendants intentionally performed
acts in violation of their legal duties to Plaintiff and/or intentionally failed to perform acts
which Defendants had legal duties to perform. Moreover, Defendants engaged and
continue to engage in this misconduct despite knowing or having reason to know of facts
which would lead a reasonable person to realize that such misconduct not only created and
continues to create an unreasonable risk of harm, but that Defendants engaged in this
misconduct despite their full realization of the high degree of probability of resulting,
substantial harm.
                                           COUNT IV
                                      Unjust Enrichment
                                   (Against All Defendants)
        300.      DeKalb County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Petition as though fully alleged in
this Cause of Action.
        301.      A claim for unjust enrichment in Missouri requires the defendant to be
enriched by the receipt of a benefit; that the enrichment be at the expense of the plaintiff;
and that it would be unjust to allow the defendant to retain the benefit.




   1201400.1/81715.01001                        105
                                                                                                 Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 106 of 137. PageID #: 251




       302.      Each Defendant was required to take reasonable steps to prevent the misuse,
abuse, and over-prescription of opioids.
       303.      Rather than prevent or mitigate the wide proliferation of opioids into DeKalb
County, each Defendant, instead, chose to place its monetary interests first and each
Defendant profited from prescription opioids sold in DeKalb County.
       304.      Each Defendant also failed to maintain effective controls against the
unintended and illegal use of the prescription opioids it or he manufactured or distributed,
again choosing, instead, to place its or his monetary interests first.
       305.      Each Defendant, therefore, received a benefit from the sale, distribution, or
prescription of prescription opioids to and in DeKalb County, and these Defendants have
been unjustly enriched at the expense of DeKalb County.
       306.      As a result, DeKalb County is entitled to damages on its unjust enrichment
claim in an amount to be determined according to proof at trial.
                                          COUNT V
                                 Negligent Misrepresentation
                           (Against the Manufacturer Defendants)
       307.      DeKalb County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Petition as though fully alleged in
this Cause of Action.
       308.      At all relevant times mentioned herein, Defendants made many
misrepresentations to doctors, patients, and the public in their advertising which, as set
forth above, was misbranded, misleading, and contrary to the prescription label.
       309.      The Manufacturer Defendants are liable for negligent misrepresentation
because they supplied information in the course of their business to patients, including
those in DeKalb County. Because the representatives referred to in this Petition were
employed or were supplied by the Manufacturer Defendants, they had a duty to exercise
reasonable and ordinary care and skill, in accordance with applicable standards of conduct,



  1201400.1/81715.01001                       106
                                                                                                       Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 107 of 137. PageID #: 252




to adequately warn the medical profession about the risks of addiction from the use of
opioid products and to not over-promote and over-market opioid products so as to nullify,
cancel out, and render meaningless any written warnings about addiction, however
inadequate, regarding the risk of addiction from the use of opioid products.
        310.      The Manufacturer Defendants intentionally breached their duty to exercise
reasonable and ordinary care by negligently misrepresenting the true risks of addiction
from the use of opioid products to the medical profession. Moreover, the Manufacturer
Defendants so over-promoted the products to nullify, cancel out and render meaningless
any warnings in the labels about any addiction risk due to the Manufacturer Defendants’
marketing, sales and promotional efforts that were designed to stimulate the use of opioid
products for patients who either should not have been using those drugs, or should have
used them only as a last resort before other means were used or other less addictive and
dangerous drugs were prescribed.
        311.      As a direct and proximate cause of Defendants’ unreasonable and negligent
conduct, the citizens of DeKalb County have suffered and will continue to suffer harm, and
Plaintiff is entitled to damages in an amount to be determined according to proof at trial.
        312.      Because Defendants’ misconduct as described in this Petition was and
remains willful, wanton, reckless and outrageous given Defendants’ evil motive and/or
reckless indifference to the rights and safety of Plaintiff and its citizenry, Plaintiff is entitled
to an award of punitive damages in a sum to be determined at trial that will serve to punish
Defendants and to deter Defendants and others from like conduct. Indeed, Defendants’
misconduct is particularly reprehensible since—in creating, facilitating and/or failing to
abate the opioid epidemic in Plaintiff’s community—Defendants intentionally performed
acts in violation of their legal duties to Plaintiff and/or intentionally failed to perform acts
which Defendants had legal duties to perform. Moreover, Defendants engaged and
continue to engage in this misconduct despite knowing or having reason to know of facts
which would lead a reasonable person to realize that such misconduct not only created and



   1201400.1/81715.01001                        107
                                                                                                   Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 108 of 137. PageID #: 253




continues to create an unreasonable risk of harm, but that Defendants engaged in this
misconduct despite their full realization of the high degree of probability of resulting,
substantial harm.
                                           COUNT VI
                                     Fraud in the Omission
                                    (Against all Defendants)
        313.      DeKalb County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Petition as though fully alleged in
this Cause of Action.
        314.      Defendants, having undertaken the manufacturing, marketing, distributing,
monitoring, reporting, and promotion of their various opioid products as previously
described in this Petition, owed a duty to provide accurate and complete information
regarding these products.
        315.      Through the use of Front Groups, KOLs, and advertising to treating and
prescribing physicians, Defendants omitted material facts about the lack of evidence
regarding the safety and efficacy for opioid use in treating chronic pain.
        316.      Defendants, acting in concert and/or in a conspiracy with each other,
deceptively misrepresented the true nature of their opioid products with a mutual intent and
purpose to deceive patients and prescribing physicians about the safety and efficacy of
opioids. These deceptive omissions caused or contributed to cause damages incurred by
Plaintiff.
        317.      Defendants marketed, advertised, and distributed, through the use of KOLs
and organizations which they funded, the following omissions that were materially relied
upon by patients and prescribing physicians as previously described in this Petition.
        318.      Plaintiff has had to expend funds for criminal investigation, judicial, public
safety, and health-related costs as a direct result of Defendants’ fraudulent conduct.




   1201400.1/81715.01001                        108
                                                                                                       Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 109 of 137. PageID #: 254




        319.      Defendants’ conduct in illegally distributing and/or selling prescription
opioids or conduct allowing opioids to be distributed and/or sold illegally is ongoing and
continues to harm Plaintiff and continues to create an ongoing public nuisance.
        320.      Defendants’ conduct in marketing, distributing, selling, and filling
prescription opioids which Defendants know, or reasonably should know, will be diverted
for non-legitimate use and thereby cause significant injury and death to the citizens of
DeKalb County at Plaintiff’s expense. Additionally, the prevalence and widespread
availability of diverted opioids creates a climate of fear throughout DeKalb County, which
Plaintiff must combat through enhanced law enforcement measures at significant expense
to Plaintiff. Defendants’ conduct, therefore, has made it increasingly easy for the diversion
of prescription opioids, which has harmed and continues to harm the public health and
safety of DeKalb County’s citizens while also causing DeKalb County and its citizens to
incur significant economic harm.
        321.      As a direct and proximate result of Defendants’ conduct, Plaintiff’s citizens
have suffered from physical and mental injuries, including death, at Plaintiff’s expense.
The full extent of the destruction caused by Defendants’ wrongful conduct has not yet been
quantified because the loss of human life, the resources devoted to administering and trying
to save those lives, and the costs incurred by Plaintiff are far reaching and ongoing.
        322.      As a direct and proximate result of Defendants’ conduct, and each of them,
Plaintiff has sustained and will continue to sustain significant costs in an amount to be
determined according to proof at trial.
        323.      Because Defendants’ misconduct as described in this complaint/petition was
and remains willful, wanton, reckless and outrageous given Defendants’ evil motive and/or
reckless indifference to the rights and safety of Plaintiff and its citizenry, Plaintiff is entitled
to an award of punitive damages in a sum to be determined at trial that will serve to punish
Defendants and to deter Defendants and others from like conduct.




   1201400.1/81715.01001                        109
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 110 of 137. PageID #: 255




                                         COUNT VII
                                            Fraud
                                  (Against All Defendants)
       324.      DeKalb County re-alleges and incorporates by reference each of the
allegations contained in the preceding paragraphs of this Petition as though fully alleged in
this Cause of Action.
       325.      At all times relevant to this action, Defendants acted in concert with a
common intent and purpose to deceive patients and physicians, including those within
DeKalb County. Defendants’ actions and deceptive conduct caused, contributed to, and
continues to cause or contribute to Plaintiff’s damages.
       326.      Defendants marketed, advertised, and distributed, through the use of KOLs
and   organizations       which   they   funded,    deceptive   and   false   statements   and
misrepresentations regarding the long-term use and benefits of prescription opioids which
were materially relied upon by patients and physicians, as previously described in this
Petition.
       327.      Defendants, as the manufacturers, marketers, distributers, and promoters of
opioids, owed a duty to provide accurate and complete information regarding their opioid
products.
       328.      Defendants’ promotional, marketing, and distribution plan, developed in
concert with one another, had the goal of increasing the volume of opioid products present
in DeKalb County. As previously described herein, Defendants cultivated an image that
the use of opioid products was proper for the treatment of chronic pain and that the opioid
products were safe, non-addictive, and would not interfere with everyday life.
       329.      Defendants acted in concert to fund, direct, and guide KOLs and Front
Groups to tout the false benefits of opioids and downplay its harsh side effects, specifically,
addiction and death, which patients and physicians in DeKalb County reasonably relied on
to their detriment.



  1201400.1/81715.01001                       110
                                                                                                       Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 111 of 137. PageID #: 256




        330.      As a direct and proximate result of Defendants’ conduct, Plaintiff’s citizens
have suffered from physical and mental injuries, including death, at Plaintiff’s expense.
The full extent of the destruction caused by Defendants’ wrongful conduct has not yet been
quantified because the loss of human life, the resources devoted to administering and trying
to save those lives, and the costs incurred by Plaintiff are far reaching and ongoing.
        331.      As a direct and proximate result of Defendants’ conduct, and each of them,
Plaintiff has sustained and will continue to sustain significant costs in an amount to be
determined according to proof at trial.
        332.      Because Defendants’ misconduct as described in this Petition was and
remains willful, wanton, reckless and outrageous given Defendants’ evil motive and/or
reckless indifference to the rights and safety of Plaintiff and its citizenry, Plaintiff is entitled
to an award of punitive damages in a sum to be determined at trial that will serve to punish
Defendants and deter Defendants and others from like conduct.
VI.     PRAYER FOR RELIEF
        DeKalb County prays that the Court issue:
        1.        An Order declaring that Defendants have created a public nuisance;
        2.        An Order enjoining Defendants from performing any further acts which
constitute a public nuisance;
        3.        An Order requiring Defendants to abate the public nuisance that they created;
        4.        An Order that Defendants are negligent under Missouri law;
        5.        An Order that Defendants have been unjustly enriched at DeKalb County’s
expense under Missouri law;
        6.        An Order that DeKalb County is entitled to recover all measure of damages
permissible under the statutes identified herein and under Missouri common law, in an
amount to be proven at trial;
        7.        An Order that judgment be entered against Defendants, jointly and severally,
in favor of DeKalb County;



   1201400.1/81715.01001                        111
                                                                                                  Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 112 of 137. PageID #: 257




        8.        An Order that DeKalb County is entitled to attorney’s fees and costs pursuant
to any applicable provision of law;
        9.        Compensatory damages in the sum to be proven at trial;
        10.       Punitive damages against Defendants in sums to be proven at trial that will
serve to punish Defendants and deter Defendants and others from like conduct; and
        11.       An Order awarding any other and further relief deemed just and proper,
including pre-judgment and post-judgment interest on the above amounts.
VII.    JURY TRIAL DEMAND
        333.      DeKalb County demands a trial by jury on all claims and of all issues so
triable.
DATED: May 15, 2020

                                                     Respectfully submitted,

                                                     EDGAR LAW FIRM LLC

                                                     /s/ John F. Edgar_____________
                                                     John F. Edgar        # 47128
                                                     Michael R. Owens # 67002
                                                     4340 Grand Blvd., Suite 440
                                                     Kansas City, Missouri 64108
                                                     Telephone: (816) 531-0033
                                                     Facsimile: (816) 531-3322
                                                     jfe@edgarlawfirm.com
                                                     mro@edgarlawfirm.com

                                                     Terry L. Pabst        #37187
                                                     EDGAR LAW FIRM LLC
                                                     950 Francis Place, Ste. 107
                                                     St. Louis, Missouri 63105
                                                     Telephone: (314) 812-8780
                                                     Facsimile: (314) 725-0912
                                                     tpabst@webpabstlaw.com




   1201400.1/81715.01001                       112
                                                                                   Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 113 of 137. PageID #: 258




                                          Jeff Reeves (pro hac vice)
                                          Cheryl Priest Ainsworth (pro hac vice)
                                          Kevin N. Royer (pro hac vice)
                                          THEODORA ORINGHER PC
                                          535 Anton Blvd., Ninth Floor
                                          Costa Mesa, California 92626
                                          Telephone: (714) 549-6200
                                          Facsimile: (714) 549-6201
                                          jreeves@tocounsel.com
                                          cainsworth@tocounsel.com
                                          kroyer@tocounsel.com

                                          Attorneys for Plaintiff, DeKalb County




1201400.1/81715.01001               113
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 114 of 137. PageID #: 259
                                                              2022-CC00969
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 115 of 137. PageID #: 260
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 116 of 137. PageID #: 261
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 117 of 137. PageID #: 262
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 118 of 137. PageID #: 263
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 119 of 137. PageID #: 264
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 120 of 137. PageID #: 265
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 121 of 137. PageID #: 266
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 122 of 137. PageID #: 267
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 123 of 137. PageID #: 268
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 124 of 137. PageID #: 269
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 125 of 137. PageID #: 270
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 126 of 137. PageID #: 271
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 127 of 137. PageID #: 272
                                                                               Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 128 of 137. PageID #: 273
                                                                                                                             Electronically Filed - City of St. Louis - May 15, 2020 - 02:14 PM
        Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 129 of 137. PageID #: 274
                                                                                          2022-CC00969
In the
CIRCUIT COURT                                                                                 ┌                          ┐
                                                                                                   For File Stamp Only
City of St. Louis, Missouri
 DEKALB COUNTY, MISSOURI
__________________________________________
Plaintiff/Petitioner                                   May 15, 2020
                                                       _________________________
                                                       Date

vs.                                                    _________________________
                                                       Case number
ALLERGAN PLC
__________________________________________
Defendant/Respondent                                   _________________________
                                                       Division
                                                                                              └                          ┘
                REQUEST FOR APPOINTMENT OF PROCESS SERVER
                 Plaintiff, DeKalb County, Missouri
       Comes now _______________________________________________________, pursuant
                                                Requesting Party
       to Local Rule 14, requests the appointment by the Circuit Clerk of
        Marybeth Rice, Richard A. Raymond , Kim Rice, Gary Tillman        314-644-3955
       __________________________________________________________________________
       Name of Process Server                           Address                                         Telephone
       Richard Hopson, Martin Hueckel, Darren Thebeau1528 S Big Bend Blvd, St Louis, MO
       __________________________________________________________________________       314-644-3955
       Name of Process Server                           Address                                         Telephone
       Kathleen Langdon,Lawrence G. Roth, Pat Medley1528 S Big Bend Blvd, St Louis, MO
       __________________________________________________________________________      314-644-3955
       Name of Process Server                           Address                                         Telephone
       to serve the summons and petition in this cause on the below named parties.

       SERVE:                                                      SERVE:
       Specgx, LLC
       ____________________________________________                Mallinckrodt, LLC
                                                                   ___________________________________________
       Name                                                        Name
       CT Corporation System
       ____________________________________________                CT Corporation System
                                                                   ___________________________________________
       Address                                                     Address
       120 South Central Ave, Clayton, MO 63105
       ____________________________________________                120 South Central Ave, Clayton, MO 63105
                                                                   ___________________________________________
       City/State/Zip                                              City/State/Zip

       SERVE:                                                      SERVE:
       ____________________________________________                ___________________________________________
       Name                                                        Name
       ____________________________________________                ___________________________________________
       Address                                                     Address
       ____________________________________________                ___________________________________________
       City/State/Zip                                              City/State/Zip

       Appointed as requested:
       TOM KLOEPPINGER, Circuit Clerk                              /s/ John F. Edgar
                                                                   ________________________________________________
                                                                   Attorney/Plaintiff/Petitioner
                                                                   47128
                                                                   ________________________________________________
       By__________________________________________                Bar No.
           Deputy Clerk                                            2600 Grand Blvd, Ste 440, K.C. MO 64108
                                                                   ________________________________________________
                                                                   Address
       ________________________________________                    816-531-0033
                                                                   ________________________________________________
       Date                                                        Phone No.
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 130 of 137. PageID #: 275
              Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 131 of 137. PageID #: 276

             IN THE 22ND JUDICIAL CIRCUIT, CITY OF ST LOUIS, MISSOURI

Judge or Division:                                              Case Number: 2022-CC00969                               Special Process Server 1
REX M BURLISON                                                                                                                   K RICE
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address               Special Process Server 2
 DEKALB COUNTY MO                                               JOHN FISHER EDGAR                                            R RAYMOND
                                                                2600 GRAND BLVD SUITE 440                               Special Process Server 3
                                                          vs.   KANSAS CITY, MO 64108                                           M RICE
Defendant/Respondent:                                           Court Address:
ALLERGAN PLC                                                    CIVIL COURTS BUILDING
Nature of Suit:                                                 10 N TUCKER BLVD
CC Other Tort                                                   SAINT LOUIS, MO 63101                                        (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: SPECGX LLC
                            Alias:
 CT CORPORATION SYSTEM
 120 SOUTH CENTRAL AVENUE
 CLAYTON, MO 63105
      COURT SEAL OF                You are summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

      CITY OF ST LOUIS                  August 3, 2020
                                     ________________________                      ______________________________________________________
                                             Date                                                        Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in _____________________________ (County/City of St. Louis), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                             _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                   ________________________________________
                                                                       Date                                     Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-5895             1 of 1             Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                                                                                               54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
                                                                               Electronically Filed - City of St. Louis - August 07, 2020 - 01:02 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 132 of 137. PageID #: 277
                                                                               Electronically Filed - City of St. Louis - August 07, 2020 - 01:02 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 133 of 137. PageID #: 278
                                                                               Electronically Filed - City of St. Louis - August 07, 2020 - 01:02 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 134 of 137. PageID #: 279
                                                                               Electronically Filed - City of St. Louis - August 07, 2020 - 01:02 PM
Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 135 of 137. PageID #: 280
                                                                                                    Electronically Filed - City of St. Louis - August 07, 2020 - 02:26 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 136 of 137. PageID #: 281




                      IN THE MISSOURI CIRCUIT COURT
               TWENTY-SECOND JUDICIAL CIRCUIT, ST. LOUIS CITY

                                               )
 DEKALB COUNTY, MISSOURI,                      )
                                               )     Case No. 2022-CC00969
        Plaintiff,                             )
                                               )
 v.                                            )
                                               )
 ALLERGAN PLC, et al.,                         )
                                               )
        Defendants.                            )
                                               )

                     MEMORANDUM OF ATTORNEY WITHDRAWAL

       Attorney Michael R. Owens hereby withdraws as counsel for Plaintiff Dekalb County,

Missouri. This withdrawal can be accomplished without material adverse effect on the interests

of Plaintiff because John F. Edgar, who has entered his appearance in the above captioned matter,

will continue as counsel for Plaintiff, along with the attorneys of Theodora Oringher PC.




       Dated: August 7, 2020                 Respectfully submitted,

                                               /s/ Michael R. Owens
                                              Michael R. Owens          # 67002
                                              2600 Grand Blvd. Ste. 440
                                              Kansas City, Missouri 64105
                                              Telephone: (816) 531-0033
                                              Facsimile: (816) 531-3322
                                              mro@edgarlawfirm.com

                                              Attorney for Plaintiff Dekalb County,
                                              Missouri




                                                1
                                                                                                      Electronically Filed - City of St. Louis - August 07, 2020 - 02:26 PM
  Case: 1:20-op-45299-DAP Doc #: 1-2 Filed: 09/02/20 137 of 137. PageID #: 282




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of August 2020, I filed the foregoing with the Court’s

electronic filing system, which will serve notice of the same to all counsel of record.


                                              /s/ Michael Owens      .
                                              Attorney for Plaintiff




                                                 2
